UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 11/30/2010 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund November 30, 2010 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary16.1% Amazon.com 96,150 a 16,864,710 Autoliv 129,790 9,529,182 Carnival 178,520 7,374,661 DIRECTV, Cl. A 398,760 a 16,560,503 Ford Motor 1,283,640 a,b 20,461,222 General Motors 200,933 b 6,871,909 Home Depot 512,410 15,479,906 Limited Brands 350,050 11,786,183 Mattel 651,800 16,842,512 Newell Rubbermaid 1,524,680 25,568,884 News, Cl. A 758,050 10,339,802 News, Cl. B 985,660 15,011,602 Omnicom Group 154,280 7,010,483 Stanley Black & Decker 111,590 6,642,953 Target 375,670 21,390,650 Time Warner 229,033 6,754,183 Consumer Staples8.1% Clorox 119,110 7,362,189 Energizer Holdings 136,280 a 9,592,749 Nestle, ADR 245,990 13,463,033 PepsiCo 511,567 33,062,575 Philip Morris International 328,609 18,694,566 Unilever, ADR 906,180 25,336,793 Energy12.7% Alpha Natural Resources 161,370 a 7,997,497 Anadarko Petroleum 234,260 15,030,122 Apache 123,030 13,242,949 Chevron 332,830 26,949,245 ENSCO, ADR 275,040 b 13,036,896 Halliburton 362,440 13,714,730 Hess 338,470 23,709,823 Newfield Exploration 240,830 a 16,094,669 Occidental Petroleum 350,580 30,910,639 Valero Energy 435,780 8,488,994 Exchange Traded Funds1.8% Standard & Poor's Depository Receipts S&P rust 200,840 b Financial14.6% American Express 525,890 22,728,966 Bank of America 2,177,460 23,843,187 Capital One Financial 480,320 17,882,314 Comerica 280,610 10,239,459 Franklin Resources 90,650 10,342,258 Genworth Financial, Cl. A 1,163,980 a 13,572,007 Huntington Bancshares 1,746,770 10,192,403 JPMorgan Chase & Co. 754,796 28,214,274 Lincoln National 543,530 12,979,496 MetLife 337,060 12,858,839 Morgan Stanley 258,490 6,322,665 Wells Fargo & Co. 908,820 24,728,992 Health Care11.0% Allscripts Healthcare Solutions 523,730 a 9,191,461 AmerisourceBergen 606,220 18,701,887 Amylin Pharmaceuticals 742,220 a,b 9,511,549 CIGNA 402,690 14,823,019 Covidien 179,830 7,565,448 Dendreon 166,290 a 5,943,205 Gilead Sciences 141,390 a 5,160,735 Hospira 172,770 a,b 9,720,040 Human Genome Sciences 584,260 a,b 14,331,898 Pfizer 2,222,450 36,203,710 St. Jude Medical 167,910 a 6,496,438 Zimmer Holdings 166,250 a 8,189,475 Industrial10.4% Caterpillar 281,940 23,852,124 Cummins 159,320 15,473,158 Dover 335,480 18,387,659 General Electric 566,636 8,969,848 Ingersoll-Rand 431,040 17,672,640 Norfolk Southern 198,830 11,963,601 Raytheon 334,860 15,487,275 Textron 532,360 b 11,903,570 Thomas & Betts 156,310 a 6,947,979 Tyco International 203,830 7,723,119 Information Technology18.3% Apple 164,240 a 51,103,276 BMC Software 122,910 a 5,457,204 Cisco Systems 500,394 a 9,587,549 EMC 556,600 a 11,961,334 F5 Networks 83,310 a 10,986,923 Google, Cl. A 43,210 a 24,012,229 Informatica 344,600 a 14,225,088 International Business Machines 135,600 19,181,976 Microsoft 443,686 11,185,324 Motorola 929,070 7,116,676 NetApp 180,380 a 9,186,753 Oracle 1,058,000 28,608,320 QUALCOMM 473,350 22,124,379 Teradata 197,764 a 8,126,123 Western Digital 286,450 a 9,596,075 Materials1.6% CF Industries Holdings 50,780 6,132,701 E.I. du Pont de Nemours & Co. 317,580 14,923,084 Telecommunication Services2.5% AT&T 1,212,469 Utilities2.7% American Electric Power 240,660 8,567,496 Entergy 169,430 12,070,193 Public Service Enterprise Group 498,640 15,373,071 Total Common Stocks (cost $1,107,853,299) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,266,000) 2,266,000 c Investment of Cash Collateral for Securities Loaned4.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $65,388,587) 65,388,587 c Total Investments (cost $1,175,507,886) 104.9% Liabilities, Less Cash and Receivables (4.9%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $63,162,152 and the market value of the collateral held by the fund was $65,388,587. c Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,175,507,886. Net unrealized appreciation on investments was $218,466,033 of which $245,440,189 related to appreciated investment securities and $26,974,156 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 18.3 Consumer Discretionary 16.1 Financial 14.6 Energy 12.7 Health Care 11.0 Industrial 10.4 Consumer Staples 8.1 Money Market Investments 5.1 Utilities 2.7 Telecommunication Services 2.5 Exchange Traded Funds 1.8 Materials 1.6  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,241,155,896 - - Equity Securities - Foreign+ 61,365,904 - - Mutual Funds/Exchange Traded Funds 91,452,119 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market Opportunities Fund November 30, 2010 (Unaudited) Common Stocks70.8% Shares Value ($) Consumer Discretionary9.4% Family Dollar Stores 6,093 305,869 Johnson Controls 14,539 529,801 Lowe's 16,852 382,540 McDonald's 3,920 306,936 NIKE, Cl. B 3,707 319,284 Panera Bread, Cl. A 3,518 a 352,644 Starbucks 10,931 334,489 TJX 6,616 301,756 Tractor Supply 7,815 331,903 Walt Disney 14,704 536,843 Consumer Staples5.5% Avon Products 13,383 382,218 Coca-Cola 7,930 500,938 Colgate-Palmolive 3,475 266,011 Kraft Foods, Cl. A 14,704 444,796 PepsiCo 4,183 270,347 Wal-Mart Stores 5,306 287,002 Energy8.7% Apache 2,839 305,590 CARBO Ceramics 3,332 323,704 EOG Resources 2,708 240,877 Exxon Mobil 7,600 528,656 Halliburton 12,556 475,119 Occidental Petroleum 8,431 743,361 Schlumberger 4,535 350,737 Southwestern Energy 12,556 a 454,527 Financial5.0% Aflac 7,765 399,897 Assured Guaranty 19,826 337,240 Invesco 17,513 380,733 Morgan Stanley 17,182 420,272 U.S. Bancorp 18,504 440,025 Health Care11.2% Abbott Laboratories 11,155 518,819 Baxter International 8,261 401,072 C.R. Bard 3,500 296,975 Celgene 5,033 a 298,860 Covidien 9,913 417,040 Gilead Sciences 8,113 a 296,125 Johnson & Johnson 4,698 289,162 Medtronic 7,522 252,213 Meridian Bioscience 13,959 310,169 Resmed 8,457 a 270,201 Stryker 5,886 294,830 Varian Medical Systems 4,946 a 325,595 Watson Pharmaceuticals 8,756 a 426,767 Industrial7.7% Boeing 4,038 257,503 C.H. Robinson Worldwide 4,207 310,098 Caterpillar 7,104 600,998 Donaldson 5,757 312,548 Honeywell International 12,226 607,754 MSC Industrial Direct, Cl. A 5,266 316,697 Precision Castparts 2,568 354,564 Rockwell Collins 4,766 267,182 Information Technology18.6% Adobe Systems 9,445 a 261,910 Amphenol, Cl. A 6,066 303,482 Apple 2,528 a 786,587 Automatic Data Processing 6,570 292,825 Baidu, ADR 3,965 a 417,078 Cisco Systems 11,663 a 223,463 Cognizant Technology Solutions, Cl. A 6,609 a 429,453 Dolby Laboratories, Cl. A 4,119 a 260,692 FLIR Systems 9,147 a 245,185 Google, Cl. A 1,645 a 914,143 Intel 12,883 272,089 MasterCard, Cl. A 1,304 309,087 Microsoft 10,460 263,697 Oracle 11,401 308,283 Paychex 10,407 297,016 QUALCOMM 7,004 327,367 Questar 23,626 392,428 Rovi 8,096 a 446,656 Salesforce.com 4,246 a 591,128 Materials4.7% Celanese, Ser. A 12,226 452,362 Cliffs Natural Resources 7,765 530,660 Ecolab 6,436 307,705 Monsanto 4,676 280,186 Praxair 3,007 276,794 Total Common Stocks (cost $26,822,025) Other Investment28.0% Registered Investment Companies: BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 723,349 b 7,848,332 Dreyfus Institutional Preferred Plus Money Market Fund 3,176,000 c 3,176,000 (cost $10,993,000) Total Investments (cost $37,815,025) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $37,815,025. Net unrealized appreciation on investments was $1,078,870 of which $1,343,943 related to appreciated investment securities and $265,073 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 27,452,485 - - Equity Securities - Foreign+ 417,078 - - Mutual Funds 11,024,332 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund November 30, 2010 (Unaudited) Common Stocks79.9% Shares Value ($) Consumer Discretionary9.4% Amazon.com 292 a 51,217 Bed Bath & Beyond 208 a 9,098 Best Buy 279 11,919 Carnival 3,368 139,132 CBS, Cl. B 569 9,582 Coach 301 17,019 Comcast, Cl. A 2,306 46,120 DIRECTV, Cl. A 662 a 27,493 Discovery Communications, Cl. A 344 a 14,028 Family Dollar Stores 3,045 152,859 Ford Motor 2,893 a 46,114 Fortune Brands 329 19,441 Genuine Parts 414 19,930 Harley-Davidson 294 9,196 Home Depot 4,853 146,609 International Game Technology 4,651 71,997 Johnson Controls 11,956 435,677 Kohl's 265 a 14,951 Limited Brands 289 9,731 Lowe's 9,710 220,417 Macy's 429 11,017 Marriott International, Cl. A 371 14,547 Mattel 778 20,104 McDonald's 2,745 214,934 McGraw-Hill 348 12,003 News, Cl. A 2,146 29,271 NIKE, Cl. B 2,256 194,309 O'Reilly Automotive 164 a 9,870 Omnicom Group 210 9,542 Panera Bread, Cl. A 1,755 a 175,921 Priceline.com 38 a 14,974 Ross Stores 297 19,269 Stanley Black & Decker 193 11,489 Staples 611 13,448 Starbucks 6,108 186,905 Starwood Hotels & Resorts Worldwide 196 11,141 Target 2,564 145,994 Time Warner 992 29,254 Time Warner Cable 293 18,031 TJX 3,694 168,483 Tractor Supply 3,896 165,463 Viacom, Cl. B 368 13,921 Walt Disney 12,823 468,168 Whirlpool 110 8,030 Yum! Brands 2,583 129,357 Consumer Staples7.4% Altria Group 1,759 42,216 Archer-Daniels-Midland 617 17,887 Avon Products 10,531 300,765 Clorox 294 18,172 Coca-Cola 7,663 484,072 Colgate-Palmolive 2,072 158,612 Costco Wholesale 1,565 105,810 CVS Caremark 1,260 39,060 Dean Foods 1,020 a 7,415 Dr. Pepper Snapple Group 328 12,015 General Mills 379 13,390 H.J. Heinz 193 9,316 Hershey 321 15,023 J.M. Smucker 209 13,219 Kimberly-Clark 223 13,801 Kraft Foods, Cl. A 12,885 389,771 Kroger 566 13,329 Lorillard 150 11,937 McCormick & Co. 412 18,132 Mead Johnson Nutrition 137 8,161 PepsiCo 5,192 335,559 Philip Morris International 3,518 200,139 Procter & Gamble 3,366 205,562 Safeway 646 14,852 Sara Lee 848 12,720 SYSCO 597 17,325 Wal-Mart Stores 5,380 291,004 Walgreen 807 28,124 Energy9.9% Anadarko Petroleum 451 28,936 Apache 1,747 188,047 Baker Hughes 320 16,691 Cameron International 196 a 9,430 CARBO Ceramics 1,665 161,755 Chesapeake Energy 540 11,405 Chevron 2,684 217,324 ConocoPhillips 1,166 70,158 Consol Energy 266 11,161 Devon Energy 419 29,569 El Paso 1,385 18,684 EOG Resources 1,562 138,940 Exxon Mobil 12,060 838,894 FMC Technologies 125 a 10,530 Halliburton 9,633 364,513 Hess 323 22,626 Marathon Oil 757 25,337 Murphy Oil 189 12,761 National Oilwell Varco 430 26,355 Noble Energy 113 9,181 Occidental Petroleum 5,817 512,885 Peabody Energy 193 11,350 Plains Exploration & Production 2,740 a 78,528 QEP Resources 2,248 78,972 Schlumberger 5,029 388,943 Southwestern Energy 9,414 a 340,787 Spectra Energy 537 12,764 Tesoro 350 a 5,712 Valero Energy 4,093 79,732 Williams 759 17,313 Financial9.1% ACE 1,753 102,586 Aflac 6,599 339,849 Allstate 595 17,320 American Express 3,389 146,473 Ameriprise Financial 152 7,880 AON 241 9,669 Assured Guaranty 10,084 171,529 AvalonBay Communities 199 21,956 Bank of America 8,144 89,177 BB&T 579 13,433 Berkshire Hathaway, Cl. B 1,312 a 104,540 Capital One Financial 333 12,398 Charles Schwab 741 11,137 Chubb 201 11,459 Citigroup 56,626 a 237,829 CME Group 45 12,963 Comerica 348 12,699 Discover Financial Services 487 8,902 Equity Residential 177 8,846 Fifth Third Bancorp 664 7,935 Franklin Resources 147 16,771 Genworth Financial, Cl. A 632 a 7,369 Goldman Sachs Group 404 63,081 Hartford Financial Services Group 416 9,260 Health Care REIT 429 b 19,854 Host Hotels & Resorts 563 9,278 IntercontinentalExchange 109 a 12,284 Invesco 14,474 314,665 Janus Capital Group 470 4,907 JPMorgan Chase & Co. 7,024 262,557 KeyCorp 1,900 14,307 Lincoln National 496 11,844 Loews 307 11,485 Marsh & McLennan 396 9,932 MetLife 782 29,833 Morgan Stanley 13,971 341,731 Northern Trust 159 7,998 NYSE Euronext 323 8,824 People's United Financial 1,533 18,994 Plum Creek Timber 511 b 18,416 PNC Financial Services Group 1,640 88,314 Principal Financial Group 369 10,052 Progressive 779 15,845 Prudential Financial 426 21,590 Simon Property Group 142 b 13,987 State Street 2,565 110,808 SunTrust Banks 399 9,321 T. Rowe Price Group 151 8,808 Travelers 331 17,871 U.S. Bancorp 14,973 356,058 Ventas 382 19,585 Vornado Realty Trust 97 b 7,913 Wells Fargo & Co. 8,563 232,999 Health Care10.6% Abbott Laboratories 8,843 411,288 Aetna 258 7,642 Allergan 279 18,489 AmerisourceBergen 456 14,068 Amgen 2,142 a 112,862 Baxter International 6,894 334,704 Becton Dickinson & Co. 137 10,676 Biogen Idec 212 a 13,562 Boston Scientific 2,149 a 13,797 Bristol-Myers Squibb 1,402 35,386 C.R. Bard 1,970 167,155 Cardinal Health 2,512 89,377 Celgene 2,860 a 169,827 CIGNA 468 17,227 Covidien 7,446 313,253 Eli Lilly & Co. 876 29,486 Express Scripts 316 a 16,460 Forest Laboratories 470 a 14,988 Genzyme 191 a 13,603 Gilead Sciences 4,860 a 177,390 Hospira 302 a 16,991 Humana 151 a 8,462 Intuitive Surgical 25 a 6,507 Johnson & Johnson 4,370 268,974 Laboratory Corp. of America Holdings 241 a 19,769 McKesson 209 13,355 Medco Health Solutions 373 a 22,872 Medtronic 4,721 158,295 Merck & Co. 4,519 155,770 Meridian Bioscience 6,946 154,340 Pfizer 14,977 243,975 Resmed 4,225 a 134,989 St. Jude Medical 236 a 9,131 Stryker 3,284 164,496 Thermo Fisher Scientific 390 a 19,835 UnitedHealth Group 922 33,671 Varian Medical Systems 2,464 a 162,205 Watson Pharmaceuticals 6,477 a 315,689 WellPoint 354 a 19,732 Zimmer Holdings 1,875 a 92,363 Industrial8.8% 3M 574 48,205 Boeing 2,545 162,295 C.H. Robinson Worldwide 2,095 154,422 Caterpillar 5,742 485,773 CSX 336 20,432 Cummins 136 13,208 Danaher 332 14,359 Deere & Co. 1,667 124,525 Donaldson 2,873 155,975 Dover 219 12,003 Eaton 1,141 109,992 Emerson Electric 2,758 151,883 Expeditors International of Washington 206 10,897 FedEx 338 30,799 Fluor 377 21,802 General Dynamics 341 22,537 General Electric 15,727 248,958 Goodrich 111 9,520 Honeywell International 8,998 447,291 Illinois Tool Works 443 21,100 ITT 448 20,608 Lockheed Martin 171 11,635 MSC Industrial Direct, Cl. A 2,627 157,988 Norfolk Southern 312 18,773 Northrop Grumman 156 9,622 Paccar 317 17,074 Parker Hannifin 122 9,788 Precision Castparts 1,367 188,742 Raytheon 224 10,360 Rockwell Automation 298 19,704 Rockwell Collins 2,766 155,062 Southwest Airlines 595 7,925 Tyco International 434 16,444 Union Pacific 1,671 150,574 United Parcel Service, Cl. B 823 57,717 United Technologies 2,367 178,164 Waste Management 604 20,687 Information Technology17.8% Accenture, Cl. A 2,296 99,463 Adobe Systems 5,178 a 143,586 Agilent Technologies 246 a 8,615 Altera 278 9,755 Amphenol, Cl. A 3,337 166,950 Analog Devices 413 14,686 Apple 3,047 a 948,074 Applied Materials 1,278 15,886 Autodesk 384 a 13,551 Automatic Data Processing 3,543 157,912 Baidu, ADR 2,017 a 212,168 Broadcom, Cl. A 502 22,334 Cisco Systems 10,390 a 199,072 Citrix Systems 224 a 14,878 Cognizant Technology Solutions, Cl. A 3,558 a 231,199 Computer Sciences 370 16,513 Compuware 918 a 9,455 Corning 1,511 26,684 Dell 1,482 a 19,592 Dolby Laboratories, Cl. A 2,056 a 130,124 eBay 1,082 a 31,519 EMC 1,860 a 39,971 Fidelity National Information Services 357 9,603 Fiserv 346 a 19,134 FLIR Systems 4,556 a 122,124 Google, Cl. A 1,342 a 745,763 Hewlett-Packard 4,408 184,827 Intel 16,685 352,387 International Business Machines 2,277 322,104 Intuit 277 a 12,435 Juniper Networks 4,002 a 136,148 Linear Technology 255 8,313 MasterCard, Cl. A 717 169,951 Micron Technology 1,010 a 7,333 Microsoft 14,021 353,469 Molex 334 6,947 Monster Worldwide 320 a 7,226 Motorola 1,667 a 12,769 NetApp 353 a 17,978 Oracle 8,763 236,952 Paychex 5,622 160,452 QUALCOMM 4,766 222,763 Rovi 5,933 a 327,324 Salesforce.com 3,277 a 456,224 SanDisk 220 a 9,812 Symantec 664 a 11,155 Taiwan Semiconductor Manufacturing, ADR 8,185 87,989 Teradata 2,538 a 104,286 Texas Instruments 1,119 35,584 Visa, Cl. A 360 26,586 Western Union 422 7,444 Xerox 1,030 11,804 Xilinx 314 8,516 Yahoo! 1,242 a 19,586 Materials4.0% Air Products & Chemicals 1,539 132,693 Alcoa 840 11,021 Bemis 551 17,312 Celanese, Ser. A 8,514 315,018 Cliffs Natural Resources 4,080 278,827 Dow Chemical 1,086 33,861 E.I. du Pont de Nemours & Co. 781 36,699 Ecolab 3,448 164,849 Freeport-McMoRan Copper & Gold 1,267 128,372 International Paper 404 10,088 Monsanto 2,823 169,154 Newmont Mining 357 21,002 Nucor 261 9,850 PPG Industries 158 12,318 Praxair 1,714 157,774 Sigma-Aldrich 296 18,713 United States Steel 172 8,361 Vulcan Materials 259 10,391 Telecommunication Services1.2% American Tower, Cl. A 425 a 21,492 AT&T 8,840 245,664 Frontier Communications 2,198 20,002 Sprint Nextel 2,774 a 10,486 Verizon Communications 4,120 131,881 Windstream 1,460 19,038 Utilities1.7% AES 1,833 a 19,815 Ameren 582 16,715 American Electric Power 263 9,363 CMS Energy 1,056 18,976 Dominion Resources 553 22,966 DTE Energy 477 21,250 Duke Energy 773 13,566 Exelon 439 17,283 NextEra Energy 251 12,706 Northeast Utilities 673 20,930 Pepco Holdings 815 14,955 PG&E 198 9,292 Pinnacle West Capital 495 20,008 Public Service Enterprise Group 349 10,760 Questar 17,413 289,230 Sempra Energy 1,923 96,323 Southern 453 17,087 Wisconsin Energy 354 21,318 Total Common Stocks (cost $28,559,492) Other Investment18.9% Registered Investment Companies: BNY Mellon U.S. Core Equity 130/30 Fund 493,708 c 5,356,733 Dreyfus Institutional Preferred Plus Money Market Fund 1,821,000 d 1,821,000 Total Other Investment (cost $7,090,000) Total Investments (cost $35,649,492) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $35,649,492. Net unrealized appreciation on investments was $1,791,896 of which $2,014,671 related to appreciated investment securities and $222,775 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 17.8 Mutual Fund: Domestic 14.1 Health Care 10.6 Energy 9.9 Consumer Discretionary 9.4 Financial 9.1 Industrial 8.8 Consumer Staples 7.4 Money Market Investments 4.8 Materials 4.0 Utilities 1.7 Telecommunication Services 1.2  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 29,963,498 - - Equity Securities - Foreign+ 300,157 - - Mutual Funds 7,177,733 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund November 30, 2010 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary15.7% Carnival 25,410 1,049,687 Home Depot 13,960 421,732 Johnson Controls 49,590 1,807,060 Limited Brands 14,810 498,653 Mattel 18,580 480,107 News, Cl. A 51,040 696,186 Omnicom Group 83,120 3,776,973 Staples 31,440 691,994 Target 13,460 766,412 Time Warner 106,740 3,147,763 Consumer Staples8.9% CVS Caremark 13,240 410,440 Dr. Pepper Snapple Group 20,740 759,706 Kraft Foods, Cl. A 14,010 423,803 PepsiCo 49,490 3,198,539 Philip Morris International 48,330 2,749,494 Energy11.1% ConocoPhillips 40,100 2,412,817 Exxon Mobil 62,170 4,324,545 Occidental Petroleum 18,220 1,606,457 Schlumberger 14,050 1,086,627 Exchange Traded Funds.2% iShares Russell 1000 Value Index Fund 2,890 Financial18.7% American Express 9,470 409,293 Ameriprise Financial 16,170 838,253 Bank of America 147,488 1,614,993 Capital One Financial 10,060 374,534 Franklin Resources 3,880 442,669 Goldman Sachs Group 7,270 1,135,138 JPMorgan Chase & Co. 100,689 3,763,755 Marsh & McLennan 17,400 436,392 MetLife 28,200 1,075,830 Morgan Stanley 28,510 697,355 People's United Financial 27,530 341,097 Prudential Financial 9,730 493,116 Travelers 11,561 624,178 U.S. Bancorp 116,130 2,761,571 Wells Fargo & Co. 33,270 905,277 Health Care9.6% Cardinal Health 32,350 1,151,013 Johnson & Johnson 6,960 428,388 Merck & Co. 76,240 2,627,993 Pfizer 243,068 3,959,578 Industrial11.4% Caterpillar 12,520 1,059,192 Dover 15,850 868,739 Eaton 7,390 712,396 General Electric 170,112 2,692,873 Norfolk Southern 15,760 948,279 Pitney Bowes 134,080 2,941,715 United Technologies 6,080 457,642 Information Technology6.3% AOL 21,146 a 511,310 Cisco Systems 33,060 a 633,429 Microsoft 68,320 1,722,347 Paychex 23,540 671,832 QUALCOMM 39,100 1,827,534 Materials4.9% Air Products & Chemicals 11,150 961,353 Dow Chemical 28,310 882,706 Freeport-McMoRan Copper & Gold 12,170 1,233,064 Packaging Corp. of America 44,140 1,132,191 Telecommunication Services11.2% AT&T 102,495 2,848,336 Verizon Communications 20,300 649,803 Vodafone Group, ADR 124,740 3,125,984 Windstream 219,462 2,861,784 Utilities1.5% Entergy 11,270 802,875 Questar 27,940 b 464,083 Total Common Stocks (cost $75,866,532) Preferred Stocks.5% Consumer Discretionary General Motors, Conv., Ser. B (cost $431,473) 8,300 a,c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $386,573) 386,573 d Total Investments (cost $76,684,578) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Held by a broker as collateral for open financial options positions. c Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's security on loan was $378,729 and the market value of the collateral held by the fund was $386,573. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $76,684,578. Net unrealized appreciation on investments was $8,700,268 of which $11,393,888 related to appreciated investment securities and $2,693,620 related to depreciated investment securities. STATEMENT OF OPTIONS WRITTEN November 30, 2010 (Unaudited) Number of Contracts Value ($) Call Options; Questar, January 2011 @ $19 (Premiums received $6,696) 279 a a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 81,693,711 - - Equity Securities - Foreign+ 3,125,984 - - Mutual Funds/Exchange Traded Funds 561,245 - - Liabilities ($) Other Financial Instruments: Options Written (2,790) - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund may purchase and write (sell) put and call options to hedge as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS November 30, 2010 (Unaudited) BNY Mellon Midcap Stock Fund Common Stocks99.8% Shares Value ($) Consumer Discretionary14.1% Abercrombie & Fitch, Cl. A 228,200 a 11,467,050 AnnTaylor Stores 367,300 b 9,884,043 Chipotle Mexican Grill 52,600 b 13,596,574 Cracker Barrel Old Country Store 127,000 6,687,820 Darden Restaurants 217,200 10,631,940 DeVry 136,900 5,878,486 Foot Locker 894,900 16,886,763 Guess? 395,000 18,663,750 Interpublic Group of Cos. 799,800 b 8,517,870 Lear 154,200 b 13,534,134 Macy's 464,100 11,918,088 Magna International, Cl. A 111,400 a 5,307,096 Netflix 53,700 a,b 11,056,830 Phillips-Van Heusen 261,700 17,753,728 Royal Caribbean Cruises 407,300 a,b 16,393,825 Toll Brothers 632,800 b 11,358,760 Vitamin Shoppe 289,200 b 8,534,292 Consumer Staples3.4% Energizer Holdings 245,900 b 17,308,901 Herbalife 145,700 9,999,391 McCormick & Co. 152,700 6,720,327 Ralcorp Holdings 207,400 b 12,842,208 Energy8.0% Arch Coal 463,900 13,545,880 Brigham Exploration 575,100 b 14,463,765 Cabot Oil & Gas 201,400 7,042,958 Complete Production Services 358,300 b 10,193,635 EQT 187,400 7,584,078 Forest Oil 358,100 b 12,254,182 Massey Energy 169,700 8,333,967 Newfield Exploration 126,800 b 8,474,044 Pride International 586,600 b 18,243,260 RPC 385,200 a 11,286,360 Financial19.0% Alexandria Real Estate Equities 177,000 c 11,814,750 Apollo Investment 787,700 8,318,112 Camden Property Trust 343,300 c 17,532,331 CB Richard Ellis Group, Cl. A 915,700 b 17,572,283 CNO Financial Group 1,772,600 b 10,369,710 Comerica 360,000 13,136,400 Fifth Third Bancorp 713,900 8,531,105 Genworth Financial, Cl. A 631,900 b 7,367,954 Hartford Financial Services Group 322,100 7,169,946 Host Hotels & Resorts 906,959 a,c 14,946,684 Huntington Bancshares 2,315,200 13,509,192 Invesco 420,100 9,132,974 KeyCorp 1,613,200 12,147,396 Macerich 333,100 15,435,854 MGIC Investment 755,500 b 6,436,860 MSCI, Cl. A 154,000 b 5,245,240 New York Community Bancorp 577,600 9,703,680 Raymond James Financial 376,400 10,795,152 Rayonier 256,386 c 13,065,431 Reinsurance Group of America 290,000 14,479,700 SL Green Realty 107,500 7,030,500 SunTrust Banks 299,600 6,998,656 Synovus Financial 873,200 a 1,772,596 Weingarten Realty Investors 555,800 13,172,460 Willis Group Holdings 309,100 9,838,653 Health Care11.1% DaVita 75,300 b 5,474,310 Edwards Lifesciences 120,500 b 7,996,380 Endo Pharmaceuticals Holdings 369,100 b 13,291,291 Health Management Associates, Cl. A 1,206,100 b 10,746,351 Health Net 406,200 b 10,967,400 HeartWare International 96,300 a,b 8,855,748 Mednax 184,100 b 11,266,920 Omnicare 479,300 11,052,658 Resmed 144,500 a,b 4,616,775 Salix Pharmaceuticals 249,600 b 11,144,640 Thoratec 345,800 a,b 8,802,339 United Therapeutics 178,100 b 11,207,833 Universal Health Services, Cl. B 449,300 18,475,216 VCA Antech 425,600 b 9,297,232 Vertex Pharmaceuticals 178,400 b 5,910,392 Volcano 264,600 b 7,025,130 Industrial16.5% AMETEK 334,850 19,813,075 BE Aerospace 377,600 b 13,404,800 Cooper Industries 139,600 7,608,200 Cummins 103,400 10,042,208 Donaldson 298,900 16,227,281 Flowserve 59,600 6,285,416 Gardner Denver 189,600 12,409,320 IDEX 315,600 11,825,532 JB Hunt Transport Services 317,000 11,570,500 Joy Global 330,200 25,200,864 Kansas City Southern 350,200 b 16,578,468 KBR 527,700 14,290,116 Manpower 246,900 13,905,408 Navistar International 143,300 b 7,334,094 Parker Hannifin 96,700 7,758,241 Roper Industries 121,300 8,783,333 Trinity Industries 296,600 6,792,140 WABCO Holdings 194,900 b 9,686,530 Waste Connections 461,700 12,004,200 Information Technology17.3% Acme Packet 189,800 b 9,296,404 Akamai Technologies 233,100 b 12,165,489 Alliance Data Systems 176,700 a,b 11,146,236 ANSYS 264,800 b 12,842,800 Atmel 549,600 b 5,710,344 Check Point Software Technologies 228,200 a,b 9,782,934 Cree 262,200 a,b 17,090,196 Cypress Semiconductor 513,600 b 8,048,112 F5 Networks 185,100 b 24,410,988 JDS Uniphase 800,900 b 9,506,683 NetApp 129,500 b 6,595,435 Novellus Systems 233,100 b 7,027,965 Quest Software 448,600 b 11,349,580 Rackspace Hosting 394,500 a,b 11,507,565 Riverbed Technology 433,400 b 14,696,594 Rovi 332,900 b 18,366,093 Skyworks Solutions 578,500 b 14,722,825 SuccessFactors 405,700 b 12,239,969 Trimble Navigation 414,900 b 15,450,876 Vishay Intertechnology 760,900 b 10,850,434 Materials6.1% Agrium 130,600 10,478,038 Allied Nevada Gold 228,100 b 6,099,394 Celanese, Ser. A 305,000 11,285,000 Century Aluminum 616,100 b 8,529,904 Cliffs Natural Resources 228,300 15,602,022 Cytec Industries 236,000 11,287,880 Eastman Chemical 129,900 10,107,519 Steel Dynamics 721,800 11,505,492 Telecommunication Services.8% SBA Communications, Cl. A 293,800 a,b Utilities3.5% ITC Holdings 214,100 12,963,755 National Fuel Gas 250,200 15,852,672 Northeast Utilities 252,200 7,843,420 Wisconsin Energy 207,500 12,495,650 Total Common Stocks (cost $1,135,216,670) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,292,000) 3,292,000 d Investment of Cash Collateral for Securities Loaned6.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $85,338,876) 85,338,876 d Total Investments (cost $1,223,847,546) 106.1% Liabilities, Less Cash and Receivables (6.1%) Net Assets 100.0% a Security, or portion thereof, on loan. At November 30, 2010, the total market value of the fund's securities on loan is $103,375,538 and the total market value of the collateral held by the fund is $104,722,802, consisting of cash collateral of $85,338,876 and U.S. Government and agency securities valued at $19,383,926. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30 2010, the aggregate cost of investment securities for income tax purposes was $1,223,847,546. Net unrealized appreciation on investments was $262,681,833 of which $281,344,839 related to appreciated investment securities and $18,663,006 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 19.0 Information Technology 17.3 Industrial 16.5 Consumer Discretionary 14.1 Health Care 11.1 Energy 8.0 Money Market Investments 6.3 Materials 6.1 Utilities 3.5 Consumer Staples 3.4 Telecommunication Services .8  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,362,491,782 - - Equity Securities - Foreign+ 35,406,721 - - Mutual Funds 88,630,876 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Stock Fund November 30, 2010 (Unaudited) Common Stocks98.3% Shares Value ($) Consumer Discretionary15.7% AnnTaylor Stores 118,700 a 3,194,217 Coinstar 36,100 a,b 2,326,284 Cracker Barrel Old Country Store 140,400 7,393,464 CROCS 394,500 a 6,921,502 Finish Line, Cl. A 285,500 5,096,175 Hibbett Sports 127,500 a,b 4,366,875 Lear 31,600 a 2,773,532 Maidenform Brands 146,300 a,b 4,014,472 MDC Partners, Cl. A 162,700 2,320,102 Pier 1 Imports 382,400 a,b 3,732,224 Royal Caribbean Cruises 63,500 a,b 2,555,875 Ruby Tuesday 455,200 a,b 5,822,008 Ruth's Hospitality Group 481,900 a,b 2,380,586 Shuffle Master 493,000 a,b 5,289,890 Sonic Automotive, Cl. A 289,400 b 3,582,772 Tuesday Morning 644,400 a,b 3,350,880 Vitamin Shoppe 208,700 a 6,158,737 Consumer Staples1.5% Casey's General Stores 34,700 1,379,151 Energizer Holdings 47,900 a 3,371,681 Ralcorp Holdings 35,300 a 2,185,776 Energy6.9% Brigham Exploration 175,900 a 4,423,885 Complete Production Services 155,600 a 4,426,820 Dril-Quip 60,200 a 4,661,888 Hornbeck Offshore Services 171,100 a,b 3,772,755 International Coal Group 904,300 a 6,881,723 Petroleum Development 120,000 a 4,274,400 SM Energy 55,290 2,747,360 Financial18.1% Arthur J. Gallagher & Co. 76,200 b 2,139,696 BioMed Realty Trust 220,340 c 3,884,594 CNO Financial Group 616,200 a 3,604,770 Columbia Banking System 205,900 b 3,590,896 Community Bank System 110,300 b 2,656,024 DiamondRock Hospitality 504,500 a,c 5,312,385 Dollar Financial 86,000 a 2,251,480 East West Bancorp 261,700 4,537,878 Entertainment Properties Trust 95,970 c 4,443,411 EZCORP, Cl. A 126,800 a 3,190,288 Greenhill & Co. 26,500 b 1,985,910 Hersha Hospitality Trust 616,000 3,776,080 Kite Realty Group Trust 507,900 c 2,549,658 KKR Financial Holdings 441,400 b,c 3,884,320 Lexington Realty Trust 484,300 b,c 3,801,755 MGIC Investment 306,400 a,b 2,610,528 National Financial Partners 351,100 a,b 4,128,936 Och-Ziff Capital Management Group, Cl. A 216,600 2,986,914 Post Properties 149,600 c 5,096,872 Signature Bank 100,640 a 4,423,128 Susquehanna Bancshares 407,000 3,276,350 Weingarten Realty Investors 189,900 4,500,630 Wintrust Financial 118,400 3,392,160 Health Care13.0% Amarin, ADR 1,014,800 a,b 5,916,284 AMERIGROUP 49,400 a,b 2,125,682 Cardiome Pharma 467,100 a 2,256,093 Chemed 55,300 3,369,982 Cooper 107,900 5,772,650 Cubist Pharmaceuticals 144,200 a,b 3,130,582 Emergent BioSolutions 126,700 a 2,321,144 Health Net 73,600 a 1,987,200 HeartWare International 34,200 a,b 3,145,032 Inspire Pharmaceuticals 310,931 a,b 2,170,298 MAP Pharmaceuticals 229,000 a,b 3,290,730 Omnicare 110,400 2,545,824 Regeneron Pharmaceuticals 56,100 a,b 1,616,802 Salix Pharmaceuticals 105,600 a 4,715,040 Savient Pharmaceuticals 70,000 a,b 826,700 SXC Health Solutions 73,800 a 2,830,230 Thoratec 114,600 a 2,917,143 Triple-S Management, Cl. B 90,216 a 1,733,049 VCA Antech 131,100 a,b 2,863,880 Volcano 122,200 a 3,244,410 Industrial16.6% Actuant, Cl. A 189,400 4,475,522 AMETEK 62,500 3,698,125 Applied Signal Technology 99,400 3,266,284 Astec Industries 89,700 a 2,686,515 Atlas Air Worldwide Holdings 50,400 a 2,749,824 Baldor Electric 69,500 b 4,400,045 BE Aerospace 82,600 a 2,932,300 CLARCOR 125,400 5,105,034 EMCOR Group 152,700 a,b 4,092,360 Gardner Denver 51,000 b 3,337,950 Healthcare Services Group 297,100 b 4,732,803 Interface, Cl. A 234,000 3,378,960 Kansas City Southern 65,100 a 3,081,834 Knight Transportation 154,700 2,982,616 Manpower 38,800 2,185,216 Middleby 37,400 a 3,009,578 Navistar International 57,500 a 2,942,850 Tetra Tech 58,800 a,b 1,358,868 Titan International 126,500 b 2,021,470 TransDigm Group 32,400 a 2,219,400 Triumph Group 52,000 b 4,374,760 WABCO Holdings 74,400 a 3,697,680 Watsco 36,100 b 2,175,747 Information Technology19.4% Acme Packet 86,900 a 4,256,362 Applied Micro Circuits 170,500 a 1,582,240 Aruba Networks 156,900 a 3,326,280 Blue Coat Systems 39,000 a 1,037,400 Cognex 113,600 3,176,256 Coherent 74,400 a 3,073,464 Commvault Systems 117,100 a 3,411,123 Compellent Technologies 172,100 a 4,474,600 Concur Technologies 42,180 a,b 2,160,038 Cypress Semiconductor 401,200 a 6,286,804 Fortinet 103,100 b 3,285,797 Ixia 135,200 a 2,144,272 Logmein 67,700 a 2,964,583 Microsemi 206,920 a 4,581,209 Netgear 146,700 a 4,662,126 NetScout Systems 171,100 a 3,779,599 Riverbed Technology 124,400 a 4,218,404 Skyworks Solutions 219,990 a,b 5,598,746 Sonic Solutions 209,300 a,b 2,088,814 Sourcefire 140,400 a 3,809,052 SuccessFactors 74,900 a 2,259,733 Taleo, Cl. A 147,300 a 4,522,110 Veeco Instruments 105,500 a,b 4,639,890 Vishay Intertechnology 156,200 a 2,227,412 Wright Express 101,800 a 4,384,526 Materials5.5% Agrium 51,800 4,155,914 Allied Nevada Gold 91,700 a 2,452,058 Celanese, Ser. A 86,500 3,200,500 Century Aluminum 297,400 a 4,117,503 Cliffs Natural Resources 31,600 2,159,544 Coeur d'Alene Mines 100,200 a 2,439,870 Cytec Industries 45,700 2,185,831 Ferro 297,800 a 4,249,606 Utilities1.6% Cleco 94,800 b 2,875,284 El Paso Electric 161,800 a 4,261,812 Total Common Stocks (cost $380,462,985) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,896,000) 7,896,000 d Investment of Cash Collateral for Securities Loaned11.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $49,990,018) 49,990,018 d Total Investments (cost $438,349,003) 111.0% Liabilities, Less Cash and Receivables (11.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $49,239,853 and the market value of the collateral held by the fund was $49,990,018. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $438,349,003. Net unrealized appreciation on investments was $64,699,970 of which $70,825,331 related to appreciated investment securities and $6,125,361 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 19.4 Financial 18.1 Industrial 16.6 Consumer Discretionary 15.7 Health Care 13.0 Money Market Investments 12.7 Energy 6.9 Materials 5.5 Utilities 1.6 Consumer Staples 1.5  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 428,781,513 - - Equity Securities - Foreign+ 16,381,442 - - Mutual Funds 57,886,018 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon U.S. Core Equity 130/30 Fund November 30, 2010 (Unaudited) Common Stocks122.9% Shares Value ($) Consumer Discretionary19.1% Amazon.com 19,990 a 3,506,246 Autoliv 39,210 b 2,878,798 Carnival 27,920 b 1,153,375 DIRECTV, Cl. A 68,440 a,b 2,842,313 Ford Motor 129,210 a 2,059,607 General Motors 33,106 1,132,225 Guess? 23,420 1,106,595 Home Depot 126,220 b 3,813,106 Johnson Controls 22,330 b 813,705 Limited Brands 26,980 b 908,417 Mattel 109,740 b 2,835,682 Newell Rubbermaid 310,900 b 5,213,793 News, Cl. A 283,870 b 3,871,987 Nordstrom 30,160 b 1,290,848 Omnicom Group 26,020 1,182,349 Stanley Black & Decker 18,170 1,081,660 Target 83,910 b 4,777,835 Time Warner 72,090 b 2,125,934 Consumer Staples15.0% Clorox 36,930 b 2,282,643 Energizer Holdings 53,390 a,b 3,758,122 Kraft Foods, Cl. A 33,050 999,763 Molson Coors Brewing, Cl. B 15,960 760,494 Nestle, ADR 50,920 b 2,786,852 PepsiCo 129,380 b 8,361,829 Philip Morris International 124,894 b 7,105,220 Procter & Gamble 33,260 2,031,188 Unilever, ADR 150,770 b 4,215,529 Whole Foods Market 22,090 a 1,043,090 Energy13.7% Alpha Natural Resources 25,490 a,b 1,263,284 Anadarko Petroleum 39,180 b 2,513,789 Apache 20,270 b 2,181,863 Chevron 65,290 b 5,286,531 ENSCO, ADR 73,630 b 3,490,062 Halliburton 59,720 2,259,805 Hess 56,620 b 3,966,231 Newfield Exploration 39,680 a,b 2,651,814 Occidental Petroleum 45,660 b 4,025,842 Schlumberger 19,000 1,469,460 Valero Energy 71,980 b 1,402,170 Exchange Traded Funds2.6% Standard & Poor's Depository Receipts S&P rust 49,050 Financial16.3% American Express 91,830 b 3,968,893 Bank of America 345,400 b 3,782,130 Capital One Financial 112,590 b 4,191,726 Comerica 78,850 b 2,877,237 Franklin Resources 15,320 b 1,747,859 Genworth Financial, Cl. A 197,910 a,b 2,307,631 Huntington Bancshares 491,200 b 2,866,152 JPMorgan Chase & Co. 132,780 b 4,963,316 Lincoln National 92,420 b 2,206,990 MetLife 52,160 b 1,989,904 Morgan Stanley 43,630 1,067,190 Wells Fargo & Co. 154,520 b 4,204,489 Health Care19.0% Allergan 16,350 1,083,515 Allscripts Healthcare Solutions 169,950 a,b 2,982,622 AMERIGROUP 7,980 a,b 343,379 AmerisourceBergen 116,990 b 3,609,141 Amylin Pharmaceuticals 228,670 a,b 2,930,406 Celgene 9,400 a,b 558,172 CIGNA 71,050 b 2,615,351 Covidien 85,490 b 3,596,564 Dendreon 54,980 a,b 1,964,985 Edwards Lifesciences 5,150 a 341,754 Emergency Medical Services, Cl. A 30,970 a 1,534,254 Express Scripts 8,750 a,b 455,788 Gilead Sciences 44,580 a,b 1,627,170 Hospira 56,530 a,b 3,180,378 Human Genome Sciences 111,730 a,b 2,740,737 Medco Health Solutions 5,380 a 329,902 Pfizer 369,780 b 6,023,716 Salix Pharmaceuticals 21,230 a,b 947,920 St. Jude Medical 62,880 a,b 2,432,827 Thermo Fisher Scientific 9,040 a,b 459,774 Universal Health Services, Cl. B 7,870 323,614 Warner Chilcott, Cl. A 22,490 b 427,535 Zimmer Holdings 36,330 a,b 1,789,616 Industrial10.0% Caterpillar 47,060 b 3,981,276 Cummins 22,570 b 2,191,998 Dover 52,660 b 2,886,295 General Electric 92,190 b 1,459,368 Ingersoll-Rand 73,970 b 3,032,770 Norfolk Southern 34,200 b 2,057,814 Raytheon 52,250 b 2,416,562 Textron 83,670 b 1,870,861 Thomas & Betts 26,310 a 1,169,480 Tyco International 34,250 b 1,297,733 Information Technology19.1% Apple 26,810 a,b 8,341,931 BMC Software 19,910 a 884,004 Cisco Systems 82,570 a,b 1,582,041 EMC 92,770 a,b 1,993,627 F5 Networks 22,000 a 2,901,360 Google, Cl. A 7,270 a 4,040,012 Informatica 58,640 a,b 2,420,659 International Business Machines 23,050 b 3,260,653 Microsoft 71,870 b 1,811,843 Motorola 205,890 a,b 1,577,117 NetApp 30,400 a 1,548,272 Oracle 167,710 4,534,878 QUALCOMM 78,100 3,650,394 Teradata 33,088 a,b 1,359,586 Western Digital 77,320 a 2,590,220 Materials1.7% CF Industries Holdings 8,370 1,010,845 E.I. du Pont de Nemours & Co. 56,700 b 2,664,333 Telecommunication Services2.5% AT&T 203,700 b Utilities3.9% American Electric Power 37,650 b 1,340,340 Entergy 27,920 b 1,989,021 NextEra Energy 33,020 b 1,671,472 Public Service Enterprise Group 119,290 b 3,677,711 Total Common Stocks (cost $252,481,531) Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,915,000) 3,915,000 c Total Investments (cost $256,396,531) 124.7% Liabilities, Less Cash and Receivables (24.7%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Held by a broker as collateral for open short positions. c Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $256,396,531. Net unrealized appreciation on investments was $18,583,344 of which $29,928,426 related to appreciated investment securities and $11,345,082 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Discretionary 19.1 Information Technology 19.1 Health Care 19.0 Financial 16.3 Consumer Staples 15.0 Energy 13.7 Industrial 10.0 Utilities 3.9 Exchange Traded Funds 2.6 Telecommunication Services 2.5 Money Market Investments 1.8 Materials 1.7  Based on net assets. STATEMENT OF SECURITIES SOLD SHORT November 30, 2010 (Unaudited) Common Stocks23.5% Shares Value ($) Consumer Discretionary3.6% Aeropostale 54,060 a 1,461,242 Genuine Parts 39,310 1,892,383 Polo Ralph Lauren 15,500 1,693,220 Ross Stores 29,550 1,917,204 Tiffany & Co. 18,050 1,120,905 Consumer Staples6.6% Altria Group 78,360 1,880,640 Campbell Soup 29,050 984,795 Church & Dwight 13,910 907,627 Constellation Brands, Cl. A 65,770 a 1,355,520 Flowers Foods 95,770 2,509,174 General Mills 63,700 2,250,521 Hain Celestial Group 51,860 a 1,374,809 H.J. Heinz 68,850 3,323,390 Energy.6% Baker Hughes 26,790 Financial.8% Northern Trust 18,730 942,119 Waddell & Reed Financial, Cl. A 28,810 887,348 Health Care8.7% AstraZeneca, ADR 42,040 1,972,937 Acorda Therapeutics 24,710 a 651,109 Auxilium Pharmaceuticals 29,380 a 556,163 Biogen Idec 30,330 a 1,940,210 CareFusion 56,590 a 1,294,213 Charles River Laboratories International 21,650 a 706,873 Covance 31,690 a 1,423,198 C.R. Bard 10,990 932,502 DaVita 4,860 a 353,322 Dentsply International 38,360 1,186,091 Gen-Probe 35,020 a 1,816,137 Haemonetics 23,290 a 1,369,219 Intuitive Surgical 4,820 a 1,254,598 Laboratory Corp. of America Holdings 8,600 a 705,458 Mylan 59,390 a 1,161,965 Owens & Minor 16,610 469,233 Techne 24,490 1,471,114 Industrials.9% Nabors Industries 62,140 a 1,372,673 Sigma-Aldrich 9,670 611,337 Information Technology1.8% Altera 29,260 1,026,733 Finisar 41,070 a 785,258 Nokia, ADR 106,800 985,764 Research In Motion 7,660 a 473,771 Vishay Intertechnology 47,810 a 681,771 Utilities.5% PG & E 23,830 Total Securities Sold Short (proceeds $49,673,202) 23.5% ADR-American Depository Receipts a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Level 2 - Other Unadjusted Quoted Significant Observable Level 3 -Significant Assets ($) Prices Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 254,426,751 - - Equity Securities - Foreign+ 13,371,241 - - Mutual Funds/ Exchange Traded Funds 9,726,935 - - Liabilities ($) Securities Sold Short: Domestic ++ (48,785,782) - - Foreign ++ (3,432,472) - - + See Statement of Investments for industry classification. ++ See Statement of Securities Sold Short for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Concentration of risk: BNY Mellon U. S. Core Equity 130/30 Fund enters into short sales. Short sales involve selling a security the fund does not own in anticipation that the securitys price will decline. Short sales may involve substantial risk and leverage. The fund may be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss to the fund. Short positions in stocks involve more risk than long positions in stocks. In theory, stocks sold short have unlimited risk. BNY Mellon Balanced Fund invests in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities November 30, 2010 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary10.0% Johnson Controls 300,655 10,955,868 Lowe's 350,070 7,946,589 Walt Disney 314,885 11,496,451 Consumer Staples9.4% Avon Products 278,785 7,962,100 Coca-Cola 172,550 10,899,984 Kraft Foods, Cl. A 317,645 9,608,761 Energy13.6% Exxon Mobil 164,400 11,435,664 Halliburton 270,185 10,223,800 Occidental Petroleum 105,555 9,306,784 Southwestern Energy 280,645 a 10,159,349 Financial14.2% Aflac 168,450 8,675,175 Assured Guaranty 431,400 7,338,114 Invesco 380,260 8,266,852 Morgan Stanley 368,200 9,006,172 U.S. Bancorp 402,085 9,561,581 Health Care10.8% Abbott Laboratories 117,260 5,453,763 Baxter International 178,700 8,675,885 Covidien 209,075 8,795,785 Watson Pharmaceuticals 199,100 a 9,704,134 Industrial8.5% Caterpillar 150,325 12,717,495 Honeywell International 261,805 13,014,327 Information Technology23.1% Apple 51,426 a 16,001,200 Baidu, ADR 87,000 a 9,151,530 Cognizant Technology Solutions, Cl. A 143,500 a 9,324,630 Google, Cl. A 23,115 a 12,845,237 Rovi 174,450 a 9,624,407 Salesforce.com 93,860 a 13,067,189 Materials7.1% Celanese, Ser. A 271,400 10,041,800 Cliffs Natural Resources 165,955 11,341,365 Utilities2.8% Questar 514,545 Total Common Stocks (cost $276,371,240) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,820,000) 2,820,000 b Total Investments (cost $279,191,240) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $279,191,240. Net unrealized appreciation on investments was $24,777,343 of which $29,751,482 related to appreciated investment securities and $4,974,139 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 291,997,053 - - Equity Securities - Foreign+ 9,151,530 - - Mutual Funds 2,820,000 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS November 30, 2010 (Unaudited) BNY Mellon Small/Mid Cap Fund Common Stocks95.2% Shares Value ($) Consumer Discretionary17.2% Abercrombie & Fitch, Cl. A 34,655 a 1,741,414 AnnTaylor Stores 62,000 b 1,668,420 Cooper Tire & Rubber 117,000 2,444,130 Foot Locker 140,000 2,641,800 Guess? 68,000 3,213,000 Interface, Cl. A 105,890 1,529,052 Interpublic Group of Cos. 153,020 b 1,629,663 Macy's 80,800 2,074,944 Magna International, Cl. A 38,000 a 1,810,320 MDC Partners, Cl. A 297,304 a 4,239,555 Morgans Hotel Group 376,095 a,b 2,873,366 Navistar International 41,910 b 2,144,954 Pier 1 Imports 200,000 b 1,952,000 Royal Caribbean Cruises 50,230 b 2,021,757 Ruth's Hospitality Group 360,800 b 1,782,352 Standard-Pacific 264,155 b 940,392 Starwood Hotels & Resorts Worldwide 50,000 2,842,000 Talbots 170,590 a,b 1,961,785 Titan International 100,410 a 1,604,552 TiVo 210,875 a,b 1,733,392 Vitamin Shoppe 311,360 b 9,188,234 WABCO Holdings 41,515 b 2,063,295 Warnaco Group 35,000 b 1,884,750 Consumer Staples1.9% Fresh Market 90,750 3,289,687 Green Mountain Coffee Roasters 80,800 b 2,996,064 Energy8.2% Atmos Energy 35,790 1,076,205 Brigham Exploration 84,360 b 2,121,654 Cabot Oil & Gas 75,000 2,622,750 Complete Production Services 65,800 b 1,872,010 Energy XXI (Bermuda) 94,000 b 2,317,100 Forest Oil 93,610 b 3,203,334 Hornbeck Offshore Services 130,600 a,b 2,879,730 International Coal Group 218,000 b 1,658,980 New Jersey Resources 27,065 1,166,772 Noble Energy 19,000 1,543,750 Petroleum Development 63,000 b 2,244,060 RPC 80,000 a 2,344,000 Walter Energy 16,000 1,642,240 Financial14.8% Affiliated Managers Group 18,060 b 1,578,625 Associated Banc-Corp 90,000 1,151,550 Assured Guaranty 63,165 1,074,437 Brandywine Realty Trust 137,095 c 1,516,271 Camden Property Trust 27,000 1,378,890 Cathay General Bancorp 110,000 1,486,100 Centerstate Banks 115,195 814,429 Chimera Investment 212,275 c 849,100 City National 19,440 1,044,317 CNO Financial Group 364,930 b 2,134,840 Cousins Properties 226,553 c 1,681,023 Dollar Financial 236,000 b 6,178,480 Douglas Emmett 82,015 1,369,650 Enstar Group 15,454 b 1,282,682 First Interstate BancSystem 114,290 1,556,630 Forestar Group 165,185 b 2,976,634 Host Hotels & Resorts 102,030 c 1,681,454 Huntington Bancshares 326,700 1,906,294 KeyCorp 190,345 1,433,298 KKR Financial Holdings 242,765 a,c 2,136,332 Marshall & Ilsley 250,000 1,197,500 MGIC Investment 231,250 b 1,970,250 National Financial Partners 198,600 b 2,335,536 Och-Ziff Capital Management Group, Cl. A 120,625 1,663,419 Regions Financial 248,000 1,334,240 SunTrust Banks 49,710 1,161,226 Webster Financial 69,320 1,143,780 Willis Group Holdings 45,000 1,432,350 Zions Bancorporation 33,850 658,382 Health Care10.9% Amarin, ADR 590,000 a,b 3,439,700 Cardiome Pharma 600,000 b 2,898,000 Emergent BioSolutions 82,530 b 1,511,950 Health Management Associates, Cl. A 200,000 b 1,782,000 Health Net 70,000 b 1,890,000 Healthcare Services Group 107,145 1,706,820 Inspire Pharmaceuticals 260,140 b 1,815,777 MAP Pharmaceuticals 147,990 b 2,126,616 Mednax 29,000 b 1,774,800 NuPathe 350,000 2,089,500 Pharmacyclics 175,100 a,b 949,042 Sabra Healthcare REIT 50,667 863,867 Salix Pharmaceuticals 67,270 b 3,003,605 Sun Healthcare Group 50,667 b 496,533 SXC Health Solutions 42,100 b 1,614,535 Thoratec 84,000 b 2,138,220 Triple-S Management, Cl. B 69,740 b 1,339,705 Universal Health Services, Cl. B 48,000 1,973,760 Volcano 71,195 b 1,890,227 Industrial13.6% AMETEK 44,945 2,659,396 Atlas Air Worldwide Holdings 34,000 b 1,855,040 BE Aerospace 55,110 b 1,956,405 Cenveo 621,575 b 3,182,464 Cummins 16,595 1,611,706 Donaldson 46,000 2,497,340 Eaton 18,900 1,821,960 Gardner Denver 37,000 2,421,650 Goodrich 18,055 1,548,577 JB Hunt Transport Services 44,565 1,626,622 Joy Global 31,500 2,404,080 Kansas City Southern 49,455 b 2,341,200 KBR 54,635 1,479,516 Manpower 17,090 962,509 Middleby 24,105 b 1,939,729 Monster Worldwide 140,000 b 3,161,200 Overseas Shipholding Group 40,000 a 1,398,800 Roper Industries 35,265 2,553,539 Terex 72,000 b 1,748,160 Toll Brothers 58,970 b 1,058,512 TransDigm Group 27,360 b 1,874,160 United Continential Holdings 75,900 b 2,100,912 Information Technology16.3% A123 Systems 200,000 a,b 1,538,000 American Superconductor 71,790 a,b 2,389,171 Cavium Networks 52,000 b 1,913,340 Ceva 87,205 b 2,023,156 China Digital TV Holding, ADR 450,100 a,b 3,771,838 Compellent Technologies 49,100 b 1,276,600 Cree 15,000 a,b 977,700 Cypress Semiconductor 123,500 b 1,935,245 Entropic Communications 177,000 b 1,582,380 F5 Networks 19,240 b 2,537,371 Fortinet 87,470 b 2,787,669 Isilon Systems 87,000 b 2,936,250 ON Semiconductor 122,725 b 1,000,822 Opnet Technologies 105,285 2,560,531 Photronics 180,340 b 1,152,373 Rackspace Hosting 74,140 a,b 2,162,664 Renesola, ADR 165,000 a,b 1,357,950 Riverbed Technology 121,730 b 4,127,864 Rovi 40,680 b 2,244,316 Sonic Solutions 289,090 b 2,885,118 Sourcefire 110,000 b 2,984,300 SuccessFactors 55,000 b 1,659,350 Varian Semiconductor Equipment Associates 40,560 b 1,278,857 Veeco Instruments 50,000 a,b 2,199,000 Vishay Intertechnology 111,060 b 1,583,716 Materials5.9% Agrium 30,000 2,406,900 Allied Nevada Gold 67,000 b 1,791,580 Celanese, Ser. A 57,400 2,123,800 Cliffs Natural Resources 40,440 2,763,670 Coeur d'Alene Mines 65,000 b 1,582,750 Eastman Chemical 42,900 3,338,049 Ferro 141,745 b 2,022,701 Globe Specialty Metals 104,585 1,695,323 Steel Dynamics 96,000 1,530,240 Telecommunication Services4.1% Acme Packet 63,740 b 3,121,985 Aruba Networks 137,360 b 2,912,032 Ixia 124,000 b 1,966,640 Motricity 135,000 a 4,014,900 SBA Communications, Cl. A 34,340 b 1,344,411 Utilities2.3% Cleco 50,600 1,534,698 DPL 49,190 1,245,983 EnerNOC 78,270 a,b 1,919,963 ITC Holdings 26,460 1,602,153 Wisconsin Energy 18,000 1,083,960 Total Common Stocks (cost $265,676,006) Other Investment4.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,653,000) 13,653,000 d Investment of Cash Collateral for Securities Loaned9.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $30,765,184) 30,765,184 d Total Investments (cost $310,094,190) 108.9% Liabilities, Less Cash and Receivables (8.9%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $29,444,699 and the market value of the collateral held by the fund was $30,765,184. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $310,094,190. Net unrealized appreciation on investments was $43,790,629 of which $55,592,164 related to appreciated investment securities and $11,801,535 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Discretionary 17.2 Information Technology 16.3 Financial 14.8 Money Market Investments 13.7 Industrial 13.6 Health Care 10.9 Energy 8.2 Materials 5.9 Telecommunication Services 4.1 Utilities 2.3 Consumer Staples 1.9  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 286,770,317 - - Equity Securities - Foreign+ 22,696,318 - - Mutual Funds 44,418,184 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund November 30, 2010 (Unaudited) Common Stocks97.3% Shares Value ($) Australia5.6% AGL Energy 142,430 2,095,563 Atlas Iron 733,840 a 2,053,880 Australia & New Zealand Banking Group 109,390 2,375,901 BHP Billiton 94,830 3,884,821 BlueScope Steel 1,357,191 2,510,667 Commonwealth Bank of Australia 95,600 4,424,008 Dexus Property Group 4,183,200 3,127,476 Foster's Group 536,614 2,906,038 Macquarie Group 47,030 1,598,019 National Australia Bank 367,429 8,258,612 Nufarm 1,209,553 a 5,275,056 Primary Health Care 1,251,999 4,044,126 QBE Insurance Group 544,390 8,781,830 Stockland 809,160 2,846,369 Westfield Group 301,799 3,514,673 Austria.4% Erste Group Bank 96,651 Denmark.7% Carlsberg, Cl. B 36,430 3,438,618 Pandora 67,122 3,506,805 Finland1.8% Fortum 65,500 1,728,495 Nokia 1,412,049 13,041,094 Sampo, Cl. A 145,770 3,561,042 France11.9% Alstom 167,707 6,908,425 BNP Paribas 95,780 5,669,295 Carrefour 110,256 4,988,347 Credit Agricole 315,324 3,864,243 Danone 70,575 4,133,876 EDF 53,990 2,251,715 France Telecom 638,083 12,920,851 GDF Suez 319,676 10,602,061 Lagardere 52,880 1,952,824 Legrand 57,680 2,201,587 Peugeot 53,400 a 1,990,742 Rhodia 129,120 3,408,216 Sanofi-Aventis 321,342 19,429,263 Societe Generale 251,962 11,677,596 Total 472,962 22,908,627 Valeo 42,230 a 2,116,187 Vivendi 243,265 5,934,872 Germany5.0% Allianz 53,521 5,870,435 BASF 39,200 2,925,791 Celesio 146,800 3,449,006 Daimler 23,786 a 1,539,750 Deutsche Bank 61,380 2,915,668 Deutsche Lufthansa 139,946 a 2,978,251 Deutsche Telekom 119,180 1,526,279 E.ON 328,330 9,420,858 Lanxess 34,960 2,462,752 Metro 101,410 7,274,129 Muenchener Rueckversicherungs 31,590 4,387,557 RWE 52,551 3,271,520 SAP 82,440 3,845,966 Hong Kong2.7% AIA Group 480,600 1,389,482 Esprit Holdings 1,583,537 7,657,572 Hang Seng Bank 668,100 10,987,157 Hongkong Land Holdings 744,000 5,044,320 Hutchison Whampoa 232,700 2,328,468 Ireland.4% CRH 98,085 1,706,070 Dragon Oil 321,260 a 2,188,706 Israel.7% Teva Pharmaceutical Industries, ADR 141,700 Italy3.6% Banco Popolare 340,580 1,406,944 Buzzi Unicem 227,100 2,119,510 Enel 932,740 4,382,869 ENI 243,944 4,908,075 Finmeccanica 619,181 6,996,418 Parmalat 1,317,734 3,277,273 Saras 5,241,887 a 9,117,627 UniCredit 1,124,030 2,175,429 Unipol Gruppo Finanziario 5,002,697 2,866,977 Japan25.1% Asahi Kasei 433,000 2,576,580 Astellas Pharma 109,600 3,928,785 Bridgestone 229,000 4,219,357 Canon 112,500 5,303,053 Central Japan Railway 677 5,225,738 Chuo Mitsui Trust Holdings 1,782,860 6,284,427 COCA-COLA WEST 125,600 2,092,083 Credit Saison 225,200 3,576,184 Daihatsu Motor 220,000 3,086,151 Daito Trust Construction 40,100 2,481,993 Daiwa House Industry 364,890 4,120,218 East Japan Railway 113,000 6,751,105 Hino Motors 702,000 3,464,285 Hitachi 1,549,000 7,329,478 Honda Motor 142,000 5,107,181 INPEX 1,016 5,226,288 JFE Holdings 37,700 1,198,706 Kaneka 317,000 1,890,106 Kao 144,400 3,626,823 KDDI 1,418 8,107,456 Keihin 194,800 4,250,266 Lawson 45,200 2,003,728 Makita 81,500 2,945,842 Matsumotokiyoshi Holdings 300,700 6,065,021 Medipal Holdings 236,300 2,541,164 Miraca Holdings 80,800 2,869,370 Mitsubishi 213,800 5,405,673 Mitsubishi Gas Chemical 219,000 1,342,418 Mitsubishi UFJ Financial Group 2,859,400 13,529,961 Murata Manufacturing 11,960 730,262 NEC 871,000 2,404,122 Nintendo 9,320 2,531,289 Nippon Express 399,000 1,592,377 Nomura Holdings 642,900 3,702,686 Nomura Research Institute 207,400 4,183,190 Panasonic 319,100 4,590,709 Rengo 516,000 3,230,780 Ricoh 197,800 2,791,275 Ryohin Keikaku 152,400 5,963,795 Secom 104,500 4,651,243 Seven & I Holdings 322,900 7,890,196 Shimachu 207,600 4,127,690 Shimizu 1,126,000 4,520,683 Shin-Etsu Chemical 152,000 7,428,367 SMC 27,100 4,306,727 Softbank 80,200 2,779,066 Sumitomo Mitsui Financial Group 373,400 11,462,117 Sumitomo Trust & Banking 223,000 1,183,080 Taiyo Nippon Sanso 410,000 3,218,664 Tokai Rika 51,000 922,619 Tokyo Electron 62,300 3,908,173 Tokyo Gas 575,000 2,507,767 Tokyo Steel Manufacturing 676,500 6,846,642 Toyo Suisan Kaisha 152,000 3,207,456 Toyoda Gosei 203,500 4,646,774 Toyota Motor 260,100 10,007,432 Trend Micro 52,100 1,609,254 Ushio 168,100 2,896,406 Yahoo! Japan 4,682 1,678,337 Yamada Denki 94,340 5,996,998 Yamato Holdings 440,300 5,571,486 Luxembourg.6% ArcelorMittal 67,800 2,137,259 L'Occitane International 664,500 1,792,800 Millicom International Cellular, SDR 22,660 a 1,967,045 Netherlands3.1% Aegon 762,152 a 4,187,735 European Aeronautic Defence and Space 172,425 a 3,863,051 ING Groep 491,190 a 4,336,861 Koninklijke Ahold 144,580 1,747,219 Koninklijke Philips Electronics 280,372 7,566,212 Royal Dutch Shell, Cl. A 173,663 5,228,668 TNT 142,590 3,402,844 Unilever 64,930 1,831,448 Norway1.3% Norsk Hydro 988,329 5,798,421 Subsea 7 57,070 a 1,197,016 Telenor 225,600 3,242,934 TGS Nopec Geophysical 177,800 3,039,512 Singapore1.6% DBS Group Holdings 1,148,680 12,179,740 United Overseas Bank 301,457 4,223,846 Spain2.5% Amadeus IT Holding, Cl. A 103,170 1,982,004 Banco Bilbao Vizcaya Argentaria 785,590 7,216,631 Banco Santander 877,260 8,312,670 Gamesa Corp Tecnologica 687,346 a 4,585,935 Iberdrola 585,240 4,022,438 Sweden2.9% Atlas Copco, Cl. A 261,940 5,784,182 Electrolux, Ser. B 139,770 3,318,938 Husqvarna, Cl. B 428,003 2,974,115 Investor, Cl. B 247,370 4,790,632 Sandvik 196,370 3,322,697 Telefonaktiebolaget LM Ericsson, Cl. B 710,010 7,324,374 Volvo, Cl. B 194,530 a 2,824,106 Switzerland5.6% Adecco 55,510 3,160,859 Credit Suisse Group 107,080 3,951,819 Nestle 109,085 5,928,946 Novartis 249,466 13,235,754 Roche Holding 122,900 16,874,030 Sulzer 21,131 2,747,567 UBS 504,954 a 7,561,858 Zurich Financial Services 19,180 4,267,318 United Kingdom20.8% Anglo American 272,751 11,966,001 BAE Systems 877,520 4,508,397 Barclays 1,184,250 4,718,395 BP 1,797,652 11,910,248 British American Tobacco 183,690 6,658,727 BT Group 603,560 1,595,975 Compass Group 324,120 2,800,570 Cookson Group 297,111 a 2,488,634 Drax Group 555,490 3,055,238 Eurasian Natural Resources 233,220 3,186,868 GlaxoSmithKline 1,167,764 22,014,776 Home Retail Group 2,090,810 6,556,343 HSBC Holdings 2,479,105 24,999,281 IMI 229,690 3,060,032 Imperial Tobacco Group 96,180 2,821,519 Kingfisher 985,560 3,602,529 Legal & General Group 1,167,490 1,659,801 Lonmin 70,226 a 1,849,317 Old Mutual 1,263,700 2,329,265 QinetiQ Group 1,926,670 3,440,375 Reed Elsevier 329,000 2,604,775 Resolution 2,045,505 6,722,899 Rexam 852,370 3,997,349 Rio Tinto 117,060 7,428,002 Royal Dutch Shell, Cl. A 354,747 10,682,691 Royal Dutch Shell, Cl. B 388,750 11,537,331 Smith & Nephew 749,557 6,791,366 Tesco 603,600 3,889,742 Thomas Cook Group 1,498,650 4,342,798 Unilever 636,774 17,600,675 Vodafone Group 3,334,381 8,337,249 Wellstream Holdings 206,980 2,359,875 WPP 261,980 2,899,343 United States1.0% iShares MSCI EAFE Index Fund 72,250 3,920,285 Transocean 97,400 a 6,624,171 Total Common Stocks (cost $1,019,742,774) Preferred Stocks1.0% Germany ProSieben Sat.1 Media 79,130 2,096,397 Volkswagen 49,488 7,952,614 Total Preferred Stocks (cost $6,580,895) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,925,000) 6,925,000 b Total Investments (cost $1,033,248,669) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% ADR - American Depository Receipts SDR - Swedish Depository Recepits a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,033,248,669. Net unrealized depreciation on investments was $12,523,229 of which $103,569,537 related to appreciated investment securities and $116,092,766 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 23.3 Consumer Discretionary 13.1 Industrial 10.6 Energy 10.0 Health Care 9.9 Consumer Staples 8.9 Materials 8.2 Information Technology 6.0 Utilities 4.2 Telecommunication Services 3.7 Money Market Investment .7 Exchange Traded Funds .4  Based on net assets. At November 30, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 12/1/2010 389,817 373,795 373,638 (157) British Pound, Expiring 12/2/2010 185,571 288,004 288,646 642 Euro, Expiring 12/1/2010 1,345,951 1,760,504 1,747,103 (13,401) Euro, Expiring 12/2/2010 495,092 643,501 642,651 (850) Sales: Proceeds ($) British Pound, Expiring 12/1/2010 936,652 1,455,604 1,456,917 (1,313) Japanese Yen, Expiring 12/1/2010 114,351,766 1,356,180 1,366,373 (10,193) Japanese Yen, Expiring 12/2/2010 80,528,196 962,807 962,220 587 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 6,624,171 - - Equity Securities - Foreign+ 1,003,255,984 - - Mutual Funds/Exchange Traded Funds 10,845,285 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 1,229 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (25,914) - + See Statement of Investments for country and industry classification. ++Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund November 30, 2010 (Unaudited) Common Stocks90.7% Shares Value ($) Brazil9.2% Banco do Brasil 712,500 13,671,556 Banco Santander Brasil, ADS 820,690 10,710,005 Brasil Telecom, ADR 48,720 a 1,000,709 Centrais Eletricas Brasileiras 221,603 2,906,714 Cia de Saneamento de Minas Gerais - Copasa 478,700 7,649,819 Cia Energetica de Minas Gerais, ADR 108,842 1,859,021 Cielo 740,900 6,438,475 Embraer, ADR 84,150 2,450,448 Fleury 737,400 9,805,622 Gafisa 1,034,400 7,197,243 Gerdau, ADR 573,430 6,663,257 Grendene 685,910 3,760,384 Itau Unibanco Holding, ADR 483,204 11,273,149 JBS 1,938,500 7,405,328 Light 452,000 5,794,331 Marfrig Alimentos 624,900 4,756,179 Obrascon Huarte Lain Brasil 145,200 4,954,889 Petroleo Brasileiro, ADR 1,134,710 35,171,817 Porto Seguro 354,140 5,328,830 Redecard 739,200 9,635,553 Rossi Residencial 1,074,800 9,496,804 Tele Norte Leste Participacoes, ADR 374,108 5,271,182 Vale, ADR 422,220 13,375,930 China10.0% Asia Cement China Holdings 8,934,000 3,969,337 AsiaInfo-Linkage 317,310 a 5,283,211 Bank of China, Cl. H 15,063,000 8,069,707 Beijing Capital International Airport, Cl. H 13,944,000 7,631,840 China Communications Services, Cl. H 6,820,000 4,145,523 China Construction Bank, Cl. H 23,542,990 21,253,604 China Petroleum & Chemical, ADR 47,760 4,434,038 China Petroleum & Chemical, Cl. H 19,906,000 18,534,260 China Railway Construction, Cl. H 2,931,000 3,480,164 China Railway Group, Cl. H 9,620,000 6,739,488 China Shenhua Energy, Cl. H 1,133,000 4,763,937 China Vanadium Titano-Magnetite Mining 16,656,000 a 7,679,036 Great Wall Motor, Cl. H 3,937,500 14,324,912 Guangzhou Automobile Group, Cl. H 2,067,254 2,800,674 Harbin Power Equipment, Cl. H 136,000 204,567 Huaneng Power International, ADR 96,150 2,069,148 Huaneng Power International, Cl. H 9,416,200 5,044,544 Industrial & Commercial Bank of China, Cl. H 33,321,000 25,918,384 Lumena Resources 7,152,000 2,846,026 Maanshan Iron & Steel, Cl. H 4,934,000 2,598,815 PetroChina, ADR 51,850 6,369,254 PetroChina, Cl. H 9,584,000 11,910,420 Renhe Commercial Holdings 52,410,000 9,516,696 Sinotrans, Cl. H 19,119,600 5,761,660 TPV Technology 3,521,680 2,263,098 Weichai Power, Cl. H 892,000 6,191,652 Weiqiao Textile, Cl. H 7,344,900 6,006,377 Zhejiang Expressway, Cl. H 4,272,000 4,027,127 Hong Kong6.7% BYD Electronic International 11,740,500 5,790,797 China Agri-Industries Holdings 10,631,519 12,705,631 China Dongxiang Group 7,383,000 3,299,250 China Minsheng Bank, Cl. H 11,415,500 10,158,415 China Mobile 3,787,400 37,775,963 China Mobile, ADR 225,840 11,258,124 China Power International Development 20,480,920 4,299,223 CNOOC 7,613,000 16,510,144 Cosco Pacific 3,681,013 5,830,763 Global Bio-Chem Technology Group 32,845,920 a 5,245,128 Guangdong Investment 9,914,000 4,966,512 Hutchison Whampoa 549,000 5,493,464 Ju Teng International Holdings 400,000 160,204 NWS Holdings 4,472,529 7,176,689 Tianjin Development Holdings 8,064,000 a 6,012,873 Hungary.8% MOL Hungarian Oil and Gas 109,320 a 9,389,495 OTP Bank 326,270 a 7,422,151 India9.4% Apollo Tyres 5,279,210 7,604,263 Balrampur Chini Mills 4,145,290 6,910,967 Bank of Baroda 517,570 9,946,736 Bank of India 564,010 5,525,857 Bharti Airtel 1,878,240 14,370,192 Canara Bank 369,900 5,894,387 Chambal Fertilizers & Chemicals 4,672,650 8,897,207 Glenmark Pharmaceuticals 720,290 5,511,883 India Cements 4,173,705 9,626,463 Jubilant Industries 13,873 a,b 48,026 Jubilant Life Sciences 415,070 2,424,295 Mahanagar Telephone Nigam 1,705,396 a 1,966,121 Mahanagar Telephone Nigam, ADR 274,750 a 695,118 NMDC 829,453 4,389,946 Oil & Natural Gas 259,438 7,033,842 Oriental Bank Of Commerce 1,029,851 9,151,482 Patni Computer Systems 374,270 3,797,483 Reliance Industries 776,552 16,676,467 Rolta India 1,756,600 6,153,938 Sintex Industries 2,011,470 8,696,418 SpiceJet 4,718,720 a 8,103,117 State Bank of India 19,670 1,283,512 State Bank of India, GDR 71,460 c 9,254,070 Tata Consultancy Services 590,350 13,265,105 Tata Motors 587,200 14,969,698 Union Bank of India 456,910 3,393,091 Welspun 919,060 4,191,202 Indonesia1.6% Astra Agro Lestari 30,000 80,197 Astra International 1,385,500 7,959,647 Bank Mandiri 8,350,000 5,915,431 Indofood Sukses Makmur 13,908,000 7,043,292 Indosat 6,967,000 4,164,468 International Nickel Indonesia 2,871,000 1,422,152 Medco Energi Internasional 6,555,496 2,430,918 Telekomunikasi Indonesia 4,070,900 3,582,428 Israel.1% Teva Pharmaceutical Industries, ADR 44,150 Malaysia2.5% AMMB Holdings 3,236,800 6,182,365 Axiata Group 5,303,900 a 7,669,096 Genting Malaysia 8,923,560 9,155,981 Hong Leong Bank 1,194,900 3,459,269 Malayan Banking 3,179,002 8,540,902 Petronas Chemicals Group 1,738,300 2,936,039 Sime Darby 789,100 2,162,396 Tenaga Nasional 4,021,910 10,792,813 Mexico2.2% America Movil, ADR, Ser. L 301,650 17,031,159 Consorcio ARA 3,395,900 2,094,472 Desarrolladora Homex, ADR 168,200 a 5,659,930 Embotelladoras Arca 118,380 507,295 Fomento Economico Mexicano, ADR 207,620 11,740,911 Grupo Continental 1,458,690 4,084,729 Grupo Simec, Ser. B 165,900 a 402,641 Industrias CH, Ser. B 446,700 a 1,598,309 Urbi Desarrollos Urbanos 711,100 a 1,629,586 Mongolia.2% Mongolian Mining 4,378,500 Philippines.2% Bank of the Philippine Islands 3,601,408 Poland1.0% Asseco Poland 418,983 6,652,497 Bank Pekao 49,280 2,892,093 KGHM Polska Miedz 142,110 6,140,442 Telekomunikacja Polska 1,012,170 5,277,566 Russia6.0% Gazprom, ADR 2,412,590 53,656,001 LUKOIL, ADR 563,250 31,147,725 Magnitogorsk Iron & Steel Works, GDR 345,140 b,c 4,466,112 MMC Norilsk Nickel, ADR 715,753 14,155,447 VimpelCom, ADR 1,158,330 18,151,031 South Africa7.4% African Rainbow Minerals 269,480 7,092,289 Anglo Platinum 67,731 a 6,316,881 AngloGold Ashanti, ADR 29,467 1,379,940 ArcelorMittal South Africa 337,918 3,575,587 Aveng 1,766,301 10,160,386 Barloworld 375,666 3,177,887 FirstRand 3,172,760 8,968,854 Gold Fields 439,150 7,161,128 JD Group 845,588 6,497,416 MTN Group 1,522,509 25,994,972 Murray & Roberts Holdings 1,678,110 9,106,546 Nampak 1,166,253 3,630,590 Nedbank Group 428,840 7,527,487 Sappi 884,457 a 4,309,589 Sasol 454,373 20,198,626 Sasol, ADR 50,290 2,246,454 Standard Bank Group 1,341,894 19,303,295 Telkom 791,230 3,916,688 South Korea15.7% Busan Bank 352,770 4,168,491 Chong Kun Dang Pharmaceutical 143,210 2,550,704 CJ Cheiljedang 17,530 3,235,656 Daegu Bank 357,100 4,450,660 Daehan Steel 237,030 1,743,890 Grand Korea Leisure 223,490 3,893,823 Hana Financial Group 143,780 4,712,472 Hite Brewery 39,342 3,970,169 Hyosung 94,245 8,657,144 Hyundai Development 258,720 7,553,624 Hyundai Mipo Dockyard 41,624 6,246,831 Hyundai Mobis 86,172 20,439,279 Jinro 79,930 2,502,552 KB Financial Group 270,278 12,611,730 KB Financial Group, ADR 73,390 3,378,876 Korea Electric Power 434,855 a 10,389,411 Korea Electric Power, ADR 58,910 a 701,618 Korea Exchange Bank 396,890 3,834,025 Korean Reinsurance 423,106 4,287,990 KT 187,510 7,520,455 KT, ADR 195,470 3,975,860 KT&G 120,956 6,541,264 Kukdo Chemical 79,030 3,387,779 LG Electronics 131,696 11,699,748 Lotte Chilsung Beverage 3,413 2,434,493 Nong Shim 45,165 7,966,399 POSCO 38,104 14,937,268 POSCO, ADR 33,360 3,283,958 Samsung Electronics 88,706 63,197,478 Samsung Fire & Marine Insurance 56,459 9,301,077 Shinhan Financial Group 475,803 18,344,311 Shinsegae 9,163 4,481,129 SK Energy 58,379 8,333,383 SK Holdings 54,948 6,018,972 SK Telecom 31,805 4,690,922 SK Telecom, ADR 376,730 6,773,605 Tong Yang Life Insurance 742,290 7,458,753 Woori Finance Holdings 315,440 3,890,626 Youngone 496,688 4,455,369 Youngone Holdings 155,572 4,421,336 Yuhan 49,695 6,879,461 Taiwan10.4% Advanced Semiconductor Engineering 5,965,618 6,164,749 Asia Cement 7,995,727 7,921,626 Asustek Computer 683,974 5,912,479 AU Optronics 624,000 a 624,358 AU Optronics, ADR 676,570 a 6,725,106 Catcher Technology 1,795,000 5,505,864 Chinatrust Financial Holding 12,023,599 7,238,023 Chunghwa Telecom 1,877,000 4,556,647 CTCI 7,331,000 7,707,982 First Financial Holding 13,399,161 8,967,207 Fubon Financial Holding 7,352,978 8,973,371 HON HAI Precision Industry 4,957,568 17,646,063 HTC 572,100 15,859,083 KGI Securities 6,639,000 3,060,049 Nan Ya Printed Circuit Board 1,901,440 6,736,833 Powertech Technology 2,527,250 8,000,644 Quanta Computer 7,071,000 13,894,953 Siliconware Precision Industries 2,450,000 2,551,874 Siliconware Precision Industries, ADR 197,520 1,015,253 SinoPac Financial Holdings 21,988,225 8,006,866 Taishin Financial Holdings 19,040,164 a 8,338,758 Taiwan Semiconductor Manufacturing 5,902,517 12,276,538 Taiwan Semiconductor Manufacturing, ADR 2,096,537 22,537,773 Tatung 20,833,000 a 4,975,453 Transcend Information 2,215,040 5,159,283 United Microelectronics 17,127,397 8,484,333 United Microelectronics, ADR 504,000 1,436,400 Thailand2.1% Asian Property Development 23,552,800 4,907,298 Bangchak Petroleum 10,471,200 5,282,306 Bangkok Bank 1,425,900 6,686,894 Banpu 246,200 5,739,736 Kasikornbank 3,879,800 14,785,948 PTT 534,700 5,239,295 Turkey2.5% Arcelik 1,180,700 6,092,315 Haci Omer Sabanci Holding 1,382,004 6,818,585 KOC Holding 1,718,020 8,065,178 Turk Telekomunikasyon 1,446,620 6,040,810 Turkcell Iletisim Hizmet 587,140 3,982,198 Turkcell Iletisim Hizmet, ADR 22,010 375,050 Turkiye Halk Bankasi 869,180 8,178,002 Turkiye Is Bankasi, Cl. C 2,913,406 11,274,701 United Kingdom.6% African Barrick Gold 1,070,930 8,662,056 JKX Oil & Gas 567,251 2,725,522 United States2.1% iShares MSCI Emerging Markets Index Fund 947,281 Total Common Stocks (cost $1,591,629,554) Preferred Stocks7.3% Brazil Banco Bradesco 1,072,556 20,999,478 Banco do Estado do Rio Grande do Sul 956,800 10,876,025 Bradespar 365,600 9,040,849 Braskem, Cl. A 391,300 a 4,151,258 Cia de Bebidas das Americas 75,200 10,109,413 Cia de Tecidos do Norte de Minas - Coteminas 721,960 1,894,798 Cia Energetica de Minas Gerais 473,058 7,863,148 Cia Paranaense de Energia, Cl. B 684,300 16,961,828 Gerdau 81,600 928,030 Itau Unibanco Holding 666,535 15,258,077 Petroleo Brasileiro 971,700 13,935,672 Usinas Siderurgicas de Minas Gerais, Cl. A 250,300 2,729,855 Vale, Cl. A 1,174,400 32,877,173 Total Preferred Stocks (cost $104,649,473) Number of Rights.0% Rights Value ($) China China Construction Bank, Cl. H 597,239 a 202,282 Industrial & Commercial Bank of China, Cl. H 1,499,445 a 492,406 Total Rights (cost $0) Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $22,200,000) 22,200,000 d Total Investments (cost $1,718,479,027) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At November 30, 2010, the value of this security amounted to $4,514,138 or .2% of net assets. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities had a market value of $13,720,182 or .7% of net assets. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,718,479,027. Net unrealized appreciation on investments was $295,401,583 of which $354,880,813 related to appreciated investment securities and $59,479,230 related to depreciated investment securities. At November 30, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Hong Kong Dollar, Expiring 12/1/2010 9,530,583 1,226,721 1,227,361 640 South Korean Won, Expiring 12/1/2010 383,446,500 333,809 330,728 (3,081) South Korean Won, Expiring 12/1/2010 25,629,349 22,312 22,106 (206) Sales: Proceeds ($) Hong Kong Dollar, Expiring 12/1/2010 746,915 96,139 96,189 (50) South African Rand, Expiring 12/1/2010 2,743,212 382,954 386,763 (3,809) South Korean Won, Expiring 12/1/2010 57,489,659 50,030 49,586 444 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund November 30, 2010 (Unaudited) Common Stocks98.8% Shares Value ($) Consumer Discretionary10.8% Adidas, ADR 11,075 347,866 Bridgestone, ADR 14,362 527,085 British Sky Broadcasting Group, ADR 13,695 613,810 Casio Computer, ADR 4,290 320,073 Compass Group, ADR 42,121 365,610 Daimler 31,607 a 2,046,553 Denso, ADR 46,288 755,883 Electrolux, Cl. B, ADR 12,867 611,182 Fiat, ADR 39,395 655,533 Hennes & Mauritz, ADR 177,506 1,196,390 Honda Motor, ADR 57,648 2,088,587 Intercontinental Hotels Group, ADR 25,633 458,574 Kingfisher, ADR 66,928 487,236 LVMH Moet Hennessy Louis Vuitton, ADR 38,319 1,177,543 Marks & Spencer Group, ADR 43,055 502,021 Marui Group, ADR 32,401 522,304 Mediaset, ADR 21,720 360,986 Nissan Motor, ADR 54,662 1,025,459 Panasonic, ADR 59,420 850,894 Pearson, ADR 21,712 314,824 Peugeot, ADR 12,756 a 479,626 Publicis Groupe, ADR 42,032 940,676 Reed Elsevier, ADR 10,831 343,668 Sega Sammy Holdings, ADR 136,084 566,109 Sharp, ADR 42,418 408,910 Sodexo, ADR 26,462 1,679,014 Sony, ADR 35,522 1,260,321 Sumitomo Electric Industries, ADR 3,702 483,907 Toyota Motor, ADR 40,448 3,142,405 Volkswagen, ADR 15,442 420,795 Wolters Kluwer, ADR 11,972 238,243 WPP, ADR 8,629 479,341 Consumer Staples10.1% Aeon, ADR 79,968 969,212 Ajinomoto, ADR 4,423 436,122 British American Tobacco, ADR 26,200 1,909,980 Coca Cola Hellenic Bottling, ADR 11,185 284,994 Coca-Cola Amatil, ADR 65,681 1,420,023 Danone, ADR 79,602 939,304 Delhaize Group, ADR 16,273 1,116,491 Diageo, ADR 14,398 1,031,761 Foster's Group, ADR 120,506 645,912 Heineken, ADR 18,509 429,409 Henkel & Co., ADR 14,272 878,442 Imperial Tobacco Group, ADR 13,287 781,807 J. Sainsbury, ADR 14,245 313,960 Kao, ADR 22,970 575,858 Kirin Holdings, ADR 35,382 492,871 Koninklijke Ahold, ADR 35,754 431,908 L'Oreal, ADR 44,914 954,422 Nestle, ADR 95,255 5,213,306 Sabmiller, ADR 24,142 762,404 Shiseido, ADR 22,862 473,929 Tesco, ADR 77,821 1,522,957 Unilever (NY Shares) 39,403 1,118,257 Unilever, ADR 25,990 726,680 Yamazaki Baking, ADR 5,023 587,026 Energy7.6% BG Group, ADR 20,587 1,876,711 BP, ADR 84,595 3,383,800 ENI, ADR 41,275 1,664,208 Repsol, ADR 29,557 714,393 Royal Dutch Shell, Cl. A, ADR 46,998 2,851,369 Royal Dutch Shell, Cl. B, ADR 39,993 2,411,978 Statoil, ADR 32,955 658,770 Technip, ADR 8,428 655,698 Total, ADR 62,169 3,031,982 Woodside Petroleum, ADR 21,015 844,803 Financial22.9% Aegon (NY Shares) 118,900 a 657,517 Ageas, ADR 140,757 315,296 Allianz, ADR 166,270 1,837,284 Alpha Bank, ADR 55,424 81,473 Australian & New Zealand Banking Group, ADR 84,598 1,854,388 AXA, ADR 78,000 1,118,520 Banco Bilbao Vizcaya Argentaria, ADR 139,898 1,288,461 Banco Santander, ADR 234,383 2,254,764 Bank of Yokohama, ADR 8,083 389,277 Barclays, ADR 71,444 1,153,106 BNP Paribas, ADR 49,361 1,458,124 British Land, ADR 47,476 361,767 Capitaland, ADR 61,696 341,179 Cheung Kong Holdings, ADR 50,143 734,595 City Developments, ADR 87,591 826,859 Commerzbank, ADR 37,925 a 274,956 Commonwealth Bank of Australia, ADR 16,423 b 2,281,296 Credit Agricole, ADR 22,091 136,301 Credit Suisse Group, ADR 34,774 1,287,681 Daiwa House Industry, ADR 4,061 459,583 Daiwa Securities Group, ADR 89,390 406,725 Danske Bank, ADR 27,008 a 333,279 Deutsche Bank 32,983 1,581,865 DnB NOR, ADR 482 a 58,988 Erste Group Bank, ADR 4,433 87,330 Hachijuni Bank, ADR 2,799 147,087 Hang Seng Bank, ADR 32,669 533,158 HSBC Holdings, ADR 96,578 4,882,984 Hysan Development, ADR 89,301 741,716 ING Groep, ADR 146,569 a 1,295,670 Intesa Sanpaolo, ADR 151,034 2,356,130 Legal & General Group, ADR 92,800 654,240 Lend Lease Group, ADR 184,716 1,342,811 Lloyds Banking Group, ADR 191,480 723,794 Mitsubishi Estate, ADR 5,695 956,077 Mitsubishi UFJ Financial Group, ADR 350,892 1,652,701 Mizuho Financial Group, ADR 230,842 722,535 MS&AD Insurance Group Holdings, ADR 49,502 566,303 National Australia Bank, ADR 67,129 1,498,319 National Bank of Greece, ADR 136,731 229,708 Nomura Holdings, ADR 128,957 737,634 ORIX, ADR 10,179 433,524 Prudential, ADR 62,350 1,115,442 Shinsei Bank, ADR 57,546 100,297 Shizuoka Bank, ADR 3,560 299,181 Sino Land, ADR 37,855 395,585 Social Generale, ADR 109,645 1,016,409 Sumitomo Mitsui Financial Group, ADR 166,296 1,009,417 Sumitomo Trust & Banking, ADR 75,933 403,204 Sun Hung Kai Properties, ADR 49,737 827,624 Suruga Bank, ADR 3,621 309,927 Swiss Reinsurance, ADR 15,329 706,667 Tokio Marine Holdings, ADR 33,355 940,277 Tokyu Land, ADR 10,001 447,699 UBS 106,851 a 1,610,245 United Overseas Bank, ADR 24,700 686,660 Westfield Group, ADR 28,114 655,194 Westpac Banking, ADR 19,023 1,959,940 Zurich Financial Services, ADR 49,197 1,097,093 Health Care8.4% AstraZeneca, ADR 38,812 1,821,447 Bayer, ADR 24,830 1,809,859 Cie Generale d'Opitique Essilor International, ADR 15,084 470,621 Eisai, ADR 28,923 989,456 Elan, ADR 9,218 a 47,473 Fresenius Medical Care & Co., ADR 7,675 444,997 GlaxoSmithKline, ADR 66,999 2,564,722 Novartis, ADR 37,887 2,023,545 Novo Nordisk, ADR 23,115 2,298,093 Olympus, ADR 62,140 1,736,813 Roche Holding, ADR 79,516 2,736,941 Sanofi-Aventis, ADR 60,039 1,832,390 Smith & Nephew, ADR 8,293 377,249 Teva Pharmaceutical Industries, ADR 17,900 895,716 Industrial12.2% ABB, ADR 88,972 a 1,722,498 Air France, ADR 40,458 a 712,061 All Nippon Airways, ADR 79,722 a 563,395 Asahi Glass, ADR 66,076 728,818 Atlas Copco, Cl. A, ADR 47,447 1,048,579 Atlas Copco, Cl. B, ADR 47,220 937,317 Bae Systems, ADR 9,621 198,866 British Airways, ADR 22,962 a 454,648 Dai Nippon Printing, ADR 30,828 386,583 Deutsche Lufthansa, ADR 34,416 a 731,340 European Aeronautic Defence and Space, ADR 19,043 a 427,515 Experian, ADR 32,340 372,880 Hutchison Whampoa, ADR 9,330 462,768 Invensys, ADR 88,290 437,036 ITOCHU, ADR 5,941 549,840 Kajima, ADR 12,417 309,795 Kawasaki Heavy Industries, ADR 38,754 472,411 Keppel, ADR 37,443 601,335 Komatsu, ADR 35,588 995,752 Koninklijke Philips Electronics (NY Shares) 33,142 898,148 Kubota, ADR 16,871 759,364 Marubeni, ADR 5,423 353,580 Metso, ADR 18,812 967,877 Mitsubishi, ADR 21,557 1,098,760 Mitsui & Co., ADR 2,811 878,915 MTR, ADR 9,562 352,773 Neptune Orient Lines, ADR 77,900 a 511,538 Nidec, ADR 25,281 631,519 Nippon Yusen, ADR 63,873 551,224 NSK, ADR 36,210 615,208 Orkla, ADR 26,607 224,829 Rolls-Royce Group, ADR 14,497 683,968 Ryanair Holdings, ADR 10,360 316,291 Sandvik, ADR 50,376 862,941 Secom, ADR 37,120 415,744 Siemens, ADR 24,811 2,724,248 SKF, ADR 38,690 1,031,089 Sumitomo, ADR 28,536 373,822 Swire Pacific, ADR 43,906 667,810 TNT, ADR 18,567 445,051 Toppan Printing, ADR 7,981 330,413 TOTO, ADR 4,089 272,372 Vestas Wind Systems, ADR 4,708 a 44,632 Volvo, ADR 65,152 a 943,401 Wolseley, ADR 8,599 a 22,701 Information Technology5.4% Advantest, ADR 17,445 352,563 Alcatel-Lucent, ADR 87,481 a 239,698 Canon, ADR 37,897 1,783,433 Computershare, ADR 47,642 455,458 Dassault Systemes, ADR 6,885 471,967 Fujifilm Holdings, ADR 19,819 666,513 Fujitsu, ADR 13,602 439,481 Hitachi, ADR 11,435 540,647 Kyocera, ADR 7,112 722,864 Mitsubishi Electric, ADR 45,775 905,993 NICE Systems, ADR 4,300 a 131,752 Nintendo, ADR 26,353 898,637 Nokia, ADR 112,414 1,037,581 Omron, ADR 21,660 533,679 Ricoh, ADR 4,031 282,573 Sage Group, ADR 16,187 263,039 SAP, ADR 22,962 1,077,607 TDK, ADR 8,571 546,658 Telefonaktiebolaget LM Ericsson, ADR 104,404 1,077,449 Trend Micro, ADR 12,337 379,733 Materials11.0% Air Liquide, ADR 36,988 869,958 Akzo Nobel, ADR 5,605 303,455 Alumina, ADR 49,520 376,352 Amcor, ADR 26,296 647,933 Anglo American, ADR 83,894 1,851,541 ArcelorMittal (NY Shares) 21,105 668,606 Asahi Kasei, ADR 44,485 527,147 BASF, ADR 31,896 2,395,071 BHP Billiton, ADR 82,738 6,446,309 Boral, ADR 29,021 500,987 CRH, ADR 16,353 286,832 James Hardie Industries, ADR 15,724 a 406,623 Johnson Matthey, ADR 6,130 343,832 Kobe Steel, ADR 52,450 597,930 Koninklijke DSM, ADR 11,846 145,824 Lafarge, ADR 20,620 281,875 Newcrest Mining, ADR 17,239 662,840 Nippon Steel, ADR 21,965 721,550 Nisshin Steel, ADR 6,880 251,317 Nitto Denko, ADR 1,531 633,834 Norsk Hydro, ADR 40,233 236,570 OJI Paper, ADR 848 38,670 Rexam, ADR 13,836 323,071 Rio Tinto, ADR 38,400 2,462,592 Stora Enso, ADR 52,234 449,212 Sumitomo Metal Industries, ADR 22,929 548,232 Svenska Cellulosa, ADR 38,119 556,156 Syngenta, ADR 18,695 1,041,498 Teijin, ADR 14,424 581,988 Toray Industries, ADR 8,528 473,730 UPM-Kymmene, ADR 39,622 587,594 Telecommunications5.5% BT Group, ADR 23,103 612,923 Deutsche Telekom, ADR 70,834 908,092 France Telecom, ADR 48,702 994,008 Hellenic Telecommunications Organization, ADR 7,159 31,714 Koninklijke KPN, ADR 40,229 579,298 Nippon Telegraph & Telephone, ADR 39,582 896,136 NTT DOCOMO, ADR 56,665 921,373 Portugal Telecom, ADR 17,340 221,432 Singapore Telecommunications, ADR 23,960 557,789 Swisscom, ADR 7,236 295,591 Telecom Corp of New Zealand, ADR 13,228 106,750 Telecom Italia, ADR 56,066 636,620 Telefonica, ADR 38,476 2,462,464 Telenor, ADR 6,496 281,926 Telstra, ADR 30,948 419,345 Vodafone Group, ADR 131,524 3,295,991 Utilities4.9% Centrica, ADR 44,440 848,360 CLP Holdings, ADR 80,013 655,306 E.ON, ADR 56,894 1,642,530 Enel, ADR 168,807 790,017 Energias de Portugal, ADR 11,130 355,604 GDF Suez, ADR 36,436 1,215,869 Hong Kong & China Gas, ADR 255,054 612,130 Iberdrola, ADR 47,893 1,283,532 International Power, ADR 11,394 722,380 National Grid, ADR 15,908 716,178 RWE, ADR 21,130 1,320,836 Scottish & Southern Energy, ADR 35,782 636,204 United Utilities Group, ADR 14,047 260,150 Veolia Enviroment, ADR 26,277 697,917 Total Common Stocks (cost $278,142,781) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 12/23/10 (cost $174,986) 175,000 c Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,108,000) 1,108,000 d Total Investments (cost $279,425,767) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, this security had a market value of $2,281,296 or 1.0% of net assets. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $279,425,767. Net unrealized depreciation on investments was $42,578,846 of which $30,899,659 related to appreciated investment securities and $73,478,505 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 22.9 Industrial 12.2 Materials 11.0 Consumer Discretionary 10.8 Consumer Staples 10.1 Health Care 8.4 Energy 7.6 Telecommunications 5.5 Information Technology 5.4 Utilities 4.9 Short-Term/Money Market Investments .6  Based on net assets. STATEMENT OF FINANCIAL FUTURES November 30, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Financial Futures Long DJ Euro Stoxx 50 20 688,742 December 2010 (45,023) FTSE 100 7 603,694 December 2010 (22,233) SPI 200 Futures 2 220,119 December 2010 (5,398) TOPIX 7 717,648 December 2010 13,913 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 235,563,937 - - Mutual Funds 1,108,000 - - U.S. Treasury - 174,984 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 18,695 - Futures++ 13,913 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (67,081) - Futures++ (72,654) - - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund November 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes98.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables3.5% Ally Auto Receivables Trust, Ser. 2010-3, Cl. A4 1.55 8/17/15 3,545,000 3,536,140 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. A3 1.14 4/8/15 6,905,000 6,902,308 Daimler Chrysler Auto Trust, Ser. 2006-C, Cl. A4 4.98 11/8/11 124,393 124,512 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. A4A 5.47 6/15/12 552,031 562,745 Franklin Auto Trust, Ser. 2007-1, Cl. A4 5.03 2/16/15 4,232,865 4,237,536 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A3 2.62 3/15/14 21,235,000 21,497,131 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 3,020,558 3,087,159 Household Automotive Trust, Ser. 2007-1, Cl. A4 5.33 11/17/13 5,283,280 5,363,416 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A4 5.15 5/15/13 1,975,764 1,979,604 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 3,965,000 3,966,328 Automotive, Trucks & Parts.7% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 8,414,000 Banks6.3% Bank of America, Sub. Notes 5.49 3/15/19 14,300,000 14,295,166 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 5,675,000 5,715,673 BankAmerica Capital II, Gtd. Secs., Ser. 2 8.00 12/15/26 6,775,000 6,859,688 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 12,610,000 13,530,278 Citigroup, Sub. Notes 5.00 9/15/14 6,815,000 7,015,600 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,135,000 3,426,050 Goldman Sachs Group, Sr. Unscd. Notes 3.63 8/1/12 5,390,000 5,590,751 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 5,980,000 6,019,982 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 4,050,000 4,375,494 Morgan Stanley, Sub. Notes 4.75 4/1/14 9,590,000 9,971,404 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 9,115,000 9,430,124 Societe Generale, Sr. Unscd. Notes 3.10 9/14/15 5,000,000 a,b 4,991,480 Building & Construction.6% CRH America, Gtd. Notes 5.30 10/15/13 8,055,000 Commercial & Professional Services.6% Seminole Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 7,376,000 b 7,546,548 Seminole Tribe of Florida, Notes 7.75 10/1/17 1,130,000 b 1,167,431 Commercial Mortgage Pass-Through Ctfs.4.4% Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A2 5.17 9/10/47 522,012 c 521,722 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 7,922,000 8,036,978 Commercial Mortgage Asset Trust, Ser. 1999-C1, Cl. D 7.35 1/17/32 2,260,000 c 2,467,252 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 1,625,674 1,629,781 GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 8,130,000 c 8,315,055 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. B 6.79 4/15/34 4,400,000 4,501,086 GMAC Commercial Mortgage Securities, Ser. 2001-C1, Cl. D 7.03 4/15/34 7,926,000 c 7,994,146 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 323,981 329,980 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB15, Cl. A1 4.75 6/12/43 387,841 390,062 JP Morgan Chase Commercial Mortgage Securities, Ser. 2001-CIB2, Cl. A3 6.43 4/15/35 11,985,772 12,175,458 LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Cl. A2 4.06 9/15/27 511,867 c 511,867 LB-UBS Commercial Mortgage Trust, Ser. 2000-C5, Cl. A2 6.51 12/15/26 123,498 123,673 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2FL 0.38 11/12/37 4,087,368 c 4,050,628 Prudential Mortgage Capital Funding, Ser. 2001-ROCK, Cl. A2 6.61 5/10/34 5,316,755 5,366,159 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C3, Cl. A1 4.04 2/15/35 787,553 795,187 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A4 5.29 7/15/42 323,298 c 323,739 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. A1 5.69 6/15/49 5,357,950 5,449,984 Diversified Financial Services3.9% Blackrock, Sr. Unscd. Notes 6.25 9/15/17 7,860,000 9,087,009 General Electric Capital, Notes 5.63 9/15/17 10,070,000 11,107,280 Goldman Sachs Capital I, Gtd. Cap. Secs. 6.35 2/15/34 1,152,000 1,077,765 HSBC Finance, Sr. Unscd. Notes 5.00 6/30/15 9,475,000 10,266,153 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 6,255,000 6,758,352 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 9,921,000 10,775,069 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 6,485,000 6,809,847 Electric Utilities.7% Emerson Electric, Sr. Unscd. Notes 5.00 12/15/14 3,500,000 3,957,870 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 5,785,000 6,257,091 Entertainment.4% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,912,000 b 1,865,710 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 1,724,000 b 1,691,365 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 2,273,000 b 2,217,971 Food & Beverages1.9% Diageo Finance, Gtd. Notes 5.50 4/1/13 5,945,000 6,532,063 General Mills, Sr. Unscd. Notes 5.65 2/15/19 2,215,000 2,549,239 Kraft Foods, Sr. Unscd. Notes 5.38 2/10/20 9,265,000 10,337,609 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 7,672,720 Foreign/Governmental1.4% Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 10,855,000 11,570,692 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 6,751,750 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 1,480,000 1,731,600 Information Technology1.4% Intuit, Sr. Unscd. Notes 5.40 3/15/12 7,107,000 7,478,746 Oracle, Sr. Unscd. Notes 5.75 4/15/18 10,410,000 12,128,212 Manufacturing.8% Tyco International Finance, Gtd. Notes 3.38 10/15/15 10,415,000 Media & Telecommunications6.2% America Movil Sab de CV, Gtd. Notes 3.63 3/30/15 3,000,000 3,159,630 AT&T, Sr. Unscd. Notes 5.80 2/15/19 8,145,000 9,520,495 AT&T, Sr. Unscd. Notes 5.88 8/15/12 5,995,000 6,498,442 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 5,550,000 6,487,511 Comcast, Gtd. Notes 5.90 3/15/16 8,975,000 10,299,845 News America Holdings, Gtd. Debs. 7.60 10/11/15 3,750,000 4,468,965 News America Holdings, Gtd. Debs. 9.25 2/1/13 904,000 1,050,165 News America, Gtd. Notes 6.15 3/1/37 2,375,000 2,500,980 Rogers Communications, Gtd. Notes 6.38 3/1/14 6,810,000 7,741,635 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 9,295,000 9,884,582 Time Warner Cable, Gtd. Notes 4.13 2/15/21 10,550,000 10,296,104 Time Warner, Gtd. Notes 3.15 7/15/15 4,715,000 4,869,006 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 10,755,000 12,222,875 Municipal Bonds3.9% California, GO (Build America Bonds) 7.30 10/1/39 11,215,000 11,236,196 Illinois, GO 4.42 1/1/15 4,935,000 5,123,665 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 13,725,000 14,436,916 New York City GO (Build America Bonds) 5.82 10/1/31 6,310,000 6,315,048 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 5,430,000 5,527,686 New York City Transitional Finance Authority, Building Aid Revenue (Build America Bonds) 6.83 7/15/40 8,035,000 8,350,534 State of Washington Motor Vehicle Fuel Tax, GO (Build America Bonds) 3.55 8/1/17 5,340,000 5,535,818 Oil & Gas.5% BP Capital Markets, Gtd. Notes 3.88 3/10/15 7,540,000 Property & Casualty Insurance1.1% MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 8,541,289 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 7,135,000 7,723,331 Real Estate1.0% Boston Properties, Sr. Unscd Notes 4.13 5/15/21 3,000,000 2,917,494 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 8,285,000 9,314,295 Vornado Realty, Sr. Unscd. Notes 4.75 12/1/10 2,151,000 2,151,000 Residential Mortgage Pass-Through Ctfs..1% GMAC Mortgage Corporation Loan Trust, Ser. 2004-JR1, Cl. A6 0.70 12/25/33 678,659 c 657,718 GMAC Mortgage Corporation Loan Trust, Ser. 2004-J2, Cl. A2 0.75 6/25/34 625,755 c 605,186 GMAC Mortgage Corporation Loan Trust, Ser. 2004-J5, Cl. A1 5.25 1/25/35 105,928 105,928 GMAC Mortgage Corporation Loan Trust, Ser. 2004-J4, Cl. A1 5.50 9/25/34 142,813 143,944 Mastr Asset Securitization Trust, Ser. 2003-11, Cl. 2A6 5.25 12/25/33 389,627 389,470 Transportation.2% GATX, Sr. Unscd. Notes 4.75 5/15/15 2,850,000 U.S. Government Agencies3.3% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 9,140,000 9,396,971 Federal Home Loan Banks, Bonds 3.63 10/18/13 11,670,000 12,576,712 Federal National Mortgage Association, Notes 2.63 12/10/14 7,980,000 d 7,984,940 Federal National Mortgage Association, Notes 3.00 9/16/14 6,610,000 d 7,057,001 Federal National Mortgage Association, Notes 4.38 7/17/13 9,520,000 d 10,389,233 U.S. Government Agencies/Mortgage-Backed30.9% Federal Home Loan Mortgage Corp.: 4.50%, 3/1/21 - 7/1/40 5,683,425 d 5,951,520 5.00%, 6/1/28 - 7/1/40 56,879,939 d 60,291,069 5.50%, 12/1/37 - 12/1/38 33,449,795 d 35,928,192 5.74%, 4/1/37 1,601,433 c,d 1,706,912 6.00%, 7/1/37 - 6/1/39 24,881,860 d 27,012,135 6.50%, 4/1/39 4,193,210 d 4,651,008 6.50%, 4/1/39 10,868,685 d 12,055,286 Multiclass Mortgage Participation Ctfs., Ser. 2587, Cl. WB, 5.00%, 11/15/16 624,110 d 634,029 Federal National Mortgage Association: 4.00% 46,785,000 d,e 47,706,561 4.00%, 9/1/24 - 1/1/25 15,000,942 d 15,691,132 4.50%, 3/1/23 - 5/1/40 75,031,490 d 78,644,213 5.00%, 3/1/21 - 7/1/23 9,321,537 d 9,946,431 5.50%, 4/1/36 - 6/1/38 35,336,288 d 38,205,798 5.55%, 4/1/37 2,464,442 c,d 2,624,218 5.80%, 8/1/37 5,174,616 c,d 5,572,273 5.87%, 5/1/37 2,924,711 c,d 3,136,531 6.00%, 4/1/33 - 9/1/39 36,527,704 d 40,046,386 6.50%, 10/1/36 - 1/1/39 17,844,146 d 19,864,286 Ser. 2003-64, Cl. BC, 5.50%, 3/25/30 10,777,594 d 11,335,890 Government National Mortgage Association I; 5.00%, 11/15/34 - 1/15/39 23,571,937 25,371,757 U.S. Government Securities25.1% U.S. Treasury Bonds: 4.38%, 5/15/40 5,195,000 5,442,573 7.13%, 2/15/23 1,734,000 2,432,206 U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 13,664,063 f 15,816,153 Notes, 0.50%, 4/15/15 7,287,478 f 7,511,794 Notes, 0.63%, 4/15/13 7,006,723 a,f 7,202,694 Notes, 1.38%, 7/15/18 12,049,159 f 12,982,969 Notes, 1.38%, 1/15/20 9,818,366 f 10,483,404 Notes, 2.38%, 1/15/17 13,680,311 f 15,537,837 U.S. Treasury Notes: 0.38%, 8/31/12 20,970,000 20,954,440 0.38%, 9/30/12 20,660,000 20,638,224 0.50%, 10/15/13 25,775,000 25,652,182 0.75%, 5/31/12 10,300,000 10,358,370 0.75%, 8/15/13 38,750,000 a 38,889,268 0.75%, 9/15/13 19,890,000 a 19,947,502 1.00%, 4/30/12 11,150,000 11,251,866 1.13%, 12/15/12 14,250,000 14,434,808 1.75%, 7/31/15 19,380,000 19,735,739 2.38%, 7/31/17 5,250,000 5,359,100 2.63%, 8/15/20 11,940,000 11,807,538 2.63%, 11/15/20 2,750,000 a 2,710,040 3.50%, 5/15/20 1,500,000 1,601,484 4.25%, 8/15/13 23,500,000 25,794,916 4.25%, 11/15/13 12,960,000 14,314,722 4.50%, 11/15/15 21,585,000 24,772,155 5.13%, 5/15/16 13,675,000 16,203,808 Total Bonds and Notes (cost $1,375,467,793) Common Stocks.0% Shares Value ($) Internet.0% AboveNet 1,266 g Media & Telecommunications.0% XO Holdings 635 g Total Common Stocks (cost $0) Other Investment4.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $58,643,000) 58,643,000 h Investment of Cash Collateral for Securities Loaned.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,379,385) 1,379,385 h Total Investments (cost $1,435,490,178) 103.0% Liabilities, Less Cash and Receivables (3.0%) Net Assets 100.0% a Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $67,028,323 and the market value of the collateral held by the fund was $68,856,968, consisting of cash collateral of $1,379,385 and U.S. Government and Agency securities valued at $67,477,583. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities had a market value of $19,480,505 or 1.4% of net assets. c Variable rate securityinterest rate subject to periodic change. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Purchased on a forward commitment basis. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Non-income producing security. h Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,435,490,178. Net unrealized appreciation on investments was $51,006,963 of which $54,808,644 related to appreciated investment securities and $3,801,681 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 51,256,879 - Commercial Mortgage-Backed - 62,982,757 - Corporate Bonds+ - 378,061,973 - Equity Securities - Domestic+ 74,720 - - Foreign Government - 20,054,042 - Municipal Bonds - 56,525,863 - Mutual Funds 60,022,385 - - Residential Mortgage-Backed - 1,902,246 - U.S. Government Agencies/Mortgage-Backed - 493,780,484 - U.S. Treasury - 361,835,792 - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund November 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes97.6% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.6% General Dynamics, Gtd. Notes 5.25 2/1/14 3,050,000 3,422,106 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,257,893 Asset-Backed Ctfs./Auto Receivables.4% Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 1,171,119 1,196,941 Household Automotive Trust, Ser. 2007-1, Cl. A4 5.33 11/17/13 1,736,577 1,762,917 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A4 5.15 5/15/13 1,470,846 1,473,705 Automotive, Trucks & Parts1.3% Daimler Finance North America, Gtd. Notes 6.50 11/15/13 4,385,000 5,013,344 GATX, Sr. Unscd. Notes 4.75 5/15/15 1,900,000 2,038,747 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 5,230,000 5,862,840 Bank & Finance14.8% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,425,000 a 1,390,501 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 849,000 a 832,928 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 1,735,000 a 1,692,996 American Express Credit, Sr. Unscd. Notes 2.75 9/15/15 3,325,000 3,290,513 Bank of America, Sr. Unscd. Notes 3.70 9/1/15 7,940,000 b 7,847,420 Bank of America, Sub. Notes 5.42 3/15/17 8,900,000 8,834,336 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 3,805,000 3,832,270 BankAmerica Capital II, Gtd. Secs., Ser. 2 8.00 12/15/26 4,975,000 5,037,188 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 8,250,000 8,852,085 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 4,975,000 5,709,499 Citigroup, Sub. Notes 5.00 9/15/14 6,790,000 6,989,864 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 2,840,000 3,103,663 Comerica, Sr. Unscd. Notes 3.00 9/16/15 4,000,000 4,021,844 General Electric Capital, Unscd. Notes 1.88 9/16/13 3,250,000 3,266,591 General Electric Capital, Sr. Unscd. Notes 2.80 1/8/13 5,000,000 5,126,645 Goldman Sachs Group, Sr. Unscd. Notes 4.75 7/15/13 7,780,000 8,309,048 HSBC Finance, Sr. Unscd. Notes 5.00 6/30/15 2,665,000 2,887,525 HSBC Finance, Sr. Unscd. Notes 6.38 11/27/12 5,860,000 6,376,196 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 5,805,000 6,272,140 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 4,110,000 4,440,317 Morgan Stanley, Sub. Notes 4.75 4/1/14 5,985,000 6,223,029 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 5,305,000 5,761,692 Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 15,935,000 17,697,937 Rabobank Nederland, Gtd. Notes 2.13 10/13/15 4,765,000 4,704,037 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 5,260,000 5,441,849 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 3,195,000 3,355,044 Wachovia, Sub. Notes 5.25 8/1/14 5,710,000 6,149,898 Building & Construction.6% CRH America, Gtd. Notes 5.30 10/15/13 5,320,000 Commercial & Professional Services1.4% Seminole Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 4,840,000 a 4,951,910 Seminole Tribe of Florida, Notes 7.75 10/1/17 765,000 a 790,341 Stanford University, Bonds 4.75 5/1/19 5,000,000 5,522,800 Trustees of Dartmouth College, Unscd. Notes 4.75 6/1/19 2,000,000 2,210,954 Food & Beverages2.3% Coca-Cola, Sr. Unscd. Notes 5.35 11/15/17 4,880,000 5,691,036 Diageo Finance, Gtd. Notes 5.50 4/1/13 4,415,000 4,850,977 Kraft Foods, Sr. Unscd. Notes 4.13 2/9/16 6,930,000 7,443,714 McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 5,264,477 Foreign/Governmental1.4% Province of Nova Scotia Canada, Sr. Unscd. Bonds 5.13 1/26/17 5,430,000 6,222,373 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 6,944,547 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 1,064,000 1,244,880 Health Care2.2% Amgen, Sr. Notes 5.70 2/1/19 2,905,000 3,414,883 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 5,895,000 7,028,644 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 6,884,281 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 4,050,000 4,929,368 Industrials2.8% BP Capital Markets, Gtd. Notes 3.88 3/10/15 5,045,000 5,257,369 Emerson Electric, Sr. Unscd. Notes 4.63 10/15/12 3,000,000 3,215,637 Occidental Petroleum, Sr. Unscd. Notes 4.13 6/1/16 3,005,000 3,333,029 Progress Energy, Sr. Unscd. Notes 6.85 4/15/12 5,093,000 5,490,076 Vulcan Materials, Sr. Unscd. Notes 5.60 11/30/12 5,885,000 6,250,817 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 3,705,000 4,007,350 Media & Telecommunications6.6% AT&T, Sr. Unscd. Notes 5.80 2/15/19 5,095,000 5,955,423 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 7,135,000 8,340,251 Comcast, Gtd. Notes 5.90 3/15/16 5,135,000 5,893,003 News America, Gtd. Notes 5.30 12/15/14 5,260,000 5,917,726 Rogers Communications, Gtd. Notes 6.38 3/1/14 4,859,000 5,523,731 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 6,270,000 6,667,706 Time Warner Cable, Gtd. Notes 4.13 2/15/21 7,225,000 7,051,123 Time Warner, Gtd. Notes 3.15 7/15/15 5,010,000 5,173,642 Verizon Communications, Sr. Unscd. Notes 8.75 11/1/18 6,530,000 8,821,599 Vodafone Group, Sr. Unscd. Notes 5.35 2/27/12 6,200,000 6,522,896 Multi-Line Insurance1.0% MetLife, Sr. Unscd. Notes 6.75 6/1/16 4,450,000 5,227,491 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,735,000 5,125,434 Municipal Bonds2.7% Illinois, GO 4.42 1/1/15 3,225,000 3,348,292 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 10,820,000 c 11,078,923 California, GO (Various Purpose) 5.45 4/1/15 4,550,000 4,828,596 California, GO (Various Purpose) 5.95 4/1/16 3,255,000 3,586,652 Washington, GO (Build America Bonds) 3.55 8/1/17 3,550,000 3,680,178 Real Estate1.1% Mack-Cali Realty, Sr. Unscd. Notes 7.75 2/15/11 5,280,000 5,354,496 Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 5,410,000 5,781,115 Retailing.5% Wal-Mart Stores, Sr. Unscd. Notes 4.55 5/1/13 4,675,000 Software & Services1.4% Intuit, Sr. Unscd. Notes 5.40 3/15/12 5,330,000 5,608,796 Oracle, Sr. Unscd. Notes 5.75 4/15/18 7,000,000 8,155,378 U.S. Government Agencies11.9% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 5,560,000 5,716,319 Federal Farm Credit Banks, Bonds 2.13 6/18/12 9,065,000 9,288,353 Federal Farm Credit Banks, Bonds 2.25 4/24/12 12,935,000 13,247,031 Federal Farm Credit Banks, Bonds 3.40 2/7/13 15,800,000 16,743,149 Federal Home Loan Banks, Bonds 2.05 8/10/12 8,910,000 9,001,657 Federal Home Loan Banks, Bonds 3.63 10/18/13 6,850,000 7,382,218 Federal Home Loan Banks, Bonds 4.25 6/14/13 7,500,000 8,161,342 Federal Home Loan Mortgage Corp. Notes 1.50 7/12/13 9,820,000 d 9,863,758 Federal Home Loan Mortgage Corp., Notes 1.88 3/8/13 9,000,000 d 9,030,150 Federal Home Loan Mortgage Corp., Notes 2.00 4/27/12 7,830,000 d 7,875,383 Federal National Mortgage Association, Notes 3.00 9/16/14 8,550,000 d 9,128,194 Federal National Mortgage Association, Notes 4.38 7/17/13 12,055,000 d 13,155,694 U.S. Government Agencies/Mortgage-Backed.0% Federal Home Loan Mortgage Corp. REMIC, Ser. 2134, Cl. PM, 5.50%, 3/15/14 412,429 d U.S. Government Securities44.6% U.S. Treasury Inflation Protected Securities: Notes, 0.50%, 4/15/15 9,308,418 e 9,594,941 Notes, 0.63%, 4/15/13 4,051,085 b,e 4,164,390 Notes, 1.38%, 7/15/18 7,880,829 e 8,491,593 Notes, 2.38%, 1/15/17 15,055,924 e 17,100,232 U.S. Treasury Notes: 0.38%, 9/30/12 12,500,000 12,486,825 0.50%, 10/15/13 1,340,000 1,333,615 0.75%, 9/15/13 12,045,000 b 12,079,822 0.88%, 2/29/12 2,000,000 2,013,594 1.00%, 12/31/11 10,000,000 10,073,050 1.00%, 4/30/12 27,500,000 27,751,240 1.13%, 12/15/12 10,750,000 10,889,417 1.38%, 10/15/12 11,000,000 11,191,213 1.50%, 7/15/12 9,000,000 9,164,529 1.75%, 7/31/15 3,065,000 3,121,261 2.38%, 9/30/14 1,600,000 1,681,000 2.38%, 7/31/17 6,500,000 6,635,076 2.63%, 8/15/20 2,430,000 2,403,042 2.63%, 11/15/20 2,250,000 b 2,217,305 3.13%, 5/15/19 6,345,000 6,653,824 3.38%, 11/15/19 5,000,000 5,311,720 3.50%, 5/15/20 11,000,000 11,744,216 3.63%, 2/15/20 3,900,000 4,214,742 3.75%, 11/15/18 2,575,000 2,841,353 4.00%, 11/15/12 43,500,000 46,543,303 4.25%, 8/15/13 37,430,000 41,085,264 4.25%, 11/15/13 27,510,000 30,385,648 4.50%, 4/30/12 8,500,000 8,997,386 4.50%, 11/15/15 10,235,000 11,746,259 4.63%, 8/31/11 54,340,000 56,110,289 4.63%, 2/29/12 39,750,000 41,874,160 4.75%, 5/31/12 10,000,000 10,654,690 4.88%, 6/30/12 10,000,000 10,710,550 5.13%, 5/15/16 2,885,000 3,418,500 Total Bonds and Notes (cost $940,553,787) Other Investment2.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $29,035,000) 29,035,000 f Investment of Cash Collateral for Securities Loaned1.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $10,262,741) 10,262,741 f Total Investments (cost $979,851,528) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities had a market value of $9,658,676 or 1.0% of net assets. b Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $25,445,281 and the market value of the collateral held by the fund was $26,259,860, consisting of cash collateral of $10,262,741 and U.S. Government and Agency securities valued at $15,997,119. c Purchased on a delayed delivery basis. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $979,851,528. Net unrealized appreciation on investments was $33,017,417 of which $39,362,429 related to appreciated investment securities and $6,345,012 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) U.S. Government & Agencies 56.5 Corporate Bonds 36.6 Money Market Investment 3.9 Municipal Bonds 2.7 Foreign/Governmental 1.4 Asset/Mortgage-Backed .4  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 4,433,563 - Corporate Bonds+ - 364,489,624 - Foreign Government - 14,411,800 - Municipal Bonds - 26,522,641 - Mutual Funds 39,297,741 - - U.S. Government Agencies/Mortgage-Backed - 119,029,527 - U.S. Treasury - 444,684,049 - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate U.S. Government Fund November 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes94.9% Rate (%) Date Amount ($) Value ($) Diversified Financial Services2.0% Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 1,220,000 U.S. Government Agencies27.4% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 420,000 431,808 Federal Home Loan Banks, Bonds 1.63 3/20/13 1,515,000 1,547,874 Federal Home Loan Banks, Bonds 3.63 10/18/13 1,280,000 1,379,451 Federal Home Loan Banks, Bonds 4.25 6/14/13 635,000 690,994 Federal Home Loan Banks, Bonds 4.88 12/13/13 3,750,000 4,196,385 Federal Home Loan Mortgage Corp., Notes, Ser. 1 1.63 6/28/13 2,525,000 a 2,541,895 Federal Home Loan Mortgage Corp., Notes 1.88 3/8/13 1,225,000 a 1,229,104 Federal Home Loan Mortgage Corp., Notes 5.50 8/20/12 1,345,000 a 1,458,891 Federal National Mortgage Association, Notes 2.00 6/24/13 1,200,000 a 1,208,010 Federal National Mortgage Association, Notes 2.05 4/26/13 925,000 a 930,133 Federal National Mortgage Association, Notes 4.38 7/17/13 1,270,000 a 1,385,959 Federal National Mortgage Association, Bonds, Ser. 1 4.75 11/19/12 750,000 a 811,225 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 440,000 a 487,540 U.S. Government Agencies/Mortgage-Backed10.0% Federal Home Loan Mortgage Corp.: Multiclass Mortgage Participation Ctfs., Ser. 2999, Cl. NB, 4.50%, 7/15/17 291,710 a 298,409 Multiclass Mortgage Participation Ctfs., Ser. 2619, Cl. YK, 5.00%, 5/15/16 320,505 a 322,903 Multiclass Mortgage Participation Ctfs., Ser. 2587, Cl. WB, 5.00%, 11/15/16 161,806 a 164,378 Multiclass Mortgage Participation Ctfs., Ser. 3137, Cl. PA, 5.13%, 12/15/13 239,302 a 244,353 Government National Mortgage Association I: Ser. 2008-45, Cl. A, 3.58%, 11/16/27 183,653 187,080 Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 222,990 230,708 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 562,518 585,360 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 127,046 131,887 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 124,885 127,179 Ser. 2003-47, Cl. C, 4.23%, 10/16/27 200,488 204,334 Ser. 2008-78, Cl. B, 4.52%, 6/16/32 1,400,000 1,497,324 Ser. 2005-79, Cl. B, 4.65%, 8/16/39 120,000 125,805 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 650,000 688,887 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 636,782 670,412 Ser. 2004-60, Cl. C, 5.24%, 3/16/28 1,000,000 b 1,067,634 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 141,441 b 149,337 U.S. Government Securities55.5% U.S. Treasury Bonds; 7.25%, 5/15/16 1,500,000 1,945,078 U.S. Treasury Inflation Protected Securities: Notes, 0.50%, 4/15/15 826,519 c 851,960 Notes, 0.63%, 4/15/13 408,209 c 419,626 Notes, 1.38%, 7/15/18 20,259 c 21,829 Notes, 1.38%, 1/15/20 954,563 c 1,019,220 Notes, 2.38%, 1/15/17 2,027,676 c 2,302,995 U.S. Treasury Notes: 0.50%, 10/15/13 55,000 54,738 0.75%, 9/15/13 820,000 822,371 1.00%, 4/30/12 2,250,000 2,270,556 2.38%, 7/31/17 500,000 510,391 2.63%, 8/15/20 1,000,000 988,906 2.63%, 11/15/20 250,000 246,367 3.13%, 1/31/17 1,500,000 1,608,984 3.38%, 11/15/19 500,000 531,172 3.50%, 5/15/20 1,250,000 1,334,570 3.63%, 8/15/19 1,000,000 1,085,391 3.63%, 2/15/20 1,500,000 1,621,055 3.75%, 11/15/18 500,000 551,719 4.00%, 11/15/12 5,010,000 5,360,504 4.25%, 8/15/13 5,535,000 6,075,526 4.50%, 11/15/15 2,000,000 2,295,312 4.63%, 2/29/12 3,750,000 3,950,392 5.13%, 5/15/16 1,000,000 1,184,922 Total Bonds and Notes (cost $62,131,659) Other Investment4.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,136,000) 3,136,000 d Total Investments (cost $65,267,659) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Variable rate securityinterest rate subject to periodic change. c Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $65,267,659. Net unrealized appreciation on investments was $1,272,156 of which $1,643,776 related to appreciated investment securities and $371,620 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Corporate Bonds+ - 1,354,972 - Mutual Funds 3,136,000 - - U.S. Government Agencies/Mortgage-Backed - 24,995,259 - U.S. Treasury - 37,053,584 - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS November 30, 2010 BNY Mellon Short-Term U.S. Government Securities Fund Coupon Maturity Principal Bonds and Notes98.1% Rate (%) Date Amount ($) Value ($) Banks2.8% Bank of America, Gtd. Notes 3.13 6/15/12 1,875,000 1,950,281 Goldman Sachs Group, Gtd. Notes 3.25 6/15/12 400,000 416,886 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 1,750,000 1,797,754 Key Bank, Gtd. Notes 3.20 6/15/12 2,000,000 a 2,084,158 Regions Bank, Gtd. Notes 3.25 12/9/11 1,875,000 1,930,243 Wells Fargo & Co., Gtd. Notes 3.00 12/9/11 1,000,000 1,026,411 Diversified Financial Services1.6% General Electric Capital, Gtd. Notes 2.00 9/28/12 3,655,000 3,754,113 General Electric Capital, Gtd. Notes 3.00 12/9/11 1,635,000 1,678,520 Municipal Bonds.3% California, GO 5.25 4/1/14 1,000,000 U.S. Government Agencies18.0% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 1,120,000 1,151,489 Federal Farm Credit Banks, Bonds 2.25 4/24/12 2,795,000 2,862,424 Federal Home Loan Banks, Bonds 1.63 3/20/13 5,825,000 a 5,951,397 Federal Home Loan Banks, Bonds 4.88 11/18/11 2,770,000 2,887,398 Federal Home Loan Mortgage Corp., Notes 1.13 7/27/12 4,880,000 b 4,929,146 Federal Home Loan Mortgage Corp., Notes, Ser. 1 1.63 6/28/13 5,915,000 b 5,954,577 Federal Home Loan Mortgage Corp., Notes 1.88 3/8/13 5,000,000 b 5,016,750 Federal Home Loan Mortgage Corp., Notes 2.13 3/23/12 3,910,000 b 3,992,794 Federal National Mortgage Association, Notes, Ser. 1 1.13 7/30/12 5,000,000 b 5,050,490 Federal National Mortgage Association, Notes 2.00 6/24/13 4,880,000 b 4,912,574 Federal National Mortgage Association, Notes 2.05 4/26/13 4,180,000 b 4,203,195 Federal National Mortgage Association, Unscd. Notes 3.00 7/28/14 5,765,000 b 5,853,452 Federal National Mortgage Association, Notes 4.75 2/21/13 5,830,000 b 6,350,666 U.S. Government Agencies/Mortgage-Backed11.1% Federal Home Loan Mortgage Corp.: 4.00%, 6/1/11 - 11/1/11 2,733,101 b 2,782,654 5.00%, 6/1/11 - 7/1/12 3,072,820 b 3,167,592 REMIC, Ser. 2937, Cl. VC, 5.00%, 6/15/14 347,858 b 371,876 REMIC, Ser. 3196, Cl. CE, 5.25%, 8/15/11 287,373 b 295,600 REMIC, Ser. 3020, Cl. MA, 5.50%, 4/15/27 77,350 b 77,609 REMIC, Ser. 2625, Cl. JD, 3.25%, 7/15/17 1,023,304 b 1,044,191 REMIC, Ser. 2999, Cl. NB, 4.50%, 7/15/17 1,375,202 b 1,406,786 REMIC, Ser. 2619, Cl. YK, 5.00%, 5/15/16 1,602,073 b 1,614,056 REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 58,501 b 62,706 REMIC, Ser. 3137, Cl. PA, 5.13%, 12/15/13 752,093 b 767,968 REMIC, Ser. 2557, Cl. VA, 5.50%, 11/15/13 371,334 b 371,542 REMIC, Ser. 1961, Cl. H, 6.50%, 5/15/12 8,054 b 8,113 Federal National Mortgage Association: 4.00%, 12/1/10 - 1/1/11 72,286 b 72,735 4.50%, 8/1/13 42,882 b 45,407 5.00%, 11/1/12 - 11/1/13 664,271 b 705,460 Ser. 2002-T11, Cl. A, 4.77%, 4/25/12 168,931 b 172,981 Ser. 2002-T3, Cl. A, 5.14%, 12/25/11 252,471 b 257,367 Ser. 2001-T6, Cl. A, 5.70%, 5/25/11 7,089 b 7,128 Ser. 2002-T3, Cl. B, 5.76%, 12/25/11 270,000 b 283,379 Government National Mortgage Association I: Ser. 2008-45, Cl. A, 3.58%, 11/16/27 734,611 748,322 Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 490,087 507,051 Ser. 2006-68, Cl. A, 3.89%, 7/16/26 1,331,280 1,366,658 Ser. 2006-67, Cl. A, 3.95%, 11/16/30 1,534,259 1,591,451 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 881,689 917,492 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 508,186 527,550 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 320,217 326,099 Ser. 2003-47, Cl. C, 4.23%, 10/16/27 801,952 817,337 Ser. 2008-78, Cl. B, 4.52%, 6/16/32 5,500,000 5,882,344 Ser. 2005-79, Cl. B, 4.65%, 8/16/39 480,000 503,220 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 2,250,000 2,384,607 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 2,360,211 2,484,859 Ser. 2004-60, Cl. C, 5.24%, 3/16/28 4,000,000 c 4,270,538 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 424,324 c 448,012 U.S. Government Securities64.3% U.S. Treasury Notes: 0.50%, 10/15/13 11,000,000 10,947,585 0.50%, 11/15/13 11,750,000 a 11,682,073 0.63%, 7/31/12 3,500,000 3,512,586 0.75%, 8/15/13 11,000,000 a 11,039,534 0.75%, 9/15/13 13,250,000 a 13,288,306 1.00%, 3/31/12 11,000,000 11,097,097 1.00%, 7/15/13 12,250,000 12,382,141 1.13%, 12/15/12 12,000,000 12,155,628 1.13%, 6/15/13 11,000,000 11,152,966 1.38%, 5/15/12 11,000,000 11,161,139 1.38%, 9/15/12 5,000,000 5,083,790 1.38%, 10/15/12 5,000,000 5,086,915 1.38%, 1/15/13 11,000,000 11,203,676 1.38%, 5/15/13 11,000,000 11,218,306 1.50%, 7/15/12 5,000,000 5,091,405 1.75%, 8/15/12 5,000,000 5,113,480 1.88%, 6/15/12 11,000,000 11,252,659 4.00%, 11/15/12 9,500,000 10,164,629 4.50%, 4/30/12 11,000,000 11,643,676 4.63%, 2/29/12 5,500,000 5,793,909 4.75%, 5/31/12 11,000,000 11,720,159 4.88%, 6/30/12 8,500,000 9,103,967 Total Bonds and Notes (cost $321,200,167) Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,729,000) 4,729,000 d Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,369,190) 2,369,190 d Total Investments (cost $328,298,357) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% GOGeneral Obligations a Security, or portion thereof, on loan. At November 30, 2010, the total market value of the fund's securities on loan is $37,252,654 and the total market value of the collateral held by the fund is $38,229,774, consisting of cash collateral of $2,369,190 and U.S. Government and agency securities valued at $35,860,584. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Variable rate securityinterest rate subject to periodic change. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $328,298,357. Net unrealized appreciation on investments was $801,297 of which $1,762,107 related to appreciated investment securities and $960,810 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) U.S. Government & Agencies 93.4 Corporate Bonds 4.4 Money Market Investments 2.2 Municipal bonds .3  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Corporate Bonds+ - 14,638,366 - Municipal Bonds - 1,060,430 - Mutual Funds 7,098,190 - - U.S. Government - 95,407,042 - Agencies/Mortgage-Backed U.S. Treasury - 210,895,626 - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.6% Rate (%) Date Amount ($) Value ($) Alabama1.8% Birmingham Special Care Facilities Financing Authority-Baptist Medical Centers, Revenue (Baptist Health System, Inc.) 5.00 11/15/15 5,000,000 5,243,400 Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 1,180,000 1,141,662 Jefferson County, Limited Obligation School Warrants 5.25 1/1/16 4,810,000 4,600,861 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,325,000 12,648,890 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/13 1,365,000 1,516,788 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 2,500,000 2,836,375 Alaska.1% Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 8.00 12/1/10 1,000,000 1,000,200 Arizona2.6% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/25 2,500,000 2,808,625 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/26 1,000,000 1,115,860 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/28 1,100,000 1,218,404 Arizona Transportation Board, Highway Revenue 5.00 7/1/26 5,000,000 5,373,300 Paradise Valley Unified School District Number 69 of Maricopa County, GO (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/11 1,905,000 1,974,780 Phoenix, GO 6.25 7/1/16 1,250,000 1,545,463 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) (Insured; AMBAC) 5.00 7/1/16 6,000,000 6,578,340 Salt Verde Financial Corporation, Senior Gas Revenue 5.50 12/1/29 3,060,000 3,027,992 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) (Prerefunded) 5.70 12/1/11 1,000,000 a 1,063,060 Scottsdale Unified School District Number 48 of Maricopa County, School Improvement Bonds 6.60 7/1/12 1,250,000 1,364,175 Tucson, GO 5.00 7/1/12 1,265,000 1,350,957 University Medical Center Corporation, HR 5.25 7/1/16 2,310,000 2,441,069 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 10,000,000 11,354,700 California15.3% Agua Caliente Band, Cahuilla Indians Revenue 5.60 7/1/13 1,220,000 b 1,201,968 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 5,000,000 c 4,243,200 California, Economic Recovery Bonds 5.00 7/1/15 2,950,000 3,273,644 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/14 2,050,000 a 2,340,854 California, GO 5.00 11/1/12 345,000 356,454 California, GO 5.50 6/1/20 270,000 270,807 California, GO 5.25 11/1/26 10,500,000 10,572,870 California, GO 5.50 11/1/33 3,900,000 3,924,336 California, GO (Prerefunded) 5.00 11/1/11 655,000 a 683,604 California, GO (Various Purpose) 6.00 3/1/33 10,000,000 10,690,600 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,315,300 California, GO (Various Purpose) 6.00 4/1/38 6,000,000 6,285,720 California, GO (Various Purpose) (Prerefunded) 5.00 2/1/14 1,825,000 a 2,058,271 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Golden Gate Tobacco Funding Corporation) 4.50 6/1/21 2,520,000 2,217,802 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 0/5.25 6/1/21 1,250,000 c 1,138,512 California Department of Water Resources, Power Supply Revenue 5.00 5/1/20 15,000,000 17,258,100 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 5,000,000 5,573,900 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/21 11,985,000 13,138,197 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/19 8,925,000 d 9,953,874 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 2,500,000 2,613,275 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 8,500,000 9,707,510 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/28 4,000,000 4,482,880 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,500,000 3,923,325 California Infrastructure and Economic Development Bank, Clean Water State Revolving Fund Revenue 5.00 10/1/17 2,500,000 2,673,250 California Infrastructure and Economic Development Bank, Revenue (California Independent System Operator Corporation Project) 6.00 2/1/30 8,000,000 8,385,920 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.50 10/1/22 3,990,000 4,075,426 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 5.25 12/1/19 5,000,000 5,114,400 California State Public Works Board, LR (Department of Mental Health-Coalinga State Hospital) 5.00 6/1/24 1,500,000 1,472,430 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) 4.50 7/1/18 3,940,000 4,145,668 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.25 8/1/24 5,000,000 5,749,800 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/15 1,740,000 1,909,772 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/18 590,000 590,195 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 10,280,000 8,669,227 Hesperia Public Financing Authority, Revenue (Redevelopment and Housing Projects) (Insured; XLCA) 5.00 9/1/37 2,940,000 2,264,917 Kern High School District, GO (Insured; National Public Finance Guarantee Corp.) 6.40 2/1/12 2,750,000 2,828,265 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 15,520,000 16,432,886 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/30 5,800,000 5,905,850 Los Angeles Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,395,000 2,499,949 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 2,000,000 2,375,300 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/33 4,000,000 e 925,920 Newport Beach, Revenue (Hoag Memorial Hospital Presbyterian) 5.00 2/7/13 5,000,000 5,390,250 Novato Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/26 6,285,000 6,346,216 Oakland Joint Powers Financing Authority, LR (Oakland Convention Centers) (Insured; AMBAC) 5.50 10/1/13 1,500,000 1,612,170 Oceanside Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/36 11,100,000 e 2,070,261 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 3,000,000 3,169,860 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 0.75 6/1/34 8,000,000 f 5,095,440 Sacramento Municipal Utility District, Electric Revenue 5.30 7/1/12 390,000 406,403 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/13 3,530,000 3,851,512 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/26 5,000,000 5,331,250 Santa Barbara Financing Authority, Revenue (Airport Project) 5.00 7/1/39 3,000,000 2,917,590 Southern California Public Power Authority, Gas Project Revenue (Project Number One) 5.00 11/1/28 1,000,000 979,110 Southern California Public Power Authority, Power Project Revenue (San Juan Unit 3) (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/13 3,010,000 3,284,000 Southern California Public Power Authority, Power Project Revenue (San Juan Unit 3) (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/14 2,000,000 2,248,420 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/30 8,000,000 8,229,840 Westside Unified School District, GO (Insured; AMBAC) 6.00 8/1/14 385,000 432,066 Colorado4.9% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,239,560 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,743,584 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) 5.00 1/15/20 1,250,000 1,270,875 Colorado Housing and Finance Authority, SFMR 4.90 11/1/11 1,210,000 1,244,243 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.75 4/1/15 45,000 45,802 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.05 10/1/16 55,000 58,387 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.70 10/1/16 20,000 20,870 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.75 10/1/21 125,000 136,306 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 30,000 30,628 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 4,445,000 4,790,421 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0/5.00 9/1/16 3,565,000 c 3,842,179 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/16 5,000,000 5,336,550 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0/5.00 9/1/17 3,500,000 c 3,764,950 Jefferson County School District, GO (Insured; National Public Finance Guarantee Corp.) 6.50 12/15/10 1,500,000 1,503,810 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0/5.45 6/15/16 7,690,000 a,c 8,751,681 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0/5.70 6/15/16 7,345,000 a,c 8,444,400 Northwest Parkway Public Highway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0/5.55 6/15/16 10,960,000 a,c 12,524,102 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 2,965,000 3,220,049 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 4,645,000 5,115,539 Regional Transportation District, COP 5.00 6/1/19 1,750,000 1,884,103 Regional Transportation District, COP 5.00 6/1/20 2,700,000 2,859,570 Regional Transportation District, COP 5.50 6/1/22 2,200,000 2,345,464 University of Colorado Regents, Enterprise System Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 4.75 6/1/12 2,000,000 a 2,126,000 University of Colorado Regents, Participation Interest (Sempra Energy Colorado, Inc., Lease, Development and Operating Agreement) (Insured; National Public Finance Guarantee Corp.) 6.00 12/1/22 5,000,000 5,096,850 Connecticut.4% Connecticut, GO (Insured; AMBAC) 5.25 6/1/18 1,500,000 1,796,475 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/14 1,260,000 1,427,139 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 3,150,000 3,185,752 District of Columbia.5% District of Columbia, GO (Insured; Assured Guaranty Municipal Corp.) 2.39 6/1/16 5,000,000 f 4,924,450 Metropolitan Washington Airports Authority, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/14 2,270,000 2,443,156 Florida6.7% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/15 15,000,000 16,133,700 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,738,089 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,769,825 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/11 5,000,000 5,099,000 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 10,904,400 Florida Municipal Loan Council, Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 520,000 526,781 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/20 3,540,000 3,769,392 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/21 3,675,000 3,879,771 Hillsborough County Educational Facilities Authority, Revenue (University of Tampa Project) (Insured; Radian) 5.75 4/1/18 2,280,000 2,301,500 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 5,000,000 5,078,200 Miami-Dade County, Subordinate Special Obligation Bonds (Insured; National Public Finance Guarantee Corp.) 0/5.00 10/1/22 2,000,000 c 1,741,080 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/39 14,000,000 14,107,240 Orlando Utilities Commission, Utility System Revenue 2.19 10/1/16 13,400,000 f 12,799,278 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/13 4,710,000 5,112,799 Sarasota County, Limited Ad Valorem Tax Bonds (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/25 6,895,000 7,373,789 Seminole Tribe, Special Obligation Revenue 5.75 10/1/22 5,000,000 b 5,010,750 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/20 5,000,000 d 5,398,300 Georgia3.6% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 7,056,360 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) (Insured; National Public Finance Guarantee Corp.) 4.75 4/1/11 17,500,000 17,719,975 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 5.75 1/1/29 5,000,000 4,434,200 Crisp County Development Authority, EIR (International Paper Company Project) 5.55 2/1/15 1,000,000 1,045,440 Fulton County, Water and Sewerage Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/35 10,000,000 10,064,900 Fulton County Development Authority, Revenue (Spelman College) 5.00 6/1/24 2,010,000 2,084,470 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 g 806,273 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 5,725,750 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/18 2,000,000 2,258,380 Putnam County Development Authority, PCR (Georgia Power Company) 5.10 6/1/23 6,120,000 6,243,318 Hawaii.5% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 7,000,000 7,508,200 Idaho.7% University of Idaho Regents, General Revenue 5.25 4/1/21 10,515,000 11,479,226 Illinois5.2% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 5,000,000 5,443,550 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,218,902 Chicago Metropolitan Water Reclamation District, GO Capital Improvement 7.25 12/1/12 8,500,000 9,605,510 Cook County, GO Capital Improvement (Insured; AMBAC) 5.00 11/15/25 5,000,000 5,097,900 DuPage, Cook and Will Counties Community College District Number 502, GO (Prerefunded) 5.25 6/1/13 5,980,000 a 6,644,737 Illinois, GO 5.00 9/1/19 7,500,000 7,677,075 Illinois, GO (Fund for Infrastructure, Roads, School and Transit) 5.25 10/1/15 3,000,000 3,183,510 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,264,600 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/22 2,000,000 2,052,800 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/23 5,000,000 5,094,850 Illinois Finance Authority, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) (Insured; AMBAC) 4.30 6/1/16 2,500,000 2,613,725 Illinois Health Facilities Authority, Revenue (Loyola University Health System) 5.75 7/1/11 540,000 551,329 Illinois Housing Development Authority, MFHR (Lifelink Developments) (Collateralized; GNMA) 4.13 10/20/16 795,000 815,646 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 15,000,000 15,561,900 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/50 6,000,000 5,703,180 Regional Transportation Authority, GO (Insured; National Public Finance Guarantee Corp.) 7.75 6/1/12 1,890,000 2,074,577 Will County School District Number 161, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/23 4,355,000 4,505,901 Indiana.5% Indiana Finance Authority, Acquisition Revenue (National Collegiate Athletic Association Project) 5.00 5/1/15 1,000,000 1,148,740 Indiana Health Facility Financing Authority, HR (The Methodist Hospitals, Inc.) 5.25 9/15/11 750,000 758,887 Indiana Municipal Power Agency, Power Supply System Revenue (Insured; AMBAC) 5.13 1/1/20 4,045,000 4,175,653 Indiana University Trustees, Student Fee Revenue (Indiana University) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/11 1,425,000 1,469,773 Iowa.2% Muscatine, Electric Revenue (Insured; AMBAC) 5.50 1/1/11 3,000,000 3,012,180 Kansas.3% Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/22 4,700,000 5,201,819 Kentucky.5% Kentucky Housing Corporation, Housing Revenue 4.80 7/1/20 3,000,000 3,043,200 Kentucky Turnpike Authority, EDR (Revitalization's Projects) (Insured; AMBAC) 5.50 7/1/12 1,250,000 1,344,163 Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/34 4,000,000 4,167,520 Louisiana2.7% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) 5.25 12/1/21 4,375,000 4,800,425 Louisiana, Gasoline and Fuels Tax Second Lien Revenue 1.05 6/1/13 5,000,000 f 5,004,600 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.25 6/1/13 4,000,000 4,255,240 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.00 6/1/21 5,500,000 5,580,795 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 14,500,000 16,200,415 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Facilities Corporation Project) 5.00 10/1/22 5,000,000 5,386,150 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,092,660 Maine.5% Maine Health and Higher Educational Facilities Authority, Revenue (Insured; AMBAC) 5.00 7/1/31 5,000,000 5,065,400 Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 2,450,000 2,476,901 Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 715,000 721,364 Maryland.2% University System of Maryland, Auxiliary Facility and Tuition Revenue (Prerefunded) 5.00 4/1/13 2,405,000 a 2,645,067 Massachusetts2.5% Boston Water and Sewer Commission, General Revenue 5.00 11/1/26 2,155,000 2,377,310 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 3,986,150 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 4.75 2/1/15 3,085,000 3,264,825 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 5,000,000 5,027,350 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 3,500,000 3,511,060 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 2,000,000 2,405,540 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 5,000,000 5,701,250 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 1,688,985 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 334,870 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,000,000 2,095,460 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 6,000,000 6,721,320 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 1,500,000 1,547,130 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/17 275,000 311,784 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 381,265 Michigan1.3% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 7,736,610 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.25 10/1/18 2,000,000 2,070,660 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.00 10/1/21 5,000,000 5,155,600 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue 5.50 10/1/15 1,000,000 1,178,740 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/22 4,945,000 4,396,451 Minnesota1.4% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 12,000,000 13,375,440 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 5.00 3/1/14 1,410,000 1,578,100 University of Minnesota Regents, Special Purpose Revenue (State Supported Stadium Debt) 5.00 8/1/19 6,300,000 6,988,212 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 2,040,000 2,078,821 Mississippi State University Educational Building Corporation, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/16 400,000 470,044 Missouri.3% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/12 2,000,000 2,163,200 Missouri Environmental Improvement and Energy Resource Authority, Water PCR (State Revolving Fund Program - Master Trust) 5.50 7/1/14 1,250,000 1,439,763 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 5.05 9/1/24 605,000 609,798 Nebraska.2% Nebraska Investment Finance Authority, SFHR (Collateralized: FHLMC, FNMA and GNMA) 4.70 9/1/21 1,000,000 1,009,760 Nebraska Investment Finance Authority, SFHR (Collateralized: FHLMC, FNMA and GNMA) 5.25 9/1/22 590,000 595,286 Omaha City, GO (City of Omaha Convention Center/Arena Project) 6.50 12/1/16 1,000,000 1,267,980 Omaha Public Power District, Electric Revenue 7.63 2/1/12 935,000 976,692 Nevada1.7% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) 5.00 7/1/28 15,000,000 15,346,200 Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 10,000,000 11,106,100 New Hampshire.1% Nashua, Capital Improvement Bonds (Prerefunded) 5.50 7/15/12 560,000 a 604,940 New Hampshire Business Finance Authority, PCR (Central Maine Power Company) 5.38 5/1/14 1,000,000 1,088,840 New Jersey4.7% Essex County Improvement Authority, Project Consolidation Revenue (County Guaranteed) (Refunding Project) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/24 12,725,000 14,461,199 Essex County Improvement Authority, Project Consolidation Revenue (County Guaranteed) (Refunding Project) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/25 5,630,000 6,371,640 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 11/1/16 1,000,000 1,175,330 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/17 2,500,000 2,984,475 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/18 5,000,000 5,873,300 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/19 5,000,000 5,873,300 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/23 5,000,000 5,799,400 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 4,400,000 4,628,360 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 3,000,000 2,916,270 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/17 2,000,000 2,225,160 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/18 1,000,000 1,112,580 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) (Prerefunded) 5.25 7/1/11 100,000 a 103,904 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 6/30/13 900,000 930,861 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 3,750,000 4,225,463 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 10,000,000 e 3,317,100 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/30 15,000,000 e 4,613,850 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/19 1,000,000 1,076,410 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 8,945,000 8,024,112 New Mexico1.5% New Mexico Finance Authority, Revenue (Public Project Revolving Fund) (Insured; AMBAC) 5.25 6/1/17 1,000,000 1,130,420 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/18 5,000,000 5,911,950 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/21 15,000,000 17,499,000 New York6.8% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 1,000,000 1,040,800 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/11 950,000 979,735 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/12 950,000 1,030,589 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/13 950,000 1,077,366 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/14 950,000 1,116,687 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/15 950,000 1,150,915 Long Island Power Authority, Electric System General Revenue 5.25 12/1/12 4,000,000 4,323,040 Metropolitan Transportation Authority, Commuter Facilities Revenue 5.50 7/1/11 1,000,000 1,004,200 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 2,880,000 3,015,734 Metropolitan Transportation Authority, State Service Contract Revenue 5.50 7/1/16 5,000,000 5,711,850 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 1,500,000 1,767,810 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FGIC) 0.00 7/1/11 1,000,000 e 997,600 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 12,000,000 13,585,920 Monroe County, Public Improvement GO 6.00 6/1/11 115,000 117,981 New York City, GO 5.13 12/1/24 10,000,000 10,742,500 New York City, GO 5.13 12/1/25 10,000,000 10,678,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 3,500,000 3,757,425 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.38 11/15/21 1,050,000 1,126,031 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50/14.00 11/1/26 3,000,000 h 3,122,700 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,000,000 1,076,760 New York Local Government Assistance Corporation, Revenue 6.00 4/1/12 1,370,000 1,419,443 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 200,000 232,408 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.00 10/1/18 1,500,000 1,510,785 New York State Power Authority, Revenue (Prerefunded) 5.00 11/15/12 2,000,000 a 2,173,520 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/15 5,000,000 5,724,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,803,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 5,000,000 5,463,400 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/25 3,000,000 3,152,280 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 4,766,985 New York State Urban Development Corporation, Correctional and Youth Facilities Service Contract Revenue (Prerefunded) 5.00 1/1/11 5,000,000 a 5,020,450 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/19 5,000,000 5,374,700 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; National Public Finance Guarantee Corp.) 5.50 6/1/18 2,000,000 2,100,040 North Carolina3.8% Charlotte, GO 5.00 4/1/13 1,000,000 1,099,090 Concord, COP (Insured; National Public Finance Guarantee Corp.) 5.50 6/1/11 1,000,000 1,023,220 Durham County, Public Improvement GO (Prerefunded) 5.00 4/1/12 2,000,000 a 2,120,940 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.38 1/1/16 1,500,000 1,607,685 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/17 8,050,000 9,364,565 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.25 1/1/20 5,000,000 5,495,400 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 18,000,000 18,702,720 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/25 4,075,000 4,786,862 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.50 1/1/13 4,055,000 4,257,912 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 5,500,000 5,787,265 Wake County, LOR 5.00 1/1/24 5,955,000 6,598,497 Ohio1.1% Akron, Sanitary Sewer System Special Revenue (Insured; AMBAC) 6.00 12/1/14 500,000 502,085 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/15 2,265,000 2,490,073 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/17 3,900,000 4,274,634 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 5.75 1/1/24 4,000,000 4,237,120 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,420,928 Ohio, Revitalization Project Revenue (Insured; AMBAC) 5.00 10/1/11 1,300,000 1,345,149 Ohio Housing Finance Agency, MFHR (Uptown Towers Apartments Project) (Collateralized; GNMA) 4.75 10/20/15 855,000 902,615 Toledo-Lucas County Port Authority, Port Facilities Revenue (Cargill, Inc. Project) 4.50 12/1/15 900,000 963,144 Oregon.2% Eagle Point School District Number 9, GO (Prerefunded) 5.63 6/15/11 1,500,000 a 1,543,590 Portland, Convention Center Urban Renewal and Redevelopment Bonds (Insured; AMBAC) 5.75 6/15/18 1,150,000 1,173,368 Pennsylvania1.1% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.25 6/15/15 1,620,000 1,834,974 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/18 5,000,000 5,629,800 Philadelphia School District, GO 5.00 9/1/13 5,000,000 5,422,050 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 2,165,000 2,349,198 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/11 1,000,000 1,036,900 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/12 1,400,000 1,509,760 Rhode Island.1% Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 4.50 11/1/17 795,000 832,230 Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 5.00 11/1/22 250,000 256,690 South Carolina2.9% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.25 12/1/10 10,000,000 10,001,300 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,517,260 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/24 700,000 718,424 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) (Prerefunded) 5.88 12/1/12 3,000,000 a 3,341,340 Horry County School District, GO (Insured; South Carolina State Department of Education) (Prerefunded) 5.38 3/1/12 5,030,000 a 5,336,981 Newberry Investing in Children's Education, Installment Purchase Revenue (School District of Newberry County, South Carolina Project) 5.25 12/1/20 1,000,000 1,046,930 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/18 15,080,000 16,747,999 South Carolina Jobs and Economic Development Authority, Hospital Facilities Revenue (Georgetown Memorial Hospital) (Insured; Radian) 5.25 2/1/21 1,250,000 1,249,988 Spartanburg Sanitary Sewer District, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.13 3/1/26 950,000 957,743 Spartanburg Sanitary Sewer District, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.25 3/1/27 3,130,000 3,169,282 Tennessee.9% Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/22 7,000,000 7,989,450 Rutherford County, GO 5.00 4/1/23 5,805,000 6,737,399 Texas10.6% Austin, Public Improvement Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 9/1/12 3,000,000 a 3,232,800 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/31 1,000,000 1,002,390 Dallas, GO 5.00 2/15/27 2,500,000 2,672,025 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,100,060 Harris County, Toll Road Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 11,735,000 12,082,473 Harris County, Toll Road Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/25 4,000,000 4,186,760 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 13,705,000 15,612,736 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 5,000,000 5,610,900 Houston, Airport System Senior Lien Revenue 5.50 7/1/39 6,000,000 6,279,660 Houston, Combined Utility System First Lien Revenue (Insured; AMBAC) 5.00 5/15/11 11,000,000 11,195,800 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,869,900 Katy Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 0.00 2/15/16 1,505,000 e 1,349,639 Klein Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 8/1/12 1,575,000 a 1,690,889 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.25 11/1/40 15,500,000 14,429,880 Lower Colorado River Authority, Junior Lien Revenue (Seventh Supplemental Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,135,000 1,300,846 Lower Colorado River Authority, Revenue 5.00 5/15/16 14,000,000 15,944,600 Plano Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 2/15/12 3,000,000 a 3,160,530 Royse City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/14 3,260,000 e 3,077,799 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/17 5,000,000 5,872,100 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/25 10,000,000 10,587,300 Socorro Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.38 8/15/19 90,000 92,802 Socorro Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.38 8/15/11 1,560,000 a 1,616,425 Southwest Higher Educational Authority Inc., Higher Educational Revenue (Southern Methodist University Project) (Insured; AMBAC) (Prerefunded) 5.50 10/1/12 1,000,000 a 1,089,620 Texas A&M University System Board of Regents, Financing System Revenue 5.38 5/15/15 810,000 826,548 Texas Department of Housing and Community Affairs, SFMR (Collateralized: FNMA and GNMA and Insured; National Public Finance Guarantee Corp.) 5.45 9/1/23 975,000 985,140 Texas Public Finance Authority, GO 5.00 10/1/25 7,500,000 8,346,450 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 7/1/17 7,500,000 8,515,200 Texas Tech University System Board of Regents, Finance System and Improvement Revenue (Insured; AMBAC) 5.00 2/15/12 2,000,000 2,106,220 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 15,000,000 16,860,600 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/24 4,500,000 4,887,270 Vermont.3% Burlington, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/11 2,000,000 2,060,460 Burlington, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/12 2,500,000 2,692,175 Vermont Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp.) 4.85 5/1/11 495,000 497,025 Virginia.5% Chesterfield County Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 5.88 6/1/17 2,500,000 2,556,025 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/16 4,070,000 4,786,157 Washington1.5% Energy Northwest, Electric Revenue (Project Number 1) (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/13 1,000,000 1,074,330 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 5,796,056 Seattle, Municipal Light and Power Revenue 5.50 12/1/10 1,000,000 1,000,150 Tumwater Office Properties, LR (Washington State Office Building) 5.00 7/1/28 16,230,000 16,524,899 West Virginia.5% Monongalia County Building Commission, HR (Monongalia General Hospital) 5.25 7/1/20 3,630,000 3,733,963 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 1,000,000 1,061,900 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 2,600,000 2,760,940 Wisconsin1.9% Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/36 9,500,000 10,395,090 Wisconsin, GO 5.00 5/1/20 5,800,000 6,571,284 Wisconsin, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 11,825,000 13,313,886 U.S. Related5.3% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/12 2,000,000 2,072,020 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/11 950,000 978,728 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/13 1,380,000 1,512,232 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/17 5,000,000 5,573,250 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 5,638,750 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/19 2,000,000 2,240,400 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 5,000,000 5,305,200 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/15 2,000,000 2,244,240 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 3,940,000 4,268,320 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 10,000,000 10,539,800 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 4,000,000 4,286,600 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Public Housing Administration Projects) 5.00 12/1/11 580,000 606,558 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Public Housing Administration Projects) 5.00 12/1/11 420,000 436,250 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/14 1,000,000 1,080,160 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/15 5,000 5,931 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/15 995,000 1,080,849 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 5,000 6,048 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,995,000 2,159,488 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.75 7/1/17 1,940,000 2,116,152 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.75 7/1/17 5,000 6,171 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 11,000,000 c 8,948,170 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 c 1,590,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 17,500,000 18,490,675 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,785,175 Total Long-Term Municipal Investments (cost $1,523,055,239) Short-Term Municipal Coupon Maturity Principal Investments2.8% Rate (%) Date Amount ($) Value ($) California.0% ABAG Finance Authority for Nonprofit Corporations, Revenue (Jewish Community Center of Orange County Project) (LOC; Bank of America) 0.35 12/7/10 200,000 i 200,000 Colorado.7% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.32 12/1/10 900,000 i 900,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.32 12/1/10 1,300,000 i 1,300,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Northern Trust Company) 0.28 12/1/10 3,490,000 i 3,490,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.28 12/1/10 1,000,000 i 1,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.29 12/1/10 2,600,000 i 2,600,000 Pitkin County, IDR, Refunding (Aspen Skiing Company Project) (LOC; JPMorgan Chase Bank) 0.28 12/1/10 1,200,000 i 1,200,000 Florida.3% Lee Memorial Health System, HR (LOC; Bank of America) 0.30 12/1/10 4,100,000 i 4,100,000 Orange County School Board, COP (Master Lease Purchase Agreement) (LOC; Wells Fargo Bank) 0.28 12/1/10 1,000,000 i 1,000,000 Illinois.0% Illinois Finance Authority, Revenue (Resurrection Health Care) (LOC; JPMorgan Chase Bank) 0.30 12/1/10 700,000 i 700,000 Iowa.1% Hills, Health Facilities Revenue (Mercy Hospital Project) (LOC; U.S. Bank NA) 0.30 12/1/10 2,300,000 i 2,300,000 Massachusetts.4% Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.30 12/1/10 6,135,000 i 6,135,000 Montana.1% Forsyth, PCR, Refunding (PacifiCorp Project) (LOC; Rabobank Nederland) 0.30 12/1/10 1,700,000 i 1,700,000 Tennessee.0% Chattanooga Industrial Development Board, Revenue (Hunter Museum of American Art Project) (LOC; Bank of America) 0.61 12/7/10 200,000 i 200,000 Texas1.0% Texas, TRAN 2.00 8/31/11 15,000,000 15,187,950 Vermont.1% Vermont Educational and Health Buildings Financing Agency, Revenue (North Country Hospital Project) (LOC; TD Bank) 0.28 12/1/10 500,000 i 500,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Northeastern Vermont Regional Hospital Project) (LOC; TD Bank) 0.28 12/1/10 500,000 i 500,000 West Virginia.1% West Virginia Hospital Finance Authority, HR, Refunding (West Virginia United Health System Obligated Group) (LOC; JPMorgan Chase Bank) 0.28 12/1/10 1,400,000 i 1,400,000 Total Short-Term Municipal Investments (cost $44,407,169) Total Investments (cost $1,567,462,408) 101.4% Liabilities, Less Cash and Receivables (1.4%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities had a market value of $6,212,718 or 0.4% of net assets. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Purchased on a delayed delivery basis. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate securityinterest rate subject to periodic change. g Non-income producingsecurity in default. h Subject to interest rate change on November 1, 2011. i Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,567,462,408. Net unrealized appreciation on investments was $53,542,137 of which $65,752,659 related to appreciated investment securities and $12,210,522 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 1,621,004,545 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments92.8% Rate (%) Date Amount ($) Value ($) Alabama.4% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 1,370,000 1,362,479 Jefferson County, Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 2/1/13 3,000,000 2,879,370 Alaska.7% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 2,370,000 2,626,884 Anchorage, Senior Lien Electric Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/11 1,000,000 1,042,190 Fairbanks North Star Borough, GO 5.00 11/1/14 2,210,000 2,538,450 North Slope Borough, GO 5.00 6/30/12 1,000,000 1,066,370 Arizona3.5% Arizona Health Facilities Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 4,000,000 4,172,280 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) 5.50 9/1/13 3,300,000 3,620,331 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/12 1,275,000 1,358,257 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/13 9,950,000 10,782,914 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/14 2,165,000 2,450,867 Chandler Industrial Development Authority, IDR (Intel Corporation Project) 4.38 12/1/10 5,200,000 5,200,520 Scottsdale, GO (Projects of 2000 and 2004) 5.00 7/1/13 3,000,000 3,323,070 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 5,000,000 5,677,350 California6.0% California, Economic Recovery Bonds 5.00 1/1/11 1,775,000 1,781,780 California, Economic Recovery Bonds 2.50 7/1/12 2,000,000 2,051,080 California, GO (Various Purpose) 5.00 9/1/12 3,220,000 3,426,885 California Department of Water Resources, Power Supply Revenue 5.50 5/1/11 2,000,000 2,042,680 California Department of Water Resources, Power Supply Revenue 5.00 5/1/13 5,000,000 5,454,100 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 1,500,000 1,573,980 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 3,000,000 3,147,960 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 3.90 12/1/11 2,000,000 2,066,520 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 2.25 4/2/12 2,500,000 2,548,800 California Statewide Communities Development Authority, MFHR (Clara Park / Cypress Sunrise / Wysong Plaza Apartments) (Collateralized; GNMA) 4.55 1/20/16 1,155,000 1,214,979 California Statewide Communities Development Authority, PCR (Southern California Edison Company) (Insured; XLCA) 4.10 4/1/13 1,000,000 1,059,210 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 5,000,000 5,382,200 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 13,000,000 13,998,270 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 1,005,000 1,013,231 Los Angeles County Capital Asset Leasing Corporation, LR (LAC-CAL Equipment Program) 5.00 6/1/11 4,415,000 4,502,108 Los Angeles County Capital Asset Leasing Corporation, LR (LAC-CAL Equipment Program) 5.00 12/1/11 3,105,000 3,224,822 Mount San Antonio Community College District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 2,000,000 2,119,580 Newport Beach, Revenue (Hoag Memorial Hospital Presbyterian) 4.00 2/8/11 2,500,000 2,516,475 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) (Insured; AMBAC) (Prerefunded) 5.00 12/1/14 1,000,000 a 1,155,840 San Bernardino County Transportation Authority, Sales Tax Revenue Notes 5.00 5/1/12 1,500,000 1,584,105 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 4.00 1/1/13 1,000,000 1,054,000 Colorado1.7% Black Hawk, Device Tax Revenue 5.00 12/1/11 600,000 610,752 Colorado Department of Transportation, Transportation RAN (Insured; National Public Finance Guarantee Corp.) 5.50 6/15/11 6,300,000 6,477,156 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.00 11/12/13 5,000,000 5,493,050 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/15/15 5,000,000 5,184,350 Connecticut2.5% Connecticut, GO (Economic Recovery) 5.00 1/1/13 10,000,000 10,861,700 Connecticut, GO (Economic Recovery) 5.00 1/1/14 10,010,000 11,173,462 Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 11/15/11 2,000,000 2,097,960 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Credit Group) 3.50 2/1/12 1,395,000 1,433,837 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 1,190,000 1,261,210 Delaware.5% Delaware, GO 5.00 10/1/13 3,275,000 3,660,893 University of Delaware, Revenue 2.00 6/1/11 1,675,000 1,683,978 Florida6.0% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/13 10,000,000 10,530,700 Clearwater, Water and Sewer Revenue 5.00 12/1/10 1,000,000 1,000,120 Clearwater, Water and Sewer Revenue 5.00 12/1/11 1,000,000 1,040,880 Escambia County, SWDR (Gulf Power Company Project) 2.00 4/3/12 2,500,000 2,514,175 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 1,100,000 1,166,726 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 6,100,000 6,628,138 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 3,250,000 3,459,527 Florida Department of Management Services, Florida Facilities Pool Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/13 1,825,000 2,002,664 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/13 4,060,000 4,323,616 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 10,904,400 Florida State Board of Education, Lottery Revenue (Insured; AMBAC) 5.25 7/1/14 5,000,000 5,612,300 Florida State Board of Education, Public Education Capital Outlay Bonds (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/13 3,000,000 3,314,220 Miami-Dade County, Double-Barreled Aviation GO 5.00 7/1/14 1,000,000 1,115,650 Miami-Dade County Health Facilities Authority, HR (Miami Children's Hospital Project) (Insured; AMBAC) 5.50 8/15/11 2,450,000 2,540,233 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 5/1/11 1,885,000 a 1,939,967 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 2,000,000 2,116,920 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.25 8/1/11 1,000,000 1,028,090 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.00 8/1/11 2,200,000 2,260,544 Georgia3.9% Atlanta, Airport General Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/1/17 1,000,000 1,013,420 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 6.50 4/1/11 2,000,000 2,036,200 Forsyth County, GO 5.00 3/1/12 2,000,000 2,113,860 Georgia, GO 5.00 5/1/12 1,270,000 1,350,708 Georgia, GO 4.50 12/1/12 3,125,000 3,369,344 Georgia, GO 4.00 7/1/13 5,000,000 5,413,400 Georgia, GO (Prerefunded) 5.00 8/1/12 5,000,000 a 5,369,900 Gwinnett County School District, GO 5.00 2/1/11 1,000,000 1,008,010 Gwinnett County School District, GO 5.00 2/1/13 3,000,000 3,278,460 Henry County, GO 5.00 7/1/11 2,500,000 2,568,825 Main Street Natural Gas, Inc., Gas Project Revenue 5.00 3/15/11 5,000,000 5,048,950 Main Street Natural Gas, Inc., Gas Project Revenue 5.00 3/15/12 5,790,000 6,043,660 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 1/1/13 2,000,000 a 2,178,440 Hawaii1.6% Hawaii, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/1/12 10,850,000 a 11,653,225 Hawaii, GO (Insured; National Public Finance Guarantee Corp.) 5.50 8/1/11 1,000,000 1,034,590 Hawaii, GO (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/12 1,000,000 1,079,450 Honolulu City and County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 3,000,000 3,407,430 Idaho.2% University of Idaho Regents, General Revenue (Insured; Assured Guaranty Municipal Corp.) 4.38 4/1/11 2,500,000 2,528,625 Illinois3.6% Chicago, GO (Project and Refunding Series) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/12 2,035,000 2,140,128 Chicago, Senior Lien Water Revenue (Insured; AMBAC) (Prerefunded) 5.50 11/1/11 1,000,000 a 1,047,370 Chicago, Senior Lien Water Revenue (Insured; AMBAC) (Prerefunded) 5.50 11/1/11 1,750,000 a 1,832,897 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/14 2,000,000 2,226,920 Chicago O'Hare International Airport, Second Lien Passenger Facility Charge Revenue (Insured; AMBAC) 5.50 1/1/14 1,000,000 1,013,320 Chicago Transit Authority, Capital Grant Receipts Revenue (Federal Transit Administration Section 5307 Formula Funds) (Insured; AMBAC) 5.00 6/1/14 3,815,000 4,153,162 Cook County, GO Capital Equipment Bonds 5.00 11/15/12 1,000,000 1,073,250 Illinois, GO 5.00 1/1/12 1,000,000 1,033,590 Illinois, GO 5.00 1/1/14 13,500,000 14,529,510 Illinois, GO (Fund for Infrastructure, Roads, Schools and Transit) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/11 2,000,000 2,064,600 Illinois, Sales Tax Revenue (Fund for Infrastructure, Roads, Schools and Transit) (Prerefunded) 5.50 6/15/11 1,100,000 a 1,131,042 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) 5.00 8/15/11 1,000,000 1,025,660 Illinois Finance Authority, SWDR (Waste Management, Inc. Project) 1.45 10/3/11 1,500,000 1,494,660 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.75 12/15/14 3,360,000 3,389,534 Indiana1.0% Indiana Health and Educational Facility Financing Authority, HR (Clarian Health Obligated Group) 5.00 2/15/11 1,000,000 1,006,590 Indiana Transportation Finance Authority, Highway Revenue (Insured; FGIC) (Prerefunded) 5.25 6/1/14 1,000,000 a 1,140,550 Purdue University Trustees, Purdue University Student Facilities System Revenue 5.25 7/1/12 2,000,000 2,146,740 Whiting, Environmental Facilities Revenue (BP Products North America, Inc.) 2.80 6/2/14 6,000,000 6,048,000 Iowa.5% Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 2.10 12/1/11 2,500,000 2,539,875 Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 4.00 12/1/13 1,000,000 1,091,510 Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 4.00 12/1/14 1,250,000 1,383,850 Kentucky1.3% Kentucky Economic Development Finance Authority, Health System Revenue (Norton Healthcare, Inc.) 6.25 10/1/12 665,000 673,858 Kentucky Property and Buildings Commission, Revenue (Project Number 69) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/14 1,450,000 1,491,963 Kentucky Property and Buildings Commission, Revenue (Project Number 72) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 10/1/11 1,550,000 a 1,615,704 Kentucky Property and Buildings Commission, Revenue (Project Number 82) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/13 8,480,000 9,449,773 Louisiana.2% Louisiana Offshore Terminal Authority, Deepwater Port Revenue (LOOP LLC Project) 1.88 10/1/13 2,000,000 1,996,960 Maryland1.3% Maryland, GO (State and Local Facilities Loan - Capital Improvement Bonds) 5.00 8/1/12 1,195,000 1,283,609 Maryland, GO (State and Local Facilities Loan - Capital Improvement Bonds) 5.00 7/15/13 5,000,000 5,550,050 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 3/1/13 4,950,000 5,420,052 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 11/15/11 1,000,000 1,042,450 Massachusetts3.6% Massachusetts, Consolidated Loan 5.25 8/1/13 1,500,000 1,672,545 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.50 11/1/12 2,000,000 2,183,840 Massachusetts, Consolidated Loan (Insured; FGIC) (Prerefunded) 5.25 11/1/12 2,000,000 a 2,170,700 Massachusetts, Consolidated Loan (Insured; XLCA) (Prerefunded) 5.25 11/1/12 15,000,000 a 16,280,250 Massachusetts, Federal Highway, GAN (Insured; Assured Guaranty Municipal Corp.) 5.75 6/15/12 2,000,000 2,008,520 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 3.00 10/1/12 1,375,000 1,410,049 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 3.00 10/1/13 1,140,000 1,174,132 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 4.00 12/1/11 1,725,000 1,776,888 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 4.13 2/16/12 1,000,000 1,029,440 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 4.10 4/19/12 1,000,000 1,034,780 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/13 1,350,000 1,476,603 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/14 1,600,000 1,789,424 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 6.13 10/1/14 1,000,000 1,136,880 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.00 8/1/12 3,000,000 a 3,213,090 Michigan.4% Michigan, State Trunk Line Fund Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 11/1/11 4,145,000 a 4,336,748 Minnesota3.4% Minnesota, GO (Prerefunded) 5.25 11/1/12 13,175,000 a 14,344,545 Minnesota, GO (State Trunk Highway Bonds) 5.00 8/1/12 1,720,000 1,843,358 Minnesota, GO (State Trunk Highway Bonds) 4.00 8/1/13 1,310,000 1,420,381 Minnesota, GO (Various Purpose) 4.00 8/1/13 11,500,000 12,468,990 Northern Municipal Power Agency, Electric System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/12 2,000,000 2,086,400 Osseo Independent School District Number 279, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 3.00 2/1/12 3,325,000 3,420,926 Mississippi.3% Mississippi, GO 4.00 11/1/11 1,000,000 1,032,980 Mississippi Business Finance Corporation, SWDR (Waste Management, Inc. Project) 4.40 3/1/11 2,000,000 2,009,040 Missouri.3% Rockwood R-6 School District, GO 5.00 2/1/12 1,035,000 1,089,959 Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/13 1,800,000 1,932,336 Montana.3% Montana Board of Regents of Higher Education, University of Montana Facilities Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 5/15/24 3,000,000 3,069,360 Nebraska.7% Nebraska Public Power District, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/13 1,300,000 1,407,224 University of Nebraska Facilities Corporation, Deferred Maintenance Bonds (Insured; AMBAC) 5.00 7/15/13 5,125,000 5,670,249 Nevada2.3% Clark County, Airport System Junior Subordinate Lien Revenue 5.00 7/1/12 10,000,000 10,532,700 Clark County, Limited Tax GO Public Safety Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 1,000,000 1,102,290 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/14 2,500,000 2,755,150 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/11 1,525,000 1,562,271 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/13 5,625,000 6,202,744 Las Vegas Valley Water District, GO (Additionally Secured by Pledged Revenues) 5.00 2/1/13 1,000,000 1,078,880 Las Vegas Valley Water District, GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/14 450,000 500,305 Truckee Meadows Water Authority, Water Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 7/1/11 1,000,000 a 1,030,520 New Hampshire1.0% Manchester, School Facilities Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 6/1/13 4,465,000 a 4,948,917 New Hampshire Health and Education Facilities Authority, Revenue (Center for Life Management Issue) (LOC; Ocean National Bank) 4.05 7/1/11 2,425,000 2,450,729 New Hampshire Health and Education Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) 3.50 8/1/12 2,535,000 2,613,357 Portsmouth, GO 5.00 9/15/13 1,000,000 1,084,340 New Jersey2.8% New Jersey, COP (Equipment Lease Purchase Agreement) 5.00 6/15/12 2,000,000 2,111,680 New Jersey, GO 5.25 7/1/12 2,000,000 2,137,020 New Jersey, GO 5.00 8/1/13 7,880,000 8,681,790 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/14 2,935,000 3,075,880 New Jersey Economic Development Authority, Cigarette Tax Revenue (Insured; FGIC) 5.00 6/15/13 5,000,000 5,155,000 New Jersey Economic Development Authority, Exempt Facilities Revenue (Waste Management of New Jersey, Inc. Project) 2.20 11/1/13 2,000,000 1,975,960 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/12 2,000,000 2,112,700 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/12 2,750,000 2,962,685 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.50 6/1/11 1,000,000 1,025,890 New Mexico1.3% Albuquerque Bernalillo County Water Utility Authority, Joint Water and Sewer System Revenue 5.00 7/1/12 3,700,000 3,956,299 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/13 4,940,000 5,458,601 New Mexico Finance Authority, State Transportation Subordinate Lien Revenue (Insured; AMBAC) 5.00 6/15/11 2,750,000 2,819,107 New Mexico Finance Authority, State Transportation Subordinate Lien Revenue (Insured; AMBAC) 5.00 6/15/13 1,000,000 1,103,910 New York11.9% Buffalo Fiscal Stability Authority, Sales Tax and State Aid Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/11 3,090,000 3,196,018 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 11,125,000 12,163,852 New York City, GO 5.00 10/1/11 4,250,000 4,411,543 New York City, GO 5.00 8/15/13 5,000,000 5,519,250 New York City, GO 5.00 8/1/14 4,000,000 4,509,400 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50/14.00 11/1/26 3,345,000 b 3,481,811 New York City Transitional Finance Authority, Future Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/14 3,910,000 4,246,612 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 4.00 11/1/11 5,000,000 5,164,450 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 2.75 7/1/12 3,500,000 3,589,705 New York State, GO 3.00 2/1/14 10,000,000 10,612,700 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Albany Medical Center Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/11 1,075,000 1,085,180 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) (Insured; XLCA) 5.25 7/1/13 1,000,000 1,095,960 New York State Dormitory Authority, Revenue (New York State Association for Retarded Children, Inc.) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 1,100,000 1,149,214 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/17 2,500,000 2,666,325 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Project) 5.38 6/15/16 5,000,000 5,331,400 New York State Municipal Bond Bank Agency, Special School Purpose Revenue (Prior Year Claims) 5.50 6/1/13 5,000,000 5,507,650 New York State Thruway Authority, General Revenue, BAN 4.00 7/15/11 4,000,000 4,090,240 New York State Thruway Authority, Local Highway and Bridge Service Contract Bonds 5.50 4/1/15 2,675,000 2,829,267 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) (Prerefunded) 5.00 4/1/14 1,475,000 a 1,660,570 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/11 1,000,000 1,003,690 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/12 10,000,000 10,433,200 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/14 5,000,000 5,505,050 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/12 1,055,000 1,117,066 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/16 5,000,000 5,098,050 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 1/1/12 1,000,000 a 1,049,180 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.13 1/1/12 2,055,000 a 2,159,538 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/12 12,325,000 13,094,327 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 4.05 9/1/11 3,500,000 3,569,195 Westchester County GO 3.00 6/1/13 1,350,000 1,426,964 North Carolina2.6% Brunswick County, GO 5.00 5/1/13 2,445,000 2,692,556 Forsyth County, GO 3.00 7/1/13 1,495,000 1,580,394 Mecklenburg County, Public Improvement GO 5.00 3/1/12 5,000,000 5,282,700 North Carolina, GO 5.00 6/1/13 10,000,000 11,052,300 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.38 1/1/11 1,000,000 1,003,950 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.50 1/1/12 3,900,000 4,081,233 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/13 2,000,000 2,149,640 Ohio1.3% American Municipal Power - Ohio, Inc., Electricity Purpose Revenue (Prepayment Issue) 5.00 2/1/11 3,000,000 3,022,170 Cincinnati, Water System Revenue (Prerefunded) 5.00 6/1/11 1,010,000 a 1,034,078 Lorain County, Hospital Facilities Improvement Revenue (Catholic Healthcare Partners) 5.63 10/1/12 2,500,000 2,618,525 Ohio, GO Highway Captial Improvements Bonds (Full Faith and Credit/Highway User Receipts) 5.25 5/1/12 525,000 559,986 Ohio, Mental Health Capital Facilities Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/13 2,230,000 2,439,642 Ohio Water Development Authority, Fresh Water Revenue 5.00 12/1/12 1,905,000 2,069,059 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) 5.00 6/1/13 2,060,000 2,272,221 Oklahoma.6% Oklahoma Building Bonds Commission, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/15/13 5,460,000 a 6,123,008 Oregon.1% Oregon Department of Administrative Services, Oregon Appropriation Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/11 1,140,000 1,179,911 Pennsylvania6.2% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) 5.00 1/1/13 1,400,000 1,461,516 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/13 1,000,000 1,088,530 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 5/15/14 2,875,000 3,190,157 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/13 3,035,000 3,331,155 Delaware County Industrial Development Authority, PCR (PECO Energy Company Project) 4.00 12/1/12 8,490,000 8,862,626 Delaware Valley Regional Finance Authority, Local Government Revenue 5.50 7/1/12 1,500,000 1,581,285 Montgomery County, GO 5.00 9/15/11 2,155,000 2,234,843 Pennsylvania, GO 5.00 7/15/11 5,000,000 5,146,500 Pennsylvania, GO 5.50 2/1/13 1,100,000 1,212,244 Pennsylvania, GO 5.00 2/15/13 10,750,000 11,747,385 Pennsylvania, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/13 1,950,000 2,121,854 Pennsylvania, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 4.00 2/1/14 5,000,000 a 5,469,200 Pennsylvania Higher Educational Facilities Authority, Revenue (The University of Pennsylvania Health System) (Insured; AMBAC) 5.00 8/15/12 6,325,000 6,734,417 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/12 1,500,000 1,598,145 Philadelphia School District, GO 5.00 9/1/11 2,250,000 2,314,058 Philadelphia School District, GO 5.00 9/1/12 5,000,000 5,300,600 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/13 1,500,000 1,672,860 South Carolina.8% Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.00 12/1/10 6,000,000 6,000,780 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/15 2,000,000 2,214,360 Tennessee.4% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 4,000,000 4,572,240 Texas7.0% Austin, Water and Wastewater System Revenue 4.00 11/15/13 1,500,000 1,625,490 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue 4.00 11/1/11 1,775,000 1,828,001 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue 4.00 11/1/12 2,220,000 2,338,504 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,550,000 1,691,298 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue (Insured; AMBAC) (Prerefunded) 5.38 12/1/11 2,135,000 a 2,239,658 Frisco Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 6.25 8/1/12 1,905,000 a 2,088,661 Gulf Coast Waste Disposal Authority, Environmental Facilities Revenue (BP Products North America, Inc. Project) 2.30 9/3/13 4,000,000 4,004,280 Harris County, GO and Revenue (Prerefunded) 5.00 8/15/12 15,000,000 a 16,135,950 Harris County, Unlimited Tax Road Bonds 5.00 10/1/12 1,000,000 1,079,070 Harris County, Unlimited Tax Toll Road and Subordinate Lien Revenue 5.00 8/15/12 2,100,000 2,255,967 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 5.25 12/1/12 1,800,000 1,936,206 Lower Colorado River Authority, Revenue 5.00 5/15/16 5,000,000 5,694,500 Lower Colorado River Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 5/15/15 1,075,000 1,079,289 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/13 2,050,000 2,191,758 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.50 8/1/12 10,000,000 10,093,700 Pflugerville Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.00 8/15/12 1,940,000 2,052,753 Plano, GO 5.25 9/1/14 1,225,000 1,411,911 Texas, Water Financial Assistance GO Bonds (Water Infrastructure Fund) 4.00 8/1/11 500,000 512,335 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/13 1,375,000 1,514,453 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue 5.00 12/15/13 720,000 764,417 University of Texas System Board of Regents, Financing System Revenue 5.25 8/15/12 4,485,000 4,839,270 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/13 6,485,000 7,202,695 Utah1.1% Salt Lake County, Sales Tax Revenue 5.00 8/1/12 1,000,000 1,073,720 Timpanogos Special Service District, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/14 1,775,000 1,987,326 Utah, GO 4.00 7/1/13 8,000,000 8,659,280 Virginia2.8% Hampton, Public Improvement GO 4.25 1/15/13 4,015,000 4,313,234 Louisa Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 12/1/11 1,500,000 1,553,370 Newport News, GO General Improvement Bonds and GO Water Bonds 5.00 1/15/13 1,000,000 1,090,070 Richmond, GO Public Improvement (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/16 6,040,000 6,663,751 Virginia Beach, GO Public Improvement 5.00 7/15/11 1,000,000 1,029,320 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/13 2,000,000 2,183,500 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/14 2,610,000 2,931,369 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/12 1,200,000 a 1,261,452 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/12 1,555,000 1,674,424 Virginia Commonwealth Transportation Board, Transportation Revenue (U.S. Route 58 Corridor Development Program) 5.25 5/15/12 5,000,000 5,342,450 Virginia Resources Authority, Infrastructure Revenue (Virginia Pooled Financing Program) 5.00 5/1/12 1,430,000 1,520,305 Washington2.9% Chelan County Public Utility District Number 1, Chelan Hydro Consolidated System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 4,000,000 4,220,840 Energy Northwest, Electric Revenue (Columbia Generating Station) (Insured; Assured Guaranty Municipal Corp.) 5.38 7/1/15 1,530,000 1,585,600 Energy Northwest, Electric Revenue (Project Number 3) (Insured; AMBAC) 6.00 7/1/16 5,000,000 5,404,350 King County, Limited Tax GO (Baseball Stadium) 5.50 12/1/12 310,000 339,940 King County, Limited Tax GO (Baseball Stadium) 5.50 12/1/12 4,795,000 5,259,635 King County, Limited Tax GO (Payable From Sewer Revenues) 5.00 1/1/14 1,000,000 1,120,120 Seattle, Municipal Light and Power Improvement Revenue 5.00 4/1/12 1,145,000 1,212,486 Skagit County Burlington-Edison School District Number 100, Unlimited Tax GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.63 6/1/11 2,380,000 a 2,444,212 Snohomish County, Unlimited Tax GO (Edmonds School District Number 15) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/12 1,500,000 1,626,735 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 7/1/12 3,000,000 3,207,810 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 1/1/14 3,810,000 4,261,485 Wisconsin1.1% Wisconsin, GO 5.00 5/1/13 6,130,000 6,742,877 Wisconsin, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/12 1,000,000 1,062,080 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/13 3,500,000 3,846,570 U.S. Related2.7% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/13 2,140,000 2,275,890 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 1,335,000 1,436,407 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 5,000,000 5,379,800 Puerto Rico Electric Power Authority, Power Revenue 2.00 7/1/11 700,000 703,983 Puerto Rico Government Development Bank, GO (Insured; National Public Finance Guarantee Corp.) 4.75 12/1/15 5,000,000 5,168,000 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 1,800,000 1,928,970 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/11 1,030,000 1,044,090 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/14 2,250,000 2,379,375 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 5.25 7/1/12 1,000,000 a 1,070,900 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/11 2,000,000 2,047,920 University of Puerto Rico, University System Revenue 5.00 6/1/13 2,315,000 2,444,918 University of Puerto Rico, University System Revenue 5.00 6/1/14 2,930,000 3,132,024 Total Long-Term Municipal Investments (cost $970,148,366) Short-Term Municipal Coupon Maturity Principal Investments5.7% Rate (%) Date Amount ($) Value ($) California1.0% California, RAN 3.00 5/25/11 10,000,000 10,087,300 Colorado.5% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.32 12/1/10 1,000,000 c 1,000,000 Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (YMCA of the Rockies Project) (LOC; Bank of America) 0.32 12/1/10 2,900,000 c 2,900,000 Colorado Health Facilities Authority, Revenue (The Visiting Nurse Corporation of Colorado, Inc.) (LOC; Wells Fargo Bank) 0.36 12/1/10 570,000 c 570,000 Denver City and County, MFHR (Ogden Residences Project) (LOC; Credit Lyonnais) 0.35 12/1/10 935,000 c 935,000 Florida.8% Lakeland, Energy System Revenue, Refunding 1.05 12/7/10 8,500,000 c 8,515,895 Kentucky.0% Christian County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank) 0.27 12/1/10 300,000 c 300,000 Massachusetts.4% Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.35 12/1/10 500,000 c 500,000 Massachusetts, GO Notes, Refunding 0.83 12/7/10 3,700,000 c 3,704,107 North Carolina.5% North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System) 0.60 12/1/11 5,000,000 5,000,000 Ohio.0% Warren, GO Notes (Insured; AMBAC) 4.00 12/1/10 500,000 500,045 Pennsylvania1.0% Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.34 12/1/10 840,000 c 840,000 Pennsylvania Turnpike Commission, Turnpike Revenue 0.92 12/7/10 10,000,000 c 10,005,000 Tennessee.4% Metropolitan Nashville Airport Authority, Airport Improvement Revenue, Refunding 3.00 7/1/11 4,000,000 4,052,400 Texas.9% Texas, TRAN 2.00 8/31/11 10,000,000 10,125,300 Vermont.2% Vermont Educational and Health Buildings Financing Agency, Revenue (North Country Hospital Project) (LOC; TD Bank) 0.28 12/1/10 1,600,000 c 1,600,000 Total Short-Term Municipal Investments (cost $60,595,162) Total Investments (cost $1,030,743,528) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Subject to interest rate change on November 1, 2011. c Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,030,743,528. Net unrealized appreciation on investments was $10,804,999 of which $12,112,881 related to appreciated investment securities and $1,307,882 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment on Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 1,041,548,527 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.8% Rate (%) Date Amount ($) Value ($) Alabama1.2% Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 2,500,000 2,418,775 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 3,483,760 Arizona.3% University Medical Center Corporation, HR 5.25 7/1/15 1,160,000 1,242,372 California7.8% Agua Caliente Band, Cahuilla Indians Revenue 6.00 7/1/18 1,500,000 a 1,456,500 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 2,000,000 b 1,697,280 California, GO 5.50 6/1/20 110,000 110,329 California, GO 5.50 11/1/33 6,300,000 6,339,312 California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,105,100 California, GO (Various Purpose) 6.00 4/1/38 5,000,000 5,238,100 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 0/5.25 6/1/21 1,250,000 b 1,138,512 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 5,000,000 5,573,900 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 2,000,000 1,838,980 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/15/27 6,000,000 5,886,300 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/15/29 2,000,000 1,953,460 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/21 2,000,000 2,001,900 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 3,865,000 3,259,393 Colorado1.2% Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0/5.70 6/15/16 5,000,000 b,c 5,748,400 Florida1.6% Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/39 5,000,000 5,038,300 Seminole Tribe, Special Obligation Revenue 5.50 10/1/24 3,000,000 a 2,915,190 Georgia.5% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) (Insured; National Public Finance Guarantee Corp.) 4.75 4/1/11 2,500,000 2,531,425 Massachusetts.1% Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 334,869 Michigan1.4% Detroit City School District, School Buildings and Site Improvement Bonds (Insured; FGIC) 5.25 5/1/17 2,000,000 2,253,340 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/22 5,170,000 4,596,492 New Jersey1.6% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/21 2,000,000 2,349,320 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/23 2,000,000 2,319,760 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 3,425,000 3,072,396 North Carolina.6% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.30 1/1/15 1,500,000 1,602,465 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/23 1,500,000 1,530,390 Ohio1.1% Cuyahoga County, Revenue (Cleveland Clinic Health System) 6.00 1/1/16 5,000,000 5,496,850 Pennsylvania67.4% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,061,560 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/14 5,000,000 5,557,450 Allegheny County Port Authority, Special Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 3/1/11 2,500,000 2,530,225 Allegheny County Port Authority, Special Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 3/1/14 2,500,000 2,548,375 Allegheny County Port Authority, Special Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 3/1/16 1,360,000 1,386,030 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,560,000 2,713,958 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 6,860,000 7,045,494 Allentown School District, GO 5.00 2/15/22 5,875,000 6,290,715 Beaver County Industrial Development Authority, PCR (Duquesne Light Company Project) (Insured; AMBAC) 4.50 11/1/29 6,500,000 5,843,760 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,187,980 Central Bucks School District, GO 5.00 5/15/23 5,000,000 5,471,350 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.75 2/1/16 5,000,000 c 6,293,800 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.00 2/1/16 1,630,000 c 2,080,353 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.50 2/1/16 3,100,000 c 4,011,927 Central York School District, GO (Insured; FGIC) (Prerefunded) 5.50 6/1/12 80,000 c 85,966 Chester County, GO 5.00 8/15/18 4,545,000 5,090,127 Chester County, GO 5.00 7/15/25 3,060,000 3,381,055 Chester County, GO (Prerefunded) 5.00 7/15/19 1,940,000 c 2,272,264 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/21 5,000,000 5,482,950 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/15/14 1,485,000 c 1,710,527 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/15/14 6,515,000 c 7,504,433 Commonwealth Financing Authority of Pennsylvania, Revenue 5.00 6/1/24 5,000,000 5,347,150 Delaware County Authority, University Revenue (Villanova University) (Insured; AMBAC) 5.00 8/1/20 2,095,000 2,255,226 Delaware River Joint Toll Bridge Commission, Bridge Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/17 1,485,000 1,691,608 Downingtown Area School District, GO 5.00 11/1/18 2,010,000 2,377,689 East Stroudsburg Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 7.50 9/1/16 2,500,000 c 3,300,700 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/18 1,000,000 1,238,570 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/21 3,000,000 3,604,350 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/22 3,000,000 3,582,990 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,524,533 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 1,921,244 Kennett Consolidated School District, GO (Insured; FGIC) (Prerefunded) 5.50 2/15/12 1,310,000 c 1,387,159 Lancaster County Solid Waste Management Authority, Resource Recovery System Revenue (Insured; AMBAC) 5.25 12/15/10 2,000,000 2,003,600 Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 5.25 4/15/16 1,815,000 1,954,138 Lehigh County General Purpose Authority, Revenue (Good Shepherd Group) 5.25 11/1/14 2,670,000 2,838,157 Lehigh County Industrial Development Authority, PCR (People Electric Utilities Corporation Project) (Insured; National Public Finance Guarantee Corp.) 4.75 2/15/27 2,000,000 1,950,200 Lower Merion School District, GO 5.00 9/1/22 2,980,000 3,305,595 Lower Merion School District, GO 5.00 5/15/29 5,000,000 5,134,150 Montgomery County, GO 5.00 12/15/17 2,025,000 2,428,623 Montgomery County Industrial Development Authority, FHA Insured Mortgage Revenue (New Regional Medical Center Project) 5.50 8/1/25 1,000,000 1,061,520 Muhlenberg School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 4/1/15 1,000,000 1,053,410 Owen J. Roberts School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 8/15/12 1,440,000 c 1,559,246 Parkland School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/14 3,110,000 3,569,067 Parkland School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/16 1,490,000 1,767,736 Pennsylvania, GO 5.00 7/1/20 10,000,000 11,769,200 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 5,000,000 5,187,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Bryn Mawr College) (Insured; AMBAC) 5.25 12/1/12 3,000,000 3,247,260 Pennsylvania Higher Educational Facilities Authority, Revenue (La Salle University) 5.50 5/1/34 2,250,000 2,206,350 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) 5.00 11/1/25 2,010,000 2,120,912 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/19 5,090,000 5,990,472 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/17 1,700,000 1,926,168 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,674,011 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Scranton) (Insured; AMBAC) (Prerefunded) 5.75 5/1/11 1,690,000 c 1,728,954 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 5.13 1/15/11 1,550,000 1,558,230 Pennsylvania Industrial Development Authority, EDR (Insured; AMBAC) 5.50 7/1/12 5,335,000 5,700,821 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/19 2,000,000 2,307,380 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/20 3,000,000 3,436,710 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/22 3,395,000 3,779,382 Pennsylvania Turnpike Commission, Oil Franchise Tax Subordinated Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 12/1/13 2,500,000 c 2,830,875 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/24 5,000,000 5,512,900 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 5,000,000 5,497,150 Pennsylvania Turnpike Commission, Turnpike Revenue 5.50 6/1/15 1,500,000 1,547,940 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/29 5,000,000 5,079,650 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/11 2,510,000 2,626,866 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/12 2,000,000 2,177,600 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/26 5,000,000 5,144,850 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/28 1,500,000 1,633,965 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/17 12,500,000 14,380,375 Philadelphia, Water and Wastewater Revenue (Insured; AMBAC) 5.25 12/15/12 10,000,000 10,761,000 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/18 5,000,000 5,512,350 Philadelphia Authority for Industrial Development, Revenue (Cultural and Commercial Corridors Program) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/20 3,380,000 3,449,324 Philadelphia Authority for Industrial Development, Revenue (Cultural and Commercial Corridors Program) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 3,150,000 3,151,292 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 5,000,000 5,425,400 Philadelphia School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 2/1/12 1,770,000 c 1,869,881 Philadelphia School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 2/1/12 1,310,000 c 1,383,923 Pittsburgh School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/16 4,000,000 4,656,120 Pittsburgh School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,000,000 1,170,980 Pocono Mountain School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/22 5,270,000 5,652,655 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/21 1,000,000 1,023,750 Scranton-Lackawanna Health and Welfare Authority, Revenue (Community Medical Center Project) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/11 3,195,000 3,203,850 Southeastern Pennsylvania Transportation Authority, Revenue 5.00 3/1/26 3,000,000 3,163,410 State Public School Building Authority, School LR (Richland School District Project) (Insured; FGIC) (Prerefunded) 5.00 11/15/14 1,265,000 c 1,454,674 State Public School Building Authority, School LR (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 5,000,000 c 5,526,050 State Public School Building Authority, School Revenue (Tuscarora School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 4/1/17 840,000 911,022 State Public School Building Authority, School Revenue (Tuscarora School District Project) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 4/1/13 195,000 c 214,588 Susquehanna Area Regional Airport Authority, Airport System Revenue 5.38 1/1/18 6,000,000 5,531,760 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.50 1/1/20 4,370,000 4,422,484 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.00 1/1/33 2,290,000 1,914,715 Swarthmore Borough Authority, College Revenue 5.25 9/15/17 1,000,000 1,073,630 Twin Valley School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 10/1/15 1,000,000 c 1,181,460 University of Pittsburgh of the Commonwealth System of Higher Education, University Capital Project Bonds 5.50 9/15/21 2,500,000 2,930,225 Upper Darby School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/18 2,870,000 3,176,889 Upper Merion Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 2/15/19 1,165,000 1,277,807 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/24 1,060,000 1,174,109 Westmoreland County, GO (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/15 1,500,000 d 1,293,990 Wilson School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.38 5/15/12 1,785,000 c 1,911,164 Wilson School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.38 5/15/12 1,500,000 c 1,606,020 York County, GO (Insured; AMBAC) 5.00 6/1/17 1,100,000 1,195,469 York County Solid Waste and Refuse Authority, Solid Waste System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/14 1,000,000 1,142,530 South Carolina.5% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 2,000,000 2,344,840 Texas.4% Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/31 2,000,000 2,004,780 U.S. Related12.1% Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,014,450 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 4,090,000 4,157,035 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/18 5,000,000 5,371,300 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 7,500,000 8,163,675 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 7,875,000 8,697,308 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/17 6,000,000 6,875,220 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,290,000 2,619,027 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 3,000,000 3,161,940 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,000,000 3,214,950 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/13 1,500,000 1,593,480 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,000,000 4,202,400 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 5,000,000 5,050,700 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 b 813,470 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 b 318,100 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 3,750,000 d 733,238 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,004,590 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,584,915 Total Long-Term Municipal Investments (cost $456,408,313) Short-Term Municipal Coupon Maturity Principal Investments1.3% Rate (%) Date Amount ($) Value ($) Idaho.1% Power County, PCR (FMC Corporation Project) (LOC; Wells Fargo Bank) 0.29 12/1/10 700,000 e 700,000 Illinois.5% Quincy, Revenue, Refunding (Blessing Hospital) (LOC; JPMorgan Chase Bank) 0.29 12/1/10 2,000,000 e 2,000,000 New Hampshire.1% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.29 12/1/10 400,000 e 400,000 Pennsylvania.4% Beaver County Industrial Development Authority, PCR (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 0.31 12/1/10 100,000 e 100,000 Lancaster County Hospital Authority, Health Center Revenue (Masonic Homes Project) (LOC; JPMorgan Chase Bank) 0.29 12/1/10 1,600,000 e 1,600,000 Lehigh County General Purpose Authority, HR (Lehigh Valley Health Network) (LOC; Bank of America) 0.31 12/1/10 400,000 e 400,000 Tennessee.2% Clarksville Public Building Authority, Financing Revenue (Metropolitan Government of Nashville and Davidson County Loan) (LOC; Bank of America) 0.31 12/1/10 900,000 e 900,000 Total Short-Term Municipal Investments (cost $6,100,000) Total Investments (cost $462,508,313) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities had a market value of $4,371,690 or 0.9% of net assets. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $462,508,313. Net unrealized appreciation on investments was $16,884,777 of which $20,802,783 related to appreciated investment securities and $3,918,006 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 479,393,090 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.5% Rate (%) Date Amount ($) Value ($) Massachusetts88.3% Ashland, GO (Insured; AMBAC) 5.25 5/15/21 1,305,000 1,429,915 Auburn, GO (Insured; AMBAC) 5.13 6/1/20 1,225,000 1,347,769 Boston, GO 5.00 3/1/20 1,700,000 1,923,397 Boston, GO 5.00 3/1/21 2,000,000 2,235,120 Boston Water and Sewer Commission, General Revenue 5.00 11/1/17 2,000,000 2,387,320 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,500,000 1,791,075 Boston Water and Sewer Commission, General Revenue 5.00 11/1/19 2,170,000 2,395,550 Boston Water and Sewer Commission, General Revenue 5.00 11/1/23 3,920,000 4,158,885 Boston Water and Sewer Commission, General Revenue 5.00 11/1/25 5,000,000 5,556,050 Boston Water and Sewer Commission, System Revenue 9.25 1/1/11 55,000 55,397 Brockton, GO (Municipal Purpose Loan) (Insured; AMBAC) 5.00 6/1/19 1,430,000 1,569,782 Burlington, GO 5.25 2/1/12 200,000 211,106 Burlington, GO 5.25 2/1/13 250,000 274,377 Cambridge, GO (Municipal Purpose Loan) 5.00 12/15/11 510,000 534,796 Cohasset, GO 5.00 6/15/22 895,000 968,542 Cohasset, GO 5.00 6/15/23 895,000 943,831 Everett, GO (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/17 1,250,000 1,422,650 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/16 1,580,000 1,862,172 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/18 505,000 577,063 Hingham, GO (Municipal Purpose Loan) (Prerefunded) 5.38 4/1/12 1,645,000 a 1,752,221 Hopedale, GO (Insured; AMBAC) 5.00 11/15/19 650,000 692,224 Ipswich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 500,000 573,235 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/20 505,000 553,839 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/21 525,000 570,491 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/22 585,000 633,222 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/23 585,000 618,053 Mansfield, GO (Insured; AMBAC) 5.00 8/15/17 1,395,000 1,577,354 Marblehead, GO 5.00 8/15/18 1,340,000 1,478,904 Marblehead, GO 5.00 8/15/22 1,750,000 1,895,425 Massachusetts, Consolidated Loan 5.50 11/1/16 1,000,000 1,203,000 Massachusetts, Consolidated Loan 5.00 8/1/20 4,000,000 4,552,240 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 5,825,000 6,461,498 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 1/1/13 5,000,000 a 5,452,250 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 12/1/14 5,000,000 a 5,724,150 Massachusetts, Consolidated Loan (Insured; FGIC) 5.50 8/1/18 1,035,000 1,252,847 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/12 1,300,000 1,369,940 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/1/12 420,000 a 449,833 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/1/12 1,580,000 a 1,692,227 Massachusetts, Consolidated Loan (Prerefunded) 5.25 11/1/12 2,000,000 a 2,170,700 Massachusetts, Consolidated Loan (Prerefunded) 5.25 10/1/13 10,000,000 a 11,207,800 Massachusetts, Consolidated Loan (Prerefunded) 5.00 3/1/15 1,500,000 a 1,735,065 Massachusetts, Consolidated Loan (Prerefunded) 5.00 3/1/15 1,800,000 a 2,084,508 Massachusetts, Consolidated Loan (Prerefunded) 5.00 8/1/16 1,000,000 a 1,187,910 Massachusetts, Federal Highway, GAN (Insured; Assured Guaranty Municipal Corp.) 5.13 12/15/12 1,500,000 1,505,610 Massachusetts, GO (Insured; AMBAC) 5.50 10/1/18 225,000 272,756 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 5,000,000 5,845,850 Massachusetts, GO (Insured; XLCA) 2.66 12/1/12 2,470,000 b 2,456,119 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; FGIC) (Prerefunded) 5.25 1/1/14 2,500,000 a 2,808,650 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 2.39 1/1/16 3,540,000 b 3,510,653 Massachusetts, Special Obligation Revenue 5.50 6/1/13 1,000,000 1,114,860 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/18 4,000,000 4,737,080 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.25 7/1/14 1,045,000 a 1,201,656 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.25 7/1/14 1,000,000 a 1,149,910 Massachusetts Bay Transportation Authority, GO (General Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 3/1/15 1,000,000 1,153,290 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/15 3,500,000 4,046,805 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/16 2,500,000 3,001,975 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,372,560 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 2,812,020 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 3,415,000 3,951,872 Massachusetts College Building Authority, Project Revenue 5.00 5/1/23 1,000,000 1,091,920 Massachusetts Development Finance Agency, Education Revenue (Belmont Hill School Issue) (Prerefunded) 5.00 9/1/11 500,000 a 520,105 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/23 1,400,000 1,480,318 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/24 1,465,000 1,536,858 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/16 1,000,000 1,106,590 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 2,000,000 2,075,280 Massachusetts Development Finance Agency, Revenue (Belmont Hill School Issue) 4.50 9/1/36 1,130,000 1,047,363 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/25 2,770,000 2,859,333 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/20 1,000,000 1,108,610 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/27 1,000,000 1,060,530 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/21 1,800,000 1,996,290 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 5.25 2/1/22 980,000 1,029,931 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 4.75 3/1/20 530,000 517,943 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.25 3/1/26 1,000,000 972,310 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.00 3/1/36 1,000,000 892,110 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,750,000 2,873,475 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/27 1,000,000 1,030,710 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Prerefunded) 6.38 7/1/13 1,000,000 a 1,154,860 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) (Prerefunded) 5.00 9/1/13 1,000,000 a 1,112,610 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 5,000,000 5,027,350 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.13 7/1/40 2,000,000 1,844,420 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 4.50 9/1/31 1,000,000 956,480 Massachusetts Development Finance Agency, Revenue (Worcester Polytechnic Institute Issue) 5.00 9/1/40 2,500,000 2,465,500 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) 3.40 12/1/12 1,250,000 1,263,075 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.75 5/1/19 2,000,000 2,175,700 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.45 6/1/14 1,000,000 1,056,160 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 2,000,000 2,022,940 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 3,250,000 3,255,363 Massachusetts Health and Educational Facilities Authority, Revenue (Boston College Issue) 5.13 6/1/37 2,000,000 2,058,800 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 11/15/35 1,000,000 993,010 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 1,000,000 1,041,190 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/23 1,000,000 1,016,520 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 2,975,610 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,118,480 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/37 2,500,000 2,507,350 Massachusetts Health and Educational Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/22 2,000,000 2,034,260 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/25 2,500,000 2,797,725 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/27 3,230,000 3,561,883 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 7/15/36 1,000,000 1,032,030 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/26 2,525,000 2,623,349 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/27 1,000,000 1,032,560 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/14 500,000 533,920 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/15 500,000 536,105 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 1,550,000 1,513,761 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,500,000 1,848,135 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 3,899,982 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/38 2,000,000 2,091,740 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/11 500,000 505,540 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/22 500,000 476,600 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 4.13 2/16/12 1,500,000 1,544,160 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/12 975,000 1,040,598 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,495,000 2,650,214 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 3,194,100 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,053,490 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/35 2,500,000 2,511,400 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/14 1,460,000 1,511,596 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/16 1,045,000 1,109,466 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/18 1,500,000 1,676,145 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/21 1,235,000 1,324,315 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/21 2,325,000 2,398,633 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 250,000 265,680 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 2,350,000 2,357,426 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 1,000,000 1,202,770 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 1,800,000 2,052,450 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 1,688,985 Massachusetts Health and Educational Facilities Authority, Revenue (Southcoast Health System Obligated Group Issue) 5.00 7/1/29 1,400,000 1,386,574 Massachusetts Health and Educational Facilities Authority, Revenue (Southcoast Health System Obligated Group Issue) 5.00 7/1/39 1,500,000 1,442,595 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/14 1,000,000 1,153,120 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.25 8/15/23 1,000,000 1,118,720 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 2/15/36 1,000,000 1,001,530 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 2,000,000 2,118,800 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 2,000,000 2,020,180 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,000,000 936,960 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 5.00 7/1/24 1,000,000 1,066,900 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 3,500,000 3,594,010 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 200,000 191,354 Massachusetts Industrial Finance Agency, Education Revenue (Saint John's High School of Worcester County, Inc. Issue) 5.70 6/1/18 1,435,000 1,436,765 Massachusetts Industrial Finance Agency, Revenue (Concord Academy Issue) 5.45 9/1/17 445,000 445,663 Massachusetts Industrial Finance Agency, Revenue (Concord Academy Issue) 5.50 9/1/27 1,250,000 1,250,538 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,000,000 2,095,460 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 5,000,000 5,202,150 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 5 Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/11 120,000 122,554 Massachusetts Port Authority, Revenue 5.75 7/1/11 3,500,000 3,610,250 Massachusetts Port Authority, Revenue 5.00 7/1/28 2,500,000 2,641,225 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/16 2,720,000 3,169,235 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 4,000,000 4,480,880 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/15 1,900,000 2,187,907 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/18 5,000,000 5,653,600 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/21 2,000,000 2,175,440 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/24 1,750,000 1,868,738 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 5,000,000 5,866,000 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.63 8/1/13 25,000 25,355 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 2/1/14 1,105,000 1,139,708 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.50 8/1/14 30,000 30,121 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/17 170,000 192,739 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/18 75,000 79,755 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/21 2,625,000 2,923,646 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/32 2,000,000 2,028,480 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.25 8/1/11 335,000 a 346,109 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.00 8/1/12 3,910,000 a 4,187,727 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.25 8/1/14 1,330,000 a 1,531,894 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 155,516 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (New Bedford Loan Program) 5.25 2/1/12 500,000 527,765 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (South Essex Sewer District Loan Program) 6.38 2/1/15 195,000 195,922 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/19 2,475,000 2,912,308 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 7,500,000 8,149,425 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/39 1,000,000 1,030,070 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/11 100,000 103,469 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/18 500,000 598,490 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 8/1/14 1,000,000 1,167,780 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/19 1,500,000 1,731,975 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,000,000 1,122,840 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,500,000 2,738,950 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/16 1,000,000 1,162,930 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/18 1,275,000 1,432,769 Milton, GO School Bonds 5.00 3/1/23 500,000 535,125 Milton, GO School Bonds 5.00 3/1/24 500,000 532,525 Milton, GO School Bonds 5.00 3/1/25 500,000 528,275 Northampton, GO (Insured; National Public Finance Guarantee Corp.) 5.13 10/15/16 1,985,000 2,226,713 Northbridge, GO (Insured; AMBAC) 5.25 2/15/17 1,000,000 1,057,980 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 4.50 8/1/13 695,000 753,728 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/20 960,000 1,042,166 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/15/12 1,000,000 1,056,810 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 4/15/12 500,000 a 539,025 Randolph, GO (Insured; AMBAC) 5.00 9/1/17 1,045,000 1,142,624 Randolph, GO (Insured; AMBAC) 5.00 9/1/24 490,000 508,194 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/22 1,175,000 1,241,423 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/23 1,235,000 1,296,540 University of Massachusetts Building Authority, Revenue 6.88 5/1/14 1,500,000 1,690,320 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/16 1,000,000 1,110,790 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/17 1,000,000 1,097,940 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/18 625,000 676,638 U.S. Related10.2% Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,014,450 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.15 5/15/11 250,000 255,350 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 300,000 319,218 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/13 1,175,000 1,294,685 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/14 2,500,000 2,675,425 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 1,500,000 1,526,790 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/15 1,350,000 1,493,559 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/11 1,050,000 1,081,752 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 500,000 544,245 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,135,000 1,237,456 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 2,000,000 2,122,080 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 1,083,330 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 3,205,000 3,378,006 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,000,000 3,214,950 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 2,000,000 2,115,320 Puerto Rico Highways and Transportation Authority, Highway Revenue 5.00 7/1/16 1,000,000 1,057,020 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FGIC) 5.50 7/1/16 3,265,000 3,532,501 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/11 2,060,000 2,088,181 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/15 1,905,000 1,990,096 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/16 1,550,000 1,602,685 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,260,000 2,288,453 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 c 813,470 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 c 477,150 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 3,000,000 d 586,590 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,506,885 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,584,915 Total Long-Term Municipal Investments (cost $378,932,609) Short-Term Municipal Coupon Maturity Principal Investments.3% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts Health and Educational Facilities Authority, Revenue (Capital Asset Program Issue) (LOC; Bank of America) 0.31 12/1/10 600,000 e 600,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.30 12/1/10 600,000 e 600,000 Total Short-Term Municipal Investments (cost $1,200,000) Total Investments (cost $380,132,609) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $380,132,609. Net unrealized appreciation on investments was $15,531,171 of which $16,926,586 related to appreciated investment securities and $1,395,415 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 395,663,780 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.1% Rate (%) Date Amount ($) Value ($) Arizona.2% Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/32 500,000 452,940 New York87.1% Albany County Airport Authority, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/23 1,500,000 1,590,120 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,500,000 2,602,000 Battery Park City Authority, Senior Revenue 5.25 11/1/22 1,000,000 1,092,390 Cold Spring Harbor Central School District, GO 5.00 2/1/19 1,075,000 1,281,196 Cold Spring Harbor Central School District, GO 5.00 2/1/22 1,410,000 1,662,841 Erie County Industrial Development Agency, Revenue (City School District of the City of Buffalo Project) 5.00 5/1/17 2,500,000 2,840,550 Katonah-Lewisboro Union Free School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 9/15/15 1,000,000 1,165,900 Long Island Power Authority, Electric System General Revenue 5.25 6/1/14 2,000,000 2,229,680 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 5/1/12 850,000 884,824 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 1,000,000 1,107,090 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 11/15/15 2,000,000 2,077,380 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 5,000,000 5,235,650 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FGIC) 0.00 7/1/11 1,000,000 a 997,600 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,000,000 1,116,110 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 1,000,000 1,099,850 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; AMBAC) 5.00 11/15/16 1,500,000 1,637,400 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; AMBAC) 5.00 11/15/17 1,500,000 1,631,970 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/16 1,000,000 1,154,780 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.38 11/1/28 1,000,000 1,097,130 New York City, GO 5.00 8/1/17 2,835,000 3,266,884 New York City, GO 5.00 8/1/18 1,000,000 1,126,900 New York City, GO 5.25 9/1/20 1,000,000 1,130,040 New York City, GO 5.13 12/1/22 1,000,000 1,087,650 New York City, GO 5.25 9/1/23 1,000,000 1,095,470 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/18 1,000,000 1,119,480 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,250,000 1,283,887 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 500,000 543,985 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,000,000 1,131,550 New York City Industrial Development Agency, Special Revenue (New York City - New York Stock Exchange Project) 5.00 5/1/21 1,000,000 1,080,800 New York City Industrial Development Agency, Special Revenue (New York City - New York Stock Exchange Project) 5.00 5/1/29 1,000,000 1,015,060 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 6/15/40 1,275,000 1,386,562 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/20 2,500,000 2,829,800 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/25 1,545,000 1,674,981 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/27 1,650,000 1,766,374 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50 11/15/17 1,755,000 1,900,402 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 8/1/22 2,000,000 2,172,580 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 5.38 2/1/11 1,000,000 b 1,018,690 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 5.38 2/15/12 1,000,000 b 1,058,020 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 2,049,512 New York City Trust for Cultural Resources, Revenue (Lincoln Center for the Performing Arts, Inc.) 5.75 12/1/16 1,000,000 1,184,030 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 1,850,000 1,931,807 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 3,750,000 3,884,775 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/25 1,150,000 1,249,613 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 1,000,000 1,047,110 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,850,000 1,992,006 New York Local Government Assistance Corporation, Revenue 5.00 4/1/18 2,500,000 2,865,625 New York Local Government Assistance Corporation, Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/13 2,000,000 2,194,000 New York State, GO 5.00 4/15/14 1,000,000 1,091,980 New York State, GO 5.25 3/15/15 2,750,000 2,811,297 New York State, GO 5.00 3/1/19 1,000,000 1,131,840 New York State, GO 5.00 2/15/26 2,600,000 2,817,152 New York State Dormitory Authority, Consolidated Fifth General Resolution Revenue (City University System) 5.00 7/1/19 1,000,000 1,090,310 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.75 7/1/18 2,370,000 2,658,927 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) (Prerefunded) 5.38 5/15/13 1,000,000 b 1,114,650 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) 5.00 7/1/18 1,000,000 1,088,650 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/12 1,000,000 1,070,090 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/18 1,500,000 1,722,585 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/38 500,000 524,910 New York State Dormitory Authority, Revenue (Fordham University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 405,000 417,956 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/11 1,000,000 1,024,530 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 3,250,000 3,479,677 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/23 2,000,000 2,281,560 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 3,074,520 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.13 7/1/39 5,000,000 4,959,000 New York State Dormitory Authority, Revenue (New York University) 5.25 7/1/34 2,500,000 2,613,200 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/21 1,500,000 1,595,310 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 1,000,000 1,070,710 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.88 5/15/11 1,500,000 1,535,235 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 500,000 564,240 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/25 1,000,000 1,107,650 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 5,000,000 5,254,400 New York State Dormitory Authority, Revenue (Vassar College) 5.00 7/1/15 675,000 777,539 New York State Dormitory Authority, Secured HR (The Bronx-Lebanon Hospital Center) 4.00 8/15/14 1,000,000 1,075,280 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/16 1,000,000 1,100,860 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,103,460 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.25 5/15/12 1,500,000 1,580,220 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/12 390,000 391,587 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/14 1,500,000 1,713,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.38 6/15/15 1,000,000 1,065,010 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/17 1,000,000 1,061,200 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/19 775,000 820,562 New York State Environmental Facilities Corporation, State Water Pollution Control Revolving Fund Revenue (New York City Municipal Water Finance Authority Project) 7.00 6/15/12 150,000 150,791 New York State Medical Care Facilities Finance Agency, Secured Mortgage Revenue (Collateralized; SONYMA) 6.38 11/15/20 440,000 440,999 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.10 10/1/17 1,000,000 1,004,240 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.38 10/1/17 925,000 926,249 New York State Municipal Bond Bank Agency, Recovery Act Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/15/16 2,000,000 2,254,820 New York State Power Authority, Revenue (Insured; FGIC) 5.00 11/15/20 1,000,000 1,087,070 New York State Power Authority, Revenue (Prerefunded) 5.00 11/15/12 2,500,000 b 2,716,900 New York State Thruway Authority, General Revenue (Insured; AMBAC) 5.00 1/1/19 1,000,000 1,074,670 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 10/1/11 1,000,000 b 1,041,520 New York State Thruway Authority, Local Highway and Bridge Service Contract Bonds 5.50 4/1/14 1,000,000 1,057,670 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/25 2,000,000 2,101,520 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 4.75 4/1/13 1,000,000 b 1,082,130 New York State Urban Development Corporation, Corporate Purpose Senior Lien Revenue 5.50 7/1/16 555,000 557,287 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/16 2,000,000 2,272,160 New York State Urban Development Corporation, Service Contract Revenue 5.25 1/1/24 2,375,000 2,545,050 Onondaga County, GO 5.00 5/1/17 1,150,000 1,223,232 Onondaga County, GO (Prerefunded) 5.00 5/1/12 350,000 b 372,446 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 2,500,000 2,896,200 Orange County, GO 5.00 7/15/19 1,000,000 1,102,960 Orange County, GO 5.00 7/15/20 1,000,000 1,090,750 Port Authority of New York and New Jersey (Consolidated Bonds, 125th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/19 2,000,000 2,116,060 Port Authority of New York and New Jersey (Consolidated Bonds, 128th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/18 1,000,000 1,075,540 Port Authority of New York and New Jersey (Consolidated Bonds, 140th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/19 1,000,000 1,109,810 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/21 1,000,000 1,088,220 Rockland County, GO (Various Purpose) 5.00 10/1/15 500,000 519,975 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; AMBAC) 5.00 10/15/29 2,500,000 2,595,800 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/25 1,450,000 1,513,525 Suffolk County Industrial Development Agency, Civic Facility Revenue (New York Institute of Technology Project) 5.00 3/1/26 750,000 750,938 Suffolk County Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 6/1/14 1,000,000 1,077,250 Tobacco Settlement Financing Corporation, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/12 2,000,000 2,117,660 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 550,000 567,760 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.25 1/1/16 1,000,000 1,045,120 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.25 1/1/22 1,000,000 b 1,218,760 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/15 1,000,000 1,168,790 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/16 2,000,000 2,158,080 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/17 775,000 832,265 Westchester County, GO 4.00 11/15/15 1,000,000 1,103,760 Westchester County Health Care Corporation, Subordinate Lien Revenue 5.13 11/1/15 1,100,000 1,103,905 U.S. Related7.8% Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 1,000,000 1,075,960 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/26 2,000,000 2,068,420 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 3,500,000 3,727,115 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/11 515,000 522,045 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 5.25 7/1/12 1,000,000 b 1,070,900 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/18 260,000 273,335 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/19 270,000 281,567 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) (Prerefunded) 5.00 12/1/13 730,000 b 817,731 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) (Prerefunded) 5.00 12/1/13 740,000 b 828,933 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,700,000 c 1,382,899 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 c 318,100 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/34 2,000,000 a 448,180 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 1,250,000 a 244,413 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,004,590 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,641,525 Total Long-Term Municipal Investments (cost $193,813,619) Short-Term Municipal Coupon Maturity Principal Investments5.2% Rate (%) Date Amount ($) Value ($) New York; Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.40 12/1/10 1,060,000 d 1,060,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC: JPMorgan Chase Bank and Landesbank Baden-Wurttemberg) 0.28 12/7/10 400,000 d 400,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; State Street Bank and Trust Co.) 0.24 12/1/10 800,000 d 800,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; BNP Paribas) 0.31 12/1/10 1,500,000 d 1,500,000 New York City, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.30 12/1/10 100,000 d 100,000 New York City, GO Notes (LOC; Fortis Bank) 0.25 12/1/10 600,000 d 600,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.25 12/1/10 500,000 d 500,000 New York City, GO Notes (LOC; KBC Bank) 0.24 12/1/10 200,000 d 200,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.30 12/1/10 300,000 d 300,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 0.30 12/1/10 1,700,000 d 1,700,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.29 12/1/10 2,300,000 d 2,300,000 New York State Dormitory Authority, Revenue (University of Rochester) (LOC; HSBC Bank USA) 0.24 12/1/10 400,000 d 400,000 New York State Dormitory Authority, Revenue (University of Rochester) (LOC; JPMorgan Chase Bank) 0.24 12/1/10 700,000 d 700,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Syracuse University Project) (LOC; JPMorgan Chase Bank) 0.26 12/1/10 500,000 d 500,000 Total Short-Term Municipal Investments (cost $11,060,000) Total Investments (cost $204,873,619) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $204,873,619. Net unrealized appreciation on investments was $8,888,067 of which $9,251,354 related to appreciated investment securities and $363,287 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of Novemver 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 213,761,686 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund November 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes.2% Rate (%) Date Amount ($) Value ($) U.S. Government Agency Federal National Mortgage Association (cost $800,666) 1.25 7/29/13 800,000 a 802,690 Long-Term Municipal Coupon Maturity Principal Investments105.7% Rate (%) Date Amount ($) Value ($) Alabama1.7% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 5,000,000 4,972,550 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Municipal Corp.) 6.75 7/1/33 1,100,000 1,240,195 Arizona.5% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/27 750,000 833,295 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 1,250,000 1,144,638 California18.2% California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,105,100 California, GO (Various Purpose) 6.00 4/1/38 2,250,000 2,357,145 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/20 9,570,000 b 10,627,102 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 1,000,000 1,045,310 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 500,000 560,475 California Infrastructure and Economic Development Bank, Revenue (California Independent System Operator Corporation Project) 6.25 2/1/39 3,000,000 3,157,740 California Municipal Finance Authority, Revenue (Eisenhower Medical Center) 5.75 7/1/40 7,000,000 6,786,850 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.75 2/1/38 2,500,000 2,795,175 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 985,000 830,660 JPMorgan Chase Putters/Drivers Trust (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 c,d 10,588,200 Los Angeles Community College District, GO 5.25 8/1/39 5,000,000 5,100,300 Los Angeles Unified School District, GO 5.00 1/1/34 1,000,000 999,280 M-S-R Energy Authority, Gas Revenue 7.00 11/1/34 3,730,000 4,304,905 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/32 6,500,000 e 1,611,740 Northern California Gas Authority Number 1, Gas Project Revenue 0.91 7/1/27 660,000 f 440,246 Oceanside Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/35 8,000,000 e 1,600,640 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 3,000,000 3,169,860 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 1,000,000 984,980 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/40 2,000,000 1,948,680 San Diego Regional Building Authority, LR (County Operations Center and Annex Redevelopment Project) 5.38 2/1/36 2,000,000 2,074,780 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 e 1,787,280 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,026,230 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 2,000,000 1,896,200 Colorado2.4% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 559,890 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 1,077,710 Northern Colorado Water Conservancy District Building Corporation, COP (Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 500,000 529,980 Regional Transportation District, Revenue (Denver Transit Partners Eagle P3 Project) 6.00 1/15/41 6,500,000 6,551,415 Delaware.8% Delaware Economic Development Authority, Exempt Facility Revenue (Indian River Power LLC Project) 5.38 10/1/45 3,200,000 2,970,304 Florida6.3% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) 7.00 4/1/39 1,500,000 1,639,245 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 1,000,000 1,118,620 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 1,218,768 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Insured; Berkshire Hathaway Assurance Corporation) 5.50 4/1/38 600,000 618,528 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 2,000,000 1,948,680 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 11/1/25 5,000,000 5,023,950 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/12 500,000 530,290 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 2,053,980 Seminole Tribe, Tribal Economic Development Bonds 5.13 10/1/17 3,000,000 d 2,965,950 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/18 3,000,000 b 3,299,760 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/19 2,460,000 b 2,676,431 Georgia2.9% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,176,060 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 5.75 1/1/29 2,000,000 1,773,680 Medical Center Hospital Authority, RAC (Columbus Regional Healthcare System, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/45 7,000,000 6,526,520 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 1,000,000 1,145,150 Hawaii1.2% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 1,013,620 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 3,000,000 3,217,800 Illinois6.8% Illinois Finance Authority, Revenue (The Art Institute of Chicago) 6.00 3/1/38 1,000,000 1,062,690 JPMorgan Chase Putters/Drivers Trust (Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project)) (Insured; Assured Guaranty Muncipal Corp.) 5.00 6/15/42 10,000,000 c,d 9,601,000 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.50 6/15/42 12,500,000 c,d 12,685,000 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 6/15/26 2,000,000 e 821,220 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 6/15/43 5,000,000 e 613,950 Indiana.4% Whiting, Environmental Facilities Revenue (BP Products North America, Inc.) 2.80 6/2/14 1,570,000 1,582,560 Kentucky.2% Kentucky Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 500,000 550,245 Louisiana2.8% Lafayette Public Trust Financing Authority, Revenue (Ragin' Cajun Facilities, Inc. Student Union/University Facilities Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/35 2,400,000 2,418,384 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 4,000,000 4,469,080 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,046,330 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,246,760 Maryland6.9% Frederick County, Special Obligation Bonds (Urbana Community Development Authority) 5.00 7/1/40 2,000,000 1,936,900 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 6,000,000 6,048,000 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 1,000,000 987,190 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/29 2,000,000 2,249,220 Maryland Health and Higher Educational Facilities Authority, Revenue (MedStar Health Issue) (Insured; Berkshire Hathaway Assurance Corporation) 5.25 11/15/14 10,000,000 c,d 10,053,400 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 5/15/40 2,500,000 2,539,500 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.00 7/1/34 1,000,000 998,580 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.13 7/1/39 250,000 252,147 Massachusetts3.4% Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.13 7/1/40 1,000,000 922,210 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.75 5/1/19 2,000,000 2,175,700 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.50 5/1/14 1,000,000 1,069,390 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/25 2,305,000 2,416,216 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 2,000,000 1,953,240 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 500,000 601,385 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 2,000,000 2,251,980 Massachusetts Housing Finance Agency, SFHR 6.00 12/1/37 1,000,000 1,000,160 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,166 Michigan.3% Detroit, Water Supply System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 950,000 976,030 Minnesota8.9% JPMorgan Chase Putters/Drivers Trust (Minnesota, GO (Various Purpose)) 5.00 8/1/18 17,130,000 c,d 19,556,036 JPMorgan Chase Putters/Drivers Trust (Minnesota, GO (Various Purpose)) 5.00 8/1/18 10,000,000 c,d 11,905,200 Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 1,000,000 1,114,620 Mississippi.5% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Northrop Grumman Ship Systems, Inc. Project) 4.55 12/1/28 500,000 459,775 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,536,645 Missouri.1% Cape Girardeau County Industrial Development Authority, Health Facilities Revenue (Saint Francis Medical Center) 5.50 6/1/34 385,000 385,243 New Jersey1.8% New Jersey, COP (Equipment Lease Purchase Agreement) 5.25 6/15/28 1,000,000 1,036,880 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 2,000,000 2,253,580 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 5,000,000 e 1,658,550 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/30 5,000,000 e 1,537,950 New York5.4% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 4,225,000 4,397,380 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.00 7/15/30 5,000,000 5,130,200 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 500,000 566,080 New York City, GO 6.00 10/15/23 500,000 579,435 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 500,000 543,985 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,300,000 1,471,015 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 6/15/40 1,000,000 1,087,500 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 1,500,000 1,610,325 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/41 3,000,000 3,159,840 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,103,460 North Carolina.8% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 2,500,000 2,597,600 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/19 250,000 281,192 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; FGIC) 5.50 1/1/17 150,000 150,335 Ohio.3% Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,000,000 1,098,010 Oklahoma.8% Grand River Dam Authority, Revenue 5.25 6/1/40 2,820,000 2,874,934 Oregon.6% Oregon Health and Science University, Revenue 5.75 7/1/39 2,000,000 2,093,620 Other State11.1% California, GO (Various Purpose) (Build America Bonds) 7.60 11/1/40 4,500,000 4,662,855 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 10,000,000 10,239,300 New York City Transitional Finance Authority, Building Aid Revenue (Build America Bonds) 6.83 7/15/40 10,000,000 10,392,700 Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue (Build America Bonds) 6.04 11/15/40 9,000,000 8,997,210 University of California Regents, Medical Center Pooled Revenue (Build America Bonds) 6.55 5/15/48 5,000,000 5,025,650 Utah, GO (Build America Bonds) 3.54 7/1/25 1,500,000 1,435,320 Pennsylvania1.2% Delaware County Authority, Revenue (Villanova University) 5.25 12/1/31 1,940,000 2,033,547 Philadelphia, Gas Works Revenue 5.25 8/1/40 2,500,000 2,401,475 Texas11.2% Dallas, GO 5.00 2/15/27 515,000 550,437 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,100,060 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 1,000,000 1,122,180 Houston, Airport System Senior Lien Revenue 5.50 7/1/39 1,000,000 1,046,610 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.25 11/1/40 18,535,000 17,255,344 San Juan Higher Education Finance Authority, Education Revenue (IDEA Public Schools) 6.70 8/15/40 3,500,000 3,527,825 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (LBJ Infrastructure Group LLC IH-635 Managed Lanes Project) 7.00 6/30/40 5,000,000 5,180,550 Texas Public Finance Authority Charter School Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) 6.20 2/15/40 5,900,000 5,805,482 Waxahachie Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/37 5,200,000 5,340,556 Washington.8% Port of Seattle, Intermediate Lien Revenue 5.00 6/1/40 3,000,000 3,015,780 Wisconsin1.7% Southeast Wisconsin Professional Baseball Park District, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/15/23 1,000,000 1,134,030 Wisconsin, General Fund Annual Appropriation Bonds 5.38 5/1/25 1,000,000 1,088,120 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 1,500,000 1,614,345 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/33 1,000,000 1,103,010 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/36 1,000,000 1,094,220 U.S. Related5.7% Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.63 12/1/30 1,000,000 1,003,400 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.88 12/1/40 1,000,000 1,009,490 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 812,498 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 6,000,000 g 4,880,820 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 g 477,150 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,506,885 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,870,000 4,089,081 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/29 5,000,000 4,915,800 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 2,000,000 2,101,920 Total Long-Term Municipal Investments (cost $375,606,726) Short-Term Municipal Coupon Maturity Principal Investments16.7% Rate (%) Date Amount ($) Value ($) California1.0% California, GO Notes (LOC; KBC Bank) 0.30 12/1/10 3,800,000 h 3,800,000 Colorado2.8% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.28 12/1/10 5,000,000 h 5,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; JPMorgan Chase Bank) 0.28 12/1/10 3,300,000 h 3,300,000 Pitkin County, IDR, Refunding (Aspen Skiing Company Project) (LOC; JPMorgan Chase Bank) 0.28 12/1/10 2,100,000 h 2,100,000 Connecticut.1% Connecticut Health and Educational Facilities Authority, Revenue (Edgehill Issue) (LOC; JPMorgan Chase Bank) 0.30 12/1/10 300,000 h 300,000 Florida.1% Sarasota County Public Hospital District, HR, Refunding (Sarasota Memorial Hospital Project) (LOC: Northern Trust Co.) 0.26 12/1/10 500,000 h 500,000 Illinois.4% Quincy, Revenue, Refunding (Blessing Hospital) (LOC; JPMorgan Chase Bank) 0.28 12/1/10 1,200,000 h 1,200,000 Romeoville, Revenue (Lewis University) (LOC; JPMorgan Chase Bank) 0.28 12/1/10 300,000 h 300,000 Kentucky.5% Trimble County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank NA) 0.27 12/1/10 1,800,000 h 1,800,000 Massachusetts1.7% Massachusetts, Consolidated Loan (LOC; Bank of America) 0.30 12/1/10 6,100,000 h 6,100,000 Missouri.8% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (LOC; PNC Bank NA) 0.25 12/1/10 3,100,000 h 3,100,000 Nebraska.4% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.30 12/1/10 1,500,000 h 1,500,000 New Jersey1.2% New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) 0.31 12/1/10 4,425,000 h 4,425,000 New York.1% New York State Dormitory Authority, Revenue (University of Rochester) (LOC; HSBC Bank USA) 0.24 12/1/10 300,000 h 300,000 Ohio.2% Cleveland-Cuyahoga County Port Authority, Educational Facility Revenue (Laurel School Project) (LOC; JPMorgan Chase Bank) 0.31 12/1/10 700,000 h 700,000 Pennsylvania.2% Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.34 12/1/10 700,000 h 700,000 Tennessee1.5% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; KBC Bank) 0.31 12/1/10 5,505,000 h 5,505,000 Texas4.3% Texas, TRAN 2.00 8/31/11 15,300,000 15,491,709 Vermont.2% Vermont Educational and Health Buildings Financing Agency, Revenue (Northeastern Vermont Regional Hospital Project) (LOC; TD Bank) 0.28 12/1/10 500,000 h 500,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Southwestern Vermont Medical Center Project) (LOC; TD Bank) 0.28 12/1/10 100,000 h 100,000 Virginia1.2% Albemarle County Economic Development Authority, HR (Martha Jefferson Hospital) (LOC; Wells Fargo Bank) 0.28 12/1/10 4,400,000 h 4,400,000 Total Short-Term Municipal Investments (cost $61,115,814) Total Investments (cost $437,523,206) 122.6% Liabilities, Less Cash and Receivables (22.6%) Net Assets 100.0% a The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Purchased on a delayed delivery basis. c Collateral for floating rate borrowings. d Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities had a market value of $77,354,786 or 21.2% of net assets. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate securityinterest rate subject to periodic change. g Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. h Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $437,523,206. Net unrealized appreciation on investments was $10,758,753 of which $13,982,170 related to appreciated investment securities and $3,223,417 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 447,479,269 - U.S. Government Agency - 802,690 - Other Financial Instruments: Swaps+ 62,253 Liabilities ($) Other Financial Instruments: Futures+ (746,094) - - Swaps+ - (78,865) - + Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES November 30, 2010 Market Value Unrealized BNY Mellon Covered by (Depreciation) Municipal Opportunities Fund Contracts Contracts ($) Expiration at 11/30/2010 ($) Financial Futures Short U.S. Treasury 10 Year Notes 300 (37,232,813) March 2011 (140,625) U.S. Treasury Long Bond 500 (63,640,625) March 2011 (605,469) Gross Unrealized Depreciation Implied Upfront Unrealized Notional Reference Credit (Pay) /Receive Market Premiums Receivable Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Payable) ($) (Depreciation) ($) Buy / Sell 5,000,000 Dow Jones CDX.NA.HY.14 Index, 6/20/15 Goldman, Sachs & Co. 1.00 1.93 6/20/2015 (164,138.89) (226,392.34) 62,253.00 Sell 10,000,000 Dow Jones CDX.NA.HY.14 Index, 6/20/20 Goldman, Sachs & Co. 1.00 2.24 6/20/2020 (687,759.58) (616,676.06) (71,083.00) Sell Gross Unrealized Appreciation Gross Unrealized Depreciation Implied Upfront Notional Reference (Pay) /Receive Credit Market Premiums Receivable Unrealized Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Payable) ($) (Depreciation) ($) 15,000,000 USD - 3 Month Libor Citibank 0.41 N/A 7/29/2020 (7,781.62) 0 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Swaps: The BNY Mellon Municipal Opportunities Fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Balanced Fund November 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes37.5% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables1.1% Ally Auto Receivables Trust, Ser. 2010-3, Cl. A4 1.55 8/17/15 300,000 299,250 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. A3 1.14 4/8/15 650,000 649,747 Franklin Auto Trust, Ser. 2007-1, Cl. A4 5.03 2/16/15 530,461 531,047 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A3 2.62 3/15/14 1,520,000 1,538,763 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 255,095 260,720 Household Automotive Trust, Ser. 2007-1, Cl. A4 5.33 11/17/13 343,229 348,435 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A4 5.15 5/15/13 257,947 258,448 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 360,000 360,121 Automotive, Trucks & Parts.2% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 750,000 Banks2.0% Bank of America, Sub. Notes 5.49 3/15/19 1,250,000 1,249,577 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 520,000 523,727 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 1,200,000 1,287,576 Citigroup, Sub. Notes 5.00 9/15/14 500,000 514,717 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 470,000 513,634 Goldman Sachs Group, Sr. Unscd. Notes 3.63 8/1/12 465,000 482,319 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 600,000 604,011 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 535,000 577,997 Morgan Stanley, Sub. Notes 4.75 4/1/14 855,000 889,004 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 585,000 605,225 Commercial & Professional Services.2% Seminole Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 670,000 a 685,492 Seminole Tribe of Florida, Notes 7.75 10/1/17 105,000 a 108,478 Commercial Mortgage Pass-Through Ctfs.1.6% Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A2 5.17 9/10/47 30,672 b 30,655 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 695,000 705,087 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 161,915 162,324 GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 865,000 b 884,689 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. B 6.79 4/15/34 380,000 388,730 GMAC Commercial Mortgage Securities, Ser. 2001-C1, Cl. D 7.03 4/15/34 635,000 b 640,460 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 28,660 29,191 JP Morgan Chase Commercial Mortgage Securities, Ser. 2001-CIB2, Cl. A3 6.43 4/15/35 1,061,329 1,078,126 LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Cl. A2 4.06 9/15/27 55,193 b 55,193 LB-UBS Commercial Mortgage Trust, Ser. 2000-C5, Cl. A2 6.51 12/15/26 11,170 11,186 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2FL 0.38 11/12/37 620,626 b 615,047 Morgan Stanley Capital I, Ser. 2007-IQ14, Cl. A1 5.38 4/15/49 346,967 354,280 Prudential Mortgage Capital Funding, Ser. 2001-ROCK, Cl. A2 6.61 5/10/34 541,416 546,447 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C3, Cl. A1 4.04 2/15/35 73,150 73,859 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A4 5.29 7/15/42 27,115 b 27,152 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. A1 5.69 6/15/49 451,264 459,016 Diversified Financial Services1.3% Blackrock, Sr. Unscd. Notes 6.25 9/15/17 710,000 820,837 General Electric Capital, Notes 5.63 9/15/17 795,000 876,890 HSBC Finance, Sr. Unscd. Notes 5.00 6/30/15 940,000 1,018,489 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 435,000 470,005 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 895,000 972,048 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 545,000 572,300 Electric Utilities.1% Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 510,000 Entertainment.2% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 289,000 a 282,003 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 362,000 a 353,236 Food & Beverages.6% Diageo Finance, Gtd. Notes 5.50 4/1/13 435,000 477,956 General Mills, Sr. Unscd. Notes 5.65 2/15/19 195,000 224,425 Kraft Foods, Sr. Unscd. Notes 5.38 2/10/20 845,000 942,826 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 570,000 621,229 Foreign/Governmental.5% Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 805,000 858,075 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 825,000 932,250 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 185,000 216,450 Industrials.2% CRH America, Gtd. Notes 5.30 10/15/13 695,000 Manufacturing.3% Tyco International Finance, Gtd. Notes 3.38 10/15/15 900,000 Media & Telecommunications2.0% AT&T, Sr. Unscd. Notes 5.80 2/15/19 670,000 783,147 AT&T, Sr. Unscd. Notes 5.88 8/15/12 695,000 753,364 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 465,000 543,548 Comcast, Gtd. Notes 5.90 3/15/16 735,000 843,497 News America Holdings, Gtd. Debs. 7.60 10/11/15 365,000 434,979 News America, Gtd. Notes 6.15 3/1/37 250,000 263,261 Rogers Communications, Gtd. Notes 6.38 3/1/14 530,000 602,506 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 745,000 792,255 Time Warner Cable, Gtd. Notes 4.13 2/15/21 950,000 927,137 Time Warner, Gtd. Notes 3.15 7/15/15 435,000 449,208 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 1,050,000 1,193,307 Municipal Bonds1.5% California, GO (Build America Bonds) 7.30 10/1/39 1,350,000 1,352,552 Illinois, GO 4.42 1/1/15 440,000 456,821 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 1,275,000 1,341,134 New York City GO (Build America Bonds) 5.82 10/1/31 620,000 620,496 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 495,000 503,905 New York City Transitional Finance Authority, Building Aid Revenue (Build America Bonds) 6.83 7/15/40 750,000 779,453 Washington, GO (Build America Bonds) 3.55 8/1/17 500,000 518,335 Oil & Gas.3% BP Capital Markets, Gtd. Notes 3.88 3/10/15 700,000 729,466 Shell International Finance, Gtd. Notes 3.10 6/28/15 250,000 262,307 Property & Casualty Insurance.4% MetLife, Sr. Unscd. Notes 7.72 2/15/19 535,000 665,636 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 590,000 638,650 Real Estate.2% Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 685,000 Technology.4% Intuit, Sr. Unscd. Notes 5.40 3/15/12 710,000 747,138 Oracle, Sr. Unscd. Notes 5.75 4/15/18 765,000 891,266 Transportation.1% GATX, Sr. Unscd. Notes 4.75 5/15/15 250,000 U.S. Government Agencies.9% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 735,000 755,665 Federal Home Loan Banks, Bonds 3.63 10/18/13 470,000 506,517 Federal National Mortgage Association, Notes 2.63 12/10/14 670,000 c 670,415 Federal National Mortgage Association, Notes 3.00 9/16/14 530,000 c 565,841 Federal National Mortgage Association, Notes 4.38 7/17/13 775,000 c 845,762 U.S. Government Agencies/Mortgage-Backed11.0% Federal Home Loan Mortgage Corp.: 4.50%, 3/1/21 - 7/1/40 735,382 c 766,338 5.00%, 4/1/22 - 7/1/40 5,033,490 c 5,334,219 5.50%, 12/1/37 - 12/1/38 3,400,537 c 3,656,252 5.74%, 4/1/37 172,874 b,c 184,261 6.00%, 12/1/37 - 6/1/39 2,383,376 c 2,587,431 6.50%, 4/1/39 558,718 c 619,717 6.50%, 4/1/39 850,663 c 943,535 Federal National Mortgage Association: 4.00% 3,995,000 c,d 4,065,650 4.00%, 9/1/24 - 1/1/25 1,774,556 c 1,858,697 4.50%, 3/1/23 - 5/1/40 6,426,699 c 6,736,344 5.00%, 4/1/23 870,063 c 926,722 5.50%, 4/1/36 - 6/1/38 2,846,029 c 3,078,795 5.55%, 4/1/37 272,103 b,c 289,744 5.80%, 8/1/37 1,049,362 b,c 1,130,003 5.87%, 5/1/37 416,289 b,c 446,439 6.00%, 4/1/33 - 10/1/38 2,958,300 c 3,240,819 6.50%, 10/1/36 - 1/1/39 1,578,187 c 1,757,141 Ser. 2003-64, Cl. BC, 5.50%, 3/25/30 973,224 c 1,023,639 Government National Mortgage Association I; 5.00%, 11/15/34 - 3/15/36 2,120,046 2,282,474 U.S. Government Securities12.4% U.S. Treasury Bonds; 4.38%, 5/15/40 85,000 89,051 U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 1,402,692 e 1,623,616 Notes, 0.50%, 4/15/15 660,207 e 680,529 Notes, 0.63%, 4/15/13 583,894 e 600,225 Notes, 1.38%, 7/15/18 1,109,191 e 1,195,154 Notes, 1.38%, 1/15/20 934,361 e 997,649 Notes, 2.38%, 1/15/17 1,402,692 e 1,593,151 U.S. Treasury Notes: 0.38%, 8/31/12 1,770,000 1,768,687 0.38%, 9/30/12 1,460,000 1,458,461 0.50%, 10/15/13 1,780,000 1,771,518 0.75%, 5/31/12 1,350,000 1,357,650 0.75%, 8/15/13 3,000,000 3,010,782 0.75%, 9/15/13 1,550,000 f 1,554,481 1.00%, 4/30/12 2,750,000 2,775,124 1.13%, 12/15/12 6,500,000 6,584,299 1.75%, 7/31/15 3,160,000 3,218,005 2.38%, 9/30/14 205,000 215,378 2.38%, 7/31/17 750,000 765,586 2.63%, 7/31/14 65,000 68,880 2.63%, 11/15/20 250,000 f 246,367 3.25%, 5/31/16 165,000 179,141 3.50%, 5/15/20 605,000 645,932 3.63%, 2/15/20 1,500,000 1,621,055 4.00%, 11/15/12 4,220,000 4,515,235 4.25%, 8/15/13 2,600,000 2,853,906 4.25%, 11/15/13 1,065,000 1,176,326 4.50%, 11/15/15 945,000 1,084,535 4.50%, 5/15/17 545,000 629,390 5.13%, 5/15/16 1,390,000 1,647,042 Total Bonds and Notes (cost $134,266,972) Common Stocks35.9% Shares Value ($) Consumer Discretionary5.7% Amazon.com 9,640 g 1,690,856 Autoliv 13,260 973,549 Carnival 17,920 740,275 DIRECTV, Cl. A 39,200 g 1,627,976 Ford Motor 129,080 g 2,057,535 General Motors 20,177 f 690,053 Home Depot 50,400 1,522,584 Limited Brands 34,380 1,157,575 Mattel 64,920 1,677,533 Newell Rubbermaid 150,360 2,521,537 News, Cl. A 75,010 1,023,136 News, Cl. B 93,990 1,431,468 Omnicom Group 15,390 699,322 Stanley Black & Decker 10,750 639,948 Target 36,950 2,103,933 Time Warner 22,443 661,844 Consumer Staples2.8% Clorox 11,740 725,649 Energizer Holdings 13,600 g 957,304 Nestle, ADR 22,670 1,240,729 PepsiCo 49,870 3,223,098 Philip Morris International 32,900 1,871,681 Unilever, ADR 89,440 2,500,742 Energy4.5% Alpha Natural Resources 15,760 g 781,066 Anadarko Petroleum 22,990 1,475,038 Apache 12,350 1,329,354 Chevron 33,420 2,706,017 ENSCO, ADR 27,600 1,308,240 Halliburton 36,390 1,376,998 Hess 33,210 2,326,361 Newfield Exploration 24,180 g 1,615,949 Occidental Petroleum 34,790 3,067,434 Valero Energy 43,360 844,653 Exchange Traded Funds1.3% Standard & Poor's Depository Receipts S&P rust 40,600 f Financial5.1% American Express 51,850 2,240,957 Bank of America 214,540 2,349,213 Capital One Financial 47,350 1,762,841 Comerica 27,560 1,005,664 Franklin Resources 9,030 1,030,233 Genworth Financial, Cl. A 113,650 g 1,325,159 Huntington Bancshares 171,590 1,001,228 JPMorgan Chase & Co. 74,972 2,802,453 Lincoln National 53,070 1,267,312 MetLife 32,510 1,240,257 Morgan Stanley 25,760 630,090 Wells Fargo & Co. 88,740 2,414,615 Health Care3.8% Allscripts Healthcare Solutions 51,460 g 903,123 AmerisourceBergen 59,100 1,823,235 Amylin Pharmaceuticals 73,900 g 947,029 CIGNA 39,700 1,461,357 Covidien 17,722 745,565 Dendreon 16,370 g 585,064 Gilead Sciences 13,790 g 503,335 Hospira 17,290 g 972,735 Human Genome Sciences 55,890 g 1,370,982 Pfizer 219,360 3,573,374 St. Jude Medical 16,480 g 637,611 Zimmer Holdings 16,200 g 798,012 Industrial3.7% Caterpillar 28,380 2,400,948 Cummins 15,900 1,544,208 Dover 33,060 1,812,019 General Electric 55,900 884,897 Ingersoll-Rand 42,410 1,738,810 Norfolk Southern 20,000 1,203,400 Raytheon 32,270 1,492,488 Textron 51,430 1,149,975 Thomas & Betts 15,570 g 692,087 Tyco International 20,032 759,012 Information Technology6.5% Apple 16,260 g 5,059,299 BMC Software 12,270 g 544,788 Cisco Systems 50,340 g 964,514 EMC 54,450 g 1,170,131 F5 Networks 8,380 g 1,105,154 Google, Cl. A 4,320 g 2,400,667 Informatica 34,620 g 1,429,114 International Business Machines 13,790 1,950,733 Microsoft 44,280 1,116,299 Motorola 92,730 g 710,312 NetApp 17,780 g 905,535 Oracle 101,380 2,741,315 QUALCOMM 47,620 2,225,759 Teradata 19,493 g 800,967 Western Digital 28,590 g 957,765 Materials.6% CF Industries Holdings 5,090 614,719 E.I. du Pont de Nemours & Co. 32,480 1,526,235 Telecommunication Services.9% AT&T 119,147 Utilities1.0% American Electric Power 23,220 826,632 Entergy 17,010 1,211,792 Public Service Enterprise Group 49,580 1,528,551 Total Common Stocks (cost $112,636,622) Other Investment27.5% Registered Investment Companies: BNY Mellon Emerging Markets Fund, Cl. M 2,805,819 h 31,144,593 BNY Mellon International Fund, Cl. M 2,862,931 h 28,915,603 BNY Mellon Mid Cap Stock Fund, Cl. M 2,153,216 h 24,611,257 BNY Mellon Small Cap Stock Fund, Cl. M 1,114,697 h 12,161,346 Dreyfus Institutional Preferred Plus Money Market Fund 5,415,000 i 5,415,000 Total Other Investment (cost $106,033,359) Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $5,332,815) 5,332,815 i Total Investments (cost $358,269,768) 102.3% Liabilities, Less Cash and Receivables (2.3%) Net Assets 100.0% ADR - American Depository Receipts a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities had a market value of $1,429,209 or .4% of net assets. b Variable rate securityinterest rate subject to periodic change. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Purchased on a forward commitment basis. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $6,751,511 and the market value of the collateral held by the fund was $6,930,722, consisting of cash collateral of $5,332,814 and U.S. Government and Agency securities valued at $1,597,908. g Non-income producing security. h Investment in affiliated mutual fund. i Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $358,269,768. Net unrealized appreciation on investments was $22,263,259 of which $35,574,436 related to appreciated investment securities and $13,311,177 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 4,246,531 - Commercial Mortgage-Backed - 6,061,442 - Corporate Bonds+ - 31,314,599 - Equity Securities - Domestic+ 122,716,841 - - Equity Securities - Foreign+ 6,023,260 - - Foreign Government - 2,006,775 - Municipal Bonds - 5,572,696 - Mutual Funds/Exchange Traded Funds 112,391,308 - - U.S. Government Agencies/Mortgage-Backed - 44,272,420 - U.S. Treasury - 45,927,155 - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Most debt securities are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Money Market Fund November 30, 2010 (Unaudited) Bond Anticipation Notes2.5% Principal Amount ($) Value ($) Groton CT 0.75%, 1/26/11 15,400,000 15,403,988 Winchester MA 1.00%, 12/30/10 12,020,000 12,024,934 Total Bond Anticipation Notes (cost $27,428,922) Negotiable Bank Certificates of Deposit17.9% Credit Agricole CIB (Yankee) 0.29%, 2/9/11 25,000,000 25,000,000 HSBC Bank PLC (London) 0.30%, 5/9/11 25,000,000 25,000,276 ING Bank (London) 0.29%, 2/18/11 50,000,000 50,000,000 Intesa Sanpaolo SpA (Yankee) 0.32%, 2/10/11 45,000,000 45,000,000 Mizuho Corporate Bank (Yankee) 0.28%, 1/12/11 50,000,000 50,000,000 Total Negotiable Bank Certificates of Deposit (cost $195,000,276) Commercial Paper26.8% Abbey National NA 0.73%, 2/25/11 20,000,000 19,965,122 Banco Bilbao Vizcaya Argentaria 0.75%, 2/7/11 23,000,000 a 22,967,417 Barclays Bank 0.60%, 12/21/10 25,000,000 24,991,667 NRW Bank 0.32%, 3/8/11 50,000,000 a 49,956,889 Rabobank USA Financial Corp. 0.21%, 12/1/10 50,000,000 50,000,000 Societe Generale N.A. Inc. 0.23%, 12/1/10 50,000,000 50,000,000 Sumitomo Mitsui Banking Corporation 0.27%, 2/4/11 25,000,000 a 24,987,812 UBS Finance Delaware Inc. 0.22%, 12/1/10 50,000,000 50,000,000 Total Commercial Paper (cost $292,868,907) Asset-Backed Commercial Paper15.1% Amsterdam Funding Corp. 0.26%, 1/6/11 30,000,000 a 29,992,200 Argento Variable Funding LLC 0.32%, 2/2/11 35,000,000 a 34,980,400 Govco 0.28%, 2/25/11 50,000,000 a 49,966,555 Mont Blanc Capital Corp. 0.27%, 1/7/11 25,000,000 a 24,993,062 Surrey Funding Corp. 0.30%, 3/1/11 25,000,000 a 24,981,250 Total Asset-Backed Commercial Paper (cost $164,913,467) General Obligation Notes3.8% Hudson County NJ Improvement Authority 2.25%, 8/31/11 14,700,000 14,781,142 Kent County MI 1.00%, 4/1/11 27,000,000 27,023,049 Total General Obligation Notes (cost $41,804,191) Time Deposits11.0% Commerzbank (Grand Cayman) 0.23%, 12/1/10 50,000,000 50,000,000 Natixis (Grand Cayman) 0.25%, 12/1/10 50,000,000 50,000,000 Northern Trust Co. (Grand Cayman) 0.17%, 12/1/10 20,000,000 20,000,000 Total Time Deposits (cost $120,000,000) U.S. Government Agency4.6% Straight-A Funding LLC 0.25%, 2/2/11 (cost $49,978,125) 50,000,000 a Repurchase Agreements18.3% Goldman, Sachs & Co. 0.15%, dated 11/30/10, due 12/1/10 in the amount of $100,000,417 (fully collateralized by $72,245,700 U.S. Treasury Bonds, 6.875%-8.75%, due 5/15/20-8/15/25, value $102,000,072) 100,000,000 100,000,000 RBS Securities, Inc. 0.24%, dated 11/30/10, due 12/1/10 in the amount of $100,000,667 (fully collateralized by $101,510,000 U.S. Treasury Notes, 2.25%, due 11/30/17, value $102,001,310) 100,000,000 100,000,000 Total Repurchase Agreements (cost $200,000,000) Total Investments (cost $1,091,993,888) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities amounted to $312,803,710 or 28.6% of net assets. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,091,993,888 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund November 30, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments92.5% Rate (%) Date Amount ($) Value ($) Alabama1.7% Mobile Infirmary Health System Special Care Facilities Financing Authority, Revenue (Infirmary Health System, Inc.) (LOC; Bank of Nova Scotia) 0.28 12/7/10 25,000,000 a 25,000,000 California10.7% California School Cash Reserve Program Authority, Revenue 2.50 12/30/10 23,025,000 23,052,169 California School Cash Reserve Program Authority, Revenue 2.00 6/1/11 30,860,000 31,027,657 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.37 3/10/11 25,000,000 25,000,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.28 12/7/10 3,500,000 a,b 3,500,000 Los Angeles, GO Notes, TRAN 2.00 5/31/11 29,000,000 29,171,435 San Pablo Redevelopment Agency, Subordinate Tax Allocation Revenue (Tenth Township Redevelopment Project) (LOC; Union Bank NA) 0.29 12/1/10 5,800,000 a 5,800,000 Southern California Public Power Authority, Transmission Project Revenue (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.39 12/7/10 20,300,000 a 20,300,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.32 12/7/10 22,640,000 a 22,640,000 Colorado1.4% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.32 12/1/10 1,500,000 a 1,500,000 Commerce City Northern Infrastructure General Improvement District, GO Notes (LOC; U.S. Bank NA) 0.31 12/7/10 6,150,000 a 6,150,000 Commerce City Northern Infrastructure General Improvement District, GO Notes, Refunding (LOC; U.S. Bank NA) 0.31 12/7/10 9,390,000 a 9,390,000 Parker Automotive Metropolitan District, GO Notes (LOC; U.S. Bank NA) 0.31 12/7/10 3,200,000 a 3,200,000 District of Columbia1.6% District of Columbia, GO Notes, Refunding (LOC; TD Bank) 0.33 12/7/10 5,900,000 a 5,900,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Bank of America) 0.30 12/1/10 18,000,000 a 18,000,000 Florida8.2% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/11 21,775,000 22,172,363 Jacksonville, Transportation Revenue (LOC; Wachovia Bank) 0.30 12/7/10 12,500,000 a 12,500,000 Miami-Dade County Health Facilities Authority, HR, Refunding (Miami Children's Hospital Project) (LOC; Wachovia Bank) 0.30 12/7/10 18,950,000 a 18,950,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.34 12/1/10 24,830,000 a 24,830,000 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.30 12/7/10 12,175,000 a 12,175,000 Palm Beach County, IDR (Gulfstream Goodwill Industies, Inc. Project) (LOC; Wells Fargo Bank) 0.40 12/7/10 1,155,000 a 1,155,000 Polk County Industrial Development Authority, Health Care Facilities Revenue, Refunding (Winter Haven Hospital Project) (LOC; PNC Bank NA) 0.27 12/7/10 9,750,000 a 9,750,000 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; Bank of America) 0.46 12/7/10 8,355,000 a 8,355,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.31 12/7/10 12,700,000 a 12,700,000 Georgia1.9% Clayton County Housing Authority, MFHR, Refunding (Chateau Forest Apartments Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Societe Generale) 1.04 12/7/10 6,530,000 a 6,530,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue (Second Indenture Series) (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.31 12/7/10 10,000,000 a 10,000,000 Municipal Electric Authority of Georgia, Project One Subordinated Bonds (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.41 12/7/10 11,200,000 a 11,200,000 Hawaii.3% Hawaii Housing Finance and Development Corporation, MFHR (Lokahi Ka'u) (Liquidity Facility; FHLMC) 0.28 12/7/10 5,200,000 a 5,200,000 Idaho.6% Coeur D'Alene Tribe, Revenue (LOC; Bank of America) 0.41 12/7/10 9,100,000 a 9,100,000 Illinois8.3% Chicago, Second Lien Water Revenue, Refunding (LOC; California Public Employees Retirement System) 0.35 12/7/10 14,645,000 a 14,645,000 Chicago, Second Lien Water Revenue, Refunding (LOC; State Street Bank and Trust Co.) 0.35 12/7/10 3,180,000 a 3,180,000 Chicago Board of Education, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.32 12/7/10 23,000,000 a 23,000,000 Chicago O'Hare International Airport, General Airport Third Lien Revenue (LOC; Dexia Credit Locale) 0.30 12/7/10 30,000,000 a 30,000,000 Illinois Educational Facilities Authority, Revenue (ACI/Cultural Pooled Financing Program) (LOC; Bank of America) 0.41 12/7/10 10,790,000 a 10,790,000 Illinois Finance Authority, PCR, Refunding (Commonwealth Edison Company Project) (LOC; JPMorgan Chase Bank) 0.36 12/7/10 8,305,000 a 8,305,000 Illinois Finance Authority, Revenue (OSF Healthcare System) (LOC; National City Bank) 0.27 12/7/10 7,100,000 a 7,100,000 Illinois Finance Authority, Revenue (Resurrection Health Care) (LOC; JPMorgan Chase Bank) 0.30 12/1/10 4,500,000 a 4,500,000 Illinois Finance Authority, Student Housing Revenue (Collegiate Housing Foundation-DeKalb, L.L.C. Project at Northern Illinois University) (LOC; Banco Santander) 0.45 12/7/10 9,825,000 a 9,825,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 12/7/10 13,200,000 a 13,200,000 Indiana1.2% Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.27 12/7/10 10,000,000 a 10,000,000 Lawrenceburg, PCR, Refunding (Indiana Michigan Power Company Project) (LOC; Royal Bank of Scotland) 0.35 12/7/10 8,600,000 a 8,600,000 Iowa1.1% Hills, Health Facilities Revenue (Mercy Hospital Project) (LOC; U.S. Bank NA) 0.30 12/1/10 12,365,000 a 12,365,000 Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/11 4,000,000 4,035,822 Louisiana1.3% East Baton Rouge Parish, Road and Street Improvement Sales Tax Revenue, Refunding (LOC; Dexia Credit Locale) 0.36 12/7/10 20,000,000 a 20,000,000 Maryland2.4% Baltimore Mayor and City Council Industrial Development Authority, Revenue (City of Baltimore Capital Acquisition Program) (LOC; Bayerische Landesbank) 0.37 12/7/10 10,400,000 a 10,400,000 Howard County, Revenue, Refunding (Glenelg Country School, Inc. Facility) (LOC; PNC Bank NA) 0.28 12/7/10 10,225,000 a 10,225,000 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (LOC; Bank of America) 0.37 12/7/10 15,430,000 a 15,430,000 Massachusetts3.2% Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.33 12/1/10 15,000,000 a 15,000,000 Massachusetts Development Finance Agency, Revenue (Worcester Polytechnic Institute) (LOC; TD Bank) 0.41 12/7/10 1,500,000 a 1,500,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Liquidity Facility; Bank of America) 0.30 12/7/10 17,590,000 a 17,590,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Baden-Wurttemberg) 0.30 12/1/10 13,150,000 a 13,150,000 Michigan1.2% Lenawee County Economic Development Corporation, Revenue, Refunding (Siena Heights University Project) (LOC; FHLB) 0.31 12/7/10 8,580,000 a 8,580,000 Michigan Strategic Fund, LOR (MANS, LLC Project) (LOC; Comerica Bank) 0.31 12/7/10 6,400,000 a 6,400,000 Michigan Strategic Fund, LOR, Refunding (Waterfront Reclamation and Development Project) (LOC; Deutsche Bank AG) 0.29 12/7/10 2,810,000 a 2,810,000 Minnesota.9% Minnesota Higher Education Facilities Authority, Revenue (Gustavus Adolphus College) (LOC; Allied Irish Banks) 0.28 12/7/10 12,950,000 a 12,950,000 New Hampshire.4% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.29 12/1/10 5,600,000 a 5,600,000 New Jersey5.2% Hudson County Improvement Authority, County Guaranteed Pooled Notes (Local Unit Loan Program) 1.50 8/31/11 30,450,000 30,635,282 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.36 12/7/10 500,000 a 500,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.31 12/7/10 25,000,000 a 25,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.31 12/7/10 7,150,000 a 7,150,000 New Jersey Housing and Mortgage Finance Agency, SFHR (LOC; Dexia Credit Locale) 0.36 12/7/10 8,600,000 a 8,600,000 New Jersey Turnpike Authority, Turnpike Revenue (Liquidity Facility; Societe Generale) 0.31 12/7/10 6,130,000 a 6,130,000 New Mexico1.3% Alamogordo, Hospital Improvement Revenue, Refunding (Gerald Champion Regional Medical Center Project) (LOC; Bank of America) 0.41 12/7/10 20,000,000 a 20,000,000 New York16.9% Dutchess County Industrial Development Agency, Civic Facility Revenue (Brookview Inc. Project) (LOC; M&T Trust) 0.35 12/7/10 8,610,000 a 8,610,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.30 12/1/10 4,595,000 a 4,595,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (LOC; KBC Bank) 0.28 12/7/10 24,335,000 a 24,335,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.31 12/1/10 24,795,000 a 24,795,000 New York City, GO Notes (LOC; Bayerische Landesbank) 0.30 12/1/10 17,800,000 a 17,800,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.30 12/1/10 4,500,000 a 4,500,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.30 12/1/10 8,000,000 a 8,000,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.29 12/7/10 17,010,000 a 17,010,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Dexia Credit Locale) 0.31 12/7/10 12,755,000 a 12,755,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (LOC; Bank of Nova Scotia) 0.27 12/7/10 16,000,000 a 16,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.30 12/1/10 29,000,000 a 29,000,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.32 5/5/11 13,000,000 13,000,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.32 12/7/10 60,000,000 a 60,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.35 12/7/10 11,950,000 a 11,950,000 North Carolina.9% North Carolina Medical Care Commission, Health Care Facilities Revenue (Union Regional Medical Center Project) (LOC; Wells Fargo Bank) 0.35 12/7/10 13,000,000 a 13,000,000 Ohio.6% Warren County, Health Care Facilities Improvement Revenue (Otterbein Homes Project) (LOC; U.S. Bank NA) 0.30 12/7/10 9,500,000 a 9,500,000 Pennsylvania7.8% Allegheny County Industrial Development Authority, Revenue (The Watson Institute Friendship Academy Project) (LOC; PNC Bank NA) 0.28 12/7/10 3,750,000 a 3,750,000 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 0.30 12/7/10 30,000,000 a 30,000,000 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Citibank NA) 0.27 12/7/10 26,900,000 a 26,900,000 Lancaster County, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Royal Bank of Canada) 0.31 12/7/10 20,695,000 a 20,695,000 Lower Merion School District, GO Notes (LOC; State Street Bank and Trust Co.) 0.27 12/7/10 8,400,000 a 8,400,000 Luzerne County Industrial Development Authority, Revenue (The Methodist Homes for the Aging of the Wyoming Conference Project) (LOC; Banco Santander) 0.45 12/7/10 15,055,000 a 15,055,000 Pennsylvania Economic Development Financing Authority, Revenue (Northwestern Human Services - Allegheny Valley School, LLC Issue) (LOC; TD Bank) 0.29 12/1/10 3,300,000 a 3,300,000 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue, Refunding (LOC; PNC Bank NA) 0.27 12/7/10 9,000,000 a 9,000,000 Tennessee1.3% Chattanooga Health Educational and Housing Facility Board, HR, Refunding (Siskin Hospital for Physical Rehabilitation, Inc. Project) (LOC; Bank of America) 0.32 12/1/10 1,930,000 a 1,930,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.30 12/1/10 16,780,000 a 16,780,000 Texas3.1% Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.33 12/1/10 19,500,000 a 19,500,000 Travis County Health Facilities Development Corporation, Retirement Facilities Revenue (Longhorn Village Project) (LOC; Bank of Scotland) 0.27 12/7/10 27,300,000 a 27,300,000 Utah.2% Utah Housing Corporation, MFHR (Timbergate Apartments Project) (LOC; FHLMC) 0.31 12/7/10 3,125,000 a 3,125,000 Vermont.7% Vermont Housing Finance Agency, Student Housing Facilities Revenue (West Block University of Vermont Apartments Project) (LOC; Banco Santander) 0.45 12/7/10 10,000,000 a 10,000,000 Virginia1.8% Albemarle County Economic Development Authority, HR (Martha Jefferson Hospital) (LOC; Branch Banking and Trust Co.) 0.29 12/7/10 5,900,000 a 5,900,000 Clarke County Industrial Development Authority, Hospital Facility Revenue (Winchester Medical Center, Inc.) (Insured; Assured Guaranty Municipal Corp. and and Liquidity Facility; Branch Banking and Trust Co.) 0.31 12/7/10 1,000,000 a 1,000,000 Fairfax County Economic Development Authority, Revenue (Public Broadcasting Service Project) (LOC; Bank of America) 0.33 12/7/10 11,720,000 a 11,720,000 Williamsburg Industrial Development Authority, Revenue (The Colonial Williamsburg Foundation) (LOC; Wells Fargo Bank) 0.30 12/7/10 8,000,000 a 8,000,000 Washington3.5% Tulalip Tribes of the Tulalip Reservation, Revenue, Refunding (Capital Projects) (LOC; Wells Fargo Bank) 0.35 12/7/10 30,000,000 a 30,000,000 Vancouver Housing Authority, Pooled Housing Revenue, Refunding (Liquidity Facility; FHLMC and LOC; FHLMC) 0.30 12/7/10 4,400,000 a 4,400,000 Washington Health Care Facilities Authority, Revenue (Swedish Health Services) (LOC; U.S. Bank NA) 0.27 12/7/10 18,000,000 a 18,000,000 Wisconsin2.8% Wisconsin Health and Educational Facilities Authority, Revenue (Saint Luke's Medical Center Project) (LOC; JPMorgan Chase Bank) 0.28 12/7/10 21,100,000 a 21,100,000 Wisconsin Health and Educational Facilities Authority, Revenue (Wheaton Franciscan Services, Inc. System) (LOC; U.S. Bank NA) 0.27 12/7/10 20,290,000 a 20,290,000 Total Investments (cost $1,382,439,728) 92.5% Cash and Receivables (Net) 7.5% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, this security amounted to $3,500,000 or 0.2% of net assets. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,382,439,728 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/ Christopher E. Sheldon Christopher E. Sheldon President Date: 1/24/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Christopher E. Sheldon Christopher E. Sheldon President Date: 1/24/2011 By: /s/ James Windels James Windels Treasurer Date: 1/24/2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
